                                                                          Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 1 of 34


                                Production::End
Row   Production::Begin Bates   Bates             Email From   Email To        Email CC   Date   Author   File Name   Privilege   Privilege Description   Redaction   Privilege Objections/Response   Court Ruling
Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 2 of 34
Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 3 of 34
                                                                   Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 4 of 34




                                                                                                                                                                                                                   Email communication containing pre-
                                                                                                                                                                                                                   decisional deliberations regarding
                                Dale C Kelly (CENSUS/FLD                                                                                                             Re_ SBE Timing Options      Predecisional and proposed updates to
1   DOC_0005013   DOC_0005023   FED)                     Timothy P Olson (CENSUS/ADFO FED)     James T Christy (CENSUS/LA FED)        5/18/2020 8:27                 (materials attached).pdf      Deliberative    Census schedule.                      Redacted
                                Dale C Kelly (CENSUS/FLD
2   DOC_0005024   DOC_0005024   FED)                     Timothy P Olson (CENSUS/ADFO FED)     James T Christy (CENSUS/LA FED)        5/18/2020 8:27                 Outlook-ey3h2bls.png




                                                                                                                                                                                                                   Email communication reflecting
                                                                                                                                                                                                                   information provided to facilitate
                                                                                                                                                                                                                   deliberative discussions regarding
                                                                                                                                                                                                                   internal briefing materials on
                                                                                                                                                                                                                                                                       Objection: the DP privilege does not extend to documents or information that "facilitate
                                Albert E Fontenot       Timothy P Olson (CENSUS/ADFO FED);                                                                           Fw_ Prebrief for Mexico     Predecisional and proposed Department                                 deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
3   DOC_0005025   DOC_0005026   (CENSUS/ADDC FED)       James T Christy (CENSUS/LA FED)                                               5/18/2020 10:09                Ambassador to US.pdf          Deliberative    action/decision/policy.               Redacted      By Defendants' own statements, the DP privilege is inapplicable.

                                                                                                                                                                                                                  Document reflecting mental
                                                                                                                                                                                                                  processes of advisor to
                                                                                                                                                        Anna M Owens                                          decisionmaker regarding internal
                                Albert E Fontenot       Timothy P Olson (CENSUS/ADFO FED);                                                              (CENSUS/CL Embassy of Mexico - Memo Predecisional and briefing materials on proposed
4   DOC_0005027   DOC_0005042   (CENSUS/ADDC FED)       James T Christy (CENSUS/LA FED)                                               5/18/2020 0:00    MSO FED)     05_18.docx               Deliberative    Department action/decision/policy.         Redacted




                                                                                               Christopher M Denno (CENSUS/ADDC
                                                                                               FED); Crystal R Davis (CENSUS/ADCOM
                                                                                               FED); Jennifer R Gardiner(CENSUS/FLD
                                                        Albert E Fontenot (CENSUS/ADDC FED);   FED); Christopher J Stanley
                                                        Timothy P Olson (CENSUS/ADFO FED);     (CENSUS/OCIA FED); Alan Lang                                          Memo for Big 7 call
                                Sylvia Y Doyle          Ali Mohammad Ahmad(CENSUS/ADCOM        (CENSUS/OCIA FED); Van R                                              scheduled Friday, May
5   DOC_0005043   DOC_0005043   (CENSUS/OCIA FED)       FED)                                   lawrence(CENSUS/OCIA FED)              5/19/2020 8:10                 22.pdf




                                                                                               Christopher M Denno (CENSUS/ADDC
                                                                                               FED); Crystal R Davis (CENSUS/ADCOM
                                                                                               FED); Jennifer R Gardiner(CENSUS/FLD
                                                        Albert E Fontenot (CENSUS/ADDC FED);   FED); Christopher J Stanley                              Sabrina                                                   Document containing pre-decisional
                                                        Timothy P Olson (CENSUS/ADFO FED);     (CENSUS/OCIA FED); Alan Lang                             McNeal                                                    deliberation regarding internal
                                Sylvia Y Doyle          Ali Mohammad Ahmad(CENSUS/ADCOM        (CENSUS/OCIA FED); Van R                                 (CENSUS/OCI 2020 Operational Update      Predecisional and briefing materials on proposed
6   DOC_0005044   DOC_0005047   (CENSUS/OCIA FED)       FED)                                   lawrence(CENSUS/OCIA FED)              5/19/2020 8:10    A CTR)      Briefing Memo.docx             Deliberative    Department action/decision/policy.    Redacted




                                                                                               Christopher J Stanley (CENSUS/OCIA
                                                                                               FED); Van R lawrence (CENSUS/OCIA                                                                                   Email communication containing
                                                                                               FED); Christopher M                                                                                                 information gathered for pre-
                                                        Albert E Fontenot (CENSUS/ADDC FED);   Denno(CENSUS/ADDC FED); Jennifer R                                                                                  decisional deliberations regarding
                                                                                                                                                                                                                   internal briefing materials on
                                                                                                                                                                                                                                                                       Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                        Timothy P Olson (CENSUS/ADFO FED);     Gardiner (CENSUS/FLD FED); Crystal R                                  Fw_ Memo for Big 7 call
                                Sylvia Y Doyle          Ali Mohammad Ahmad(CENSUS/ADCOM        Davis (CENSUS/ADCOM FED); Alan                                        scheduled Friday, May       Predecisional and proposed Department                                 "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
7   DOC_0005048   DOC_0005049   (CENSUS/OCIA FED        FED)                                   Lang(CENSUS/OCIA FED)                  5/20/2020 8:40                 22.pdf                        Deliberative    action/decision/policy.               Redacted      themselves. By Defendants' own statements, the DP privilege is inapplicable.



                                                                                               Christopher J Stanley (CENSUS/OCIA
                                                                                               FED); Van R lawrence (CENSUS/OCIA
                                                                                               FED); Christopher M                                                                                                Document containing information
                                                        Albert E Fontenot (CENSUS/ADDC FED);   Denno(CENSUS/ADDC FED); Jennifer R                                                                                 gathered for pre-decisional
                                                                                                                                                                                                                  deliberations regarding internal
                                                                                                                                                                                                                                                                       Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                        Timothy P Olson (CENSUS/ADFO FED);     Gardiner (CENSUS/FLD FED); Crystal R
                                Sylvia Y Doyle          Ali Mohammad Ahmad(CENSUS/ADCOM        Davis (CENSUS/ADCOM FED); Alan                                        2020 Operational Update     Predecisional and briefing materials on proposed        Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
8   DOC_0005050   DOC_0005053   (CENSUS/OCIA FED        FED)                                   Lang(CENSUS/OCIA FED)                  5/20/2020 8:40                 Briefing Memo.docx            Deliberative    Department action/decision/policy.    full          themselves. By Defendants' own statements, the DP privilege is inapplicable.


                                                                                                                                                                                                                  Email communication containing pre-
                                                                                                                                                                      Re_ Census Press Release                    decisional deliberations regarding a
                                                                                                                                                                      for SWR Clearance          Predecisional and draft public statement on proposed
9   DOC_0005054   DOC_0005055   Wilbur Ross             Barranca, Steven (Federal)             Walsh, Michael (Federal)               5/22/2020 0:00                  .pdf                         Deliberative    Department action/decision/policy.    Redacted
                                                                   Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 5 of 34


                                 Timothy P Olson
10   DOC_0005056   DOC_0005056   (CENSUS/ADFO FED)       Timothy Olson                                                                      5/22/2020 9:52                 Big 7 talking points.pdf

                                                                                                                                                                           Big 7 Talking Point Bullets
                                 Timothy P Olson                                                                                                                           MAY 22
11   DOC_0005057   DOC_0005060   (CENSUS/ADFO FED)       Timothy P Olson                                                                    5/22/2020 0:00                 2020.docx




                                                         Ron S Jarmin (CENSUS/DEPDIR FED);
                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                         Benjamin J Page (CENSUS/CFO FED);                                                                                                                                   Email communication reflecting
                                                         Deborah Stempowski                                                                                                                                                  mental processes of advisor to
                                 Christa D Jones         (CENSUS/ADDCFED); Enrique Lamas                                                                                   Re_ FYI - new bill on         Predecisional and decisionmaker regarding proposed
12   DOC_0005061   DOC_0005063   (CENSUS/DEPDIR FED)     (CENSUS/DEPDIR FED)                    Melissa L Creech (CENSUS/PCO FED)           5/27/2020 0:00                 extensions, etc.pdf             Deliberative    Department action/decision/policy.     Redacted




                                                         Steven Dillingham (CENSUS/DEPDIR
                                                         FED); Ron S Jarmin (CENSUS/DEPDIR
                                                         FED); Ali Mohammad Ahmad
                                                         (CENSUS/ADCOM FED); Albert E
                                                         Fontenot(CENSUS/ADDC FED); Steven K
                                                         Smith (CENSUS/DEPDIR FED); Michael
                                                         John Sprung (CENSUS/DEPDIR FED);
                                                         Alan Lang (CENSUS/OCIA FED);
                                                         Benjamin J Page(CENSUS/CFO FED);
                                                         Everett G Whiteley (CENSUS/BUD FED);
                                                         Timothy P Olson (CENSUS/ADFO FED);
                                                         James T Christy (CENSUS/LA FED);
                                                         Deborah Stempowski(CENSUS/ADDC
                                                         FED); Enrique Lamas (CENSUS/DEPDIR
                                                         FED); Christa D Jones (CENSUS/DEPDIR
                                 Christopher J Stanley   FED); Kathleen M                                                                                                  Re_ FYI - new bill on
13   DOC_0005064   DOC_0005066   (CENSUS/OCIA FED)       Styles (CENSUS/ADDC FED)                                                           5/27/2020 12:30                extensions, etc.pdf




                                                         Steven Dillingham (CENSUS/DEPDIR
                                                         FED); Ron S Jarmin (CENSUS/DEPDIR
                                                         FED); Ali Mohammad Ahmad
                                                         (CENSUS/ADCOM FED); Albert E
                                                         Fontenot(CENSUS/ADDC FED); Steven K
                                                         Smith (CENSUS/DEPDIR FED); Michael
                                                         John Sprung (CENSUS/DEPDIR FED);
                                                         Alan Lang (CENSUS/OCIA FED);
                                                         Benjamin J Page(CENSUS/CFO FED);
                                                         Everett G Whiteley (CENSUS/BUD FED);
                                                         Timothy P Olson (CENSUS/ADFO FED);
                                                         James T Christy (CENSUS/LA FED);
                                                         Deborah Stempowski(CENSUS/ADDC
                                                         FED); Enrique Lamas (CENSUS/DEPDIR
                                                         FED); Christa D Jones (CENSUS/DEPDIR
                                 Christopher J Stanley   FED); Kathleen M                                                                                                  Re_ FYI - new bill on
14   DOC_0005067   DOC_0005069   (CENSUS/OCIA FED)       Styles (CENSUS/ADDC FED)                                                           5/27/2020 12:30                extensions, etc.pdf




                                                         Steven K Smith (CENSUS/DEPDIR FED);                                                                                                             Attorney-Client     Email communication containing pre-
                                                         Michael John Sprung (CENSUS/DEPDIR                                                                                draft Talking Points re       Privilege;          decisional deliberations regarding
                                 James L Dinwiddie       FED); Christa D Jones(CENSUS/DEPDIR    Kathleen M Styles (CENSUS/ADDC FED);                                       GAOs June 2020 report         Predecisional and   draft talking points and reflecting
15   DOC_0005070   DOC_0005071   (CENSUS/ADDC FED)       FED)                                   Christopher J Stanley (CENSUS/OCIA FED)     5/28/2020 8:55                 t    .pdf                     Deliberative        legal advice from counsel           Redacted


                                                                                                                                                                                                                             Draft document containing
                                                         Steven K Smith (CENSUS/DEPDIR FED);                                                                                FY19_ALL_STAFF-                       information gathered for pre-
                                                                                                                                                                                                                  decisional deliberations regarding
                                                                                                                                                                                                                                                                                Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                         Michael John Sprung (CENSUS/DEPDIR                                                                                 _1599004-v1-
                                 James L Dinwiddie       FED); Christa D Jones(CENSUS/DEPDIR    Kathleen M Styles (CENSUS/ADDC FED);                                        104189_DRAFT_AND_HL Predecisional and draft statement of facts form GAO               Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
16   DOC_0005072   DOC_0005094   (CENSUS/ADDC FED)       FED)                                   Christopher J Stanley (CENSUS/OCIA FED)     5/28/2020 8:55    Kerstin Hudon .pdf                  Deliberative    submitted for Census comments.                  full          themselves. By Defendants' own statements, the DP privilege is inapplicable.

                                                                                                                                                                                                                             Draft document containing
                                                         Steven K Smith (CENSUS/DEPDIR FED);                                                                                FY19_ALL_STAFF-                                  information gathered for pre-
                                                                                                                                                                                                                             decisional deliberations regarding
                                                                                                                                                                                                                                                                                Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                         Michael John Sprung (CENSUS/DEPDIR                                                                                 _1599004-v1-
                                 James L Dinwiddie       FED); Christa D Jones(CENSUS/DEPDIR    Kathleen M Styles (CENSUS/ADDC FED);                                        104189_DRAFT_AND_HL Predecisional and            draft statement of facts form GAO    Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
17   DOC_0005095   DOC_0005117   (CENSUS/ADDC FED)       FED)                                   Christopher J Stanley (CENSUS/OCIA FED)     5/28/2020 8:55    Kerstin Hudon .pdf                  Deliberative               submitted for Census comments.       full          themselves. By Defendants' own statements, the DP privilege is inapplicable.




                                                         Albert E Fontenot (CENSUS/ADDC FED);
                                                         Deborah Stempowski (CENSUS/DCMD
                                                         FED); Michael T Thieme(CENSUS/ADDC
                                                         FED); Kathleen M Styles (CENSUS/ADDC
                                                         FED); Jennifer W Reichert
                                                         (CENSUS/DCMD FED);Christopher M
                                                         Denno (CENSUS/ADDC FED); James T
                                                         Christy (CENSUS/LA FED); Dale C Kelly
                                                         (CENSUS/FLD FED);Ali Mohammad
                                                         Ahmad (CENSUS/ADCOM FED);
                                                         Christopher J Stanley (CENSUS/OCIA
                                                         FED); Burton H Reist(CENSUS/ADCOM
                                                         FED); Kevin Smith (CENSUS/CIO FED);
                                                         Heather S Jordan (CENSUS/CIO FED);
                                                         Steven K Smith(CENSUS/DEPDIR FED);
                                                         Michael John Sprung (CENSUS/DEPDIR    Colleen Holzbach (CENSUS/PCO FED);                                          GAO Draft Report for
                                 James L Dinwiddie       FED); Christa D Jones (CENSUS/DEPDIR Corey J Kane (CENSUS/PCO FED); Sara A                                        Review and Comment,
18   DOC_0005118   DOC_0005118   (CENSUS/ADDC FED)       FED);Michael C Cook (CENSUS/PIO FED) Rosario Nieves (CENSUS/ADDCFED)       5/29/2020 12:05                        GAO-20     .pdf
                                                               Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 6 of 34




                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                     Deborah Stempowski (CENSUS/DCMD
                                                     FED); Michael T Thieme(CENSUS/ADDC
                                                     FED); Kathleen M Styles (CENSUS/ADDC
                                                     FED); Jennifer W Reichert
                                                     (CENSUS/DCMD FED);Christopher M
                                                     Denno (CENSUS/ADDC FED); James T
                                                     Christy (CENSUS/LA FED); Dale C Kelly
                                                     (CENSUS/FLD FED);Ali Mohammad
                                                     Ahmad (CENSUS/ADCOM FED);
                                                     Christopher J Stanley (CENSUS/OCIA
                                                     FED); Burton H Reist(CENSUS/ADCOM
                                                     FED); Kevin Smith (CENSUS/CIO FED);
                                                     Heather S Jordan (CENSUS/CIO FED);
                                                     Steven K Smith(CENSUS/DEPDIR FED);                                                                                    FY19_ALL_STAFF-
                                                     Michael John Sprung (CENSUS/DEPDIR    Colleen Holzbach (CENSUS/PCO FED);                                              _1599004-v1-
                                 James L Dinwiddie   FED); Christa D Jones (CENSUS/DEPDIR Corey J Kane (CENSUS/PCO FED); Sara A                                            104189_DRAFT_AND_HL
19   DOC_0005119   DOC_0005141   (CENSUS/ADDC FED)   FED);Michael C Cook (CENSUS/PIO FED) Rosario Nieves (CENSUS/ADDCFED)       5/29/2020 12:05              Kerstin Hudon .pdf




                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                     Deborah Stempowski (CENSUS/DCMD
                                                     FED); Michael T Thieme(CENSUS/ADDC
                                                     FED); Kathleen M Styles (CENSUS/ADDC
                                                     FED); Jennifer W Reichert
                                                     (CENSUS/DCMD FED);Christopher M
                                                     Denno (CENSUS/ADDC FED); James T
                                                     Christy (CENSUS/LA FED); Dale C Kelly
                                                     (CENSUS/FLD FED);Ali Mohammad
                                                     Ahmad (CENSUS/ADCOM FED);
                                                     Christopher J Stanley (CENSUS/OCIA
                                                     FED); Burton H Reist(CENSUS/ADCOM
                                                     FED); Kevin Smith (CENSUS/CIO FED);
                                                     Heather S Jordan (CENSUS/CIO FED);
                                                     Steven K Smith(CENSUS/DEPDIR FED);                                                                                    FY19_ALL_STAFF-
                                                     Michael John Sprung (CENSUS/DEPDIR    Colleen Holzbach (CENSUS/PCO FED);                                              _1599004-v1-
                                 James L Dinwiddie   FED); Christa D Jones (CENSUS/DEPDIR Corey J Kane (CENSUS/PCO FED); Sara A                                            104189_DRAFT_AND_HL
20   DOC_0005142   DOC_0005164   (CENSUS/ADDC FED)   FED);Michael C Cook (CENSUS/PIO FED) Rosario Nieves (CENSUS/ADDCFED)       5/29/2020 12:05              Kerstin Hudon .pdf




                                                                                                                                                                                                                    Email communication reflecting
                                                     James B Treat (CENSUS/DEPDIR FED);                                                                                                                             mental processes of decisionmaker
                                 John Maron Abowd    Ron S Jarmin (CENSUS/DEPDIR FED);        Enrique Lamas (CENSUS/DEPDIR FED);                                         Re_ Update EO Status      Predecisional and regarding proposed
21   DOC_0005165   DOC_0005171   (CENSUS/ADRM FED)   Victoria Velkoff (CENSUS/ADDPFED)        Christa D Jones (CENSUS/DEPDIR FED)   6/4/2020 0:00                        Document.pdf                Deliberative    Department action/decision/policy.   Redacted




                                                     Steven Dillingham (CENSUS/DEPDIR
                                                     FED); Ron S Jarmin (CENSUS/DEPDIR
                                                     FED);
                                                     Christa D Jones(CENSUS/DEPDIR FED);
                                                     Steven K Smith (CENSUS/DEPDIR FED);
                                                     Michael John Sprung (CENSUS/DEPDIR
                                                     FED);Mary Catherine Potter (CENSUS/EID
                                                     FED); Albert E Fontenot (CENSUS/ADDC
                                                     FED); Deborah
                                                     Stempowski(CENSUS/ADDC FED);
                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                     Kevin Smith (CENSUS/CIO FED);
                                                     Heather SJordan (CENSUS/CIO FED);
                                                     Timothy P Olson (CENSUS/ADFO FED);
                                                     James T Christy (CENSUS/LA FED); Dale
                                                     CKelly (CENSUS/FLD FED); John R
                                                     Magruder (CENSUS/FLD FED); Maya Fox
                                                     (CENSUS/FLD FED); Kathleen M
                                                     Styles(CENSUS/ADDC FED); James L
                                                     Dinwiddie (CENSUS/ADDC FED); Sara A
                                                     Rosario Nieves (CENSUS/ADDC FED);
                                                     AliMohammad Ahmad (CENSUS/ADCOM
                                                     FED); Michael C Cook (CENSUS/PIO
                                                     FED); Christopher J
                                                     Stanley(CENSUS/OCIA FED); Alissa A
                                                     Bonner (CENSUS/OCIA FED); Corey J
                                                     Kane (CENSUS/PCO FED); Kemi
                                                     ArianaWilliams (CENSUS/PCO FED);                                                                                    Fw_ Issuance of GAO-20-
                                 Colleen Holzbach    Melissa                                                                                                             551R, 2020 Census_
22   DOC_0005172   DOC_0005173   (CENSUS/PCO FED     L Creech (CENSUS/PCO FED)                                                              6/9/2020 11:38               COVID .(1).pdf
                                                               Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 7 of 34




                                                     Steven Dillingham (CENSUS/DEPDIR
                                                     FED); Ron S Jarmin (CENSUS/DEPDIR
                                                     FED);
                                                     Christa D Jones(CENSUS/DEPDIR FED);
                                                     Steven K Smith (CENSUS/DEPDIR FED);
                                                     Michael John Sprung (CENSUS/DEPDIR
                                                     FED);Mary Catherine Potter (CENSUS/EID
                                                     FED); Albert E Fontenot (CENSUS/ADDC
                                                     FED); Deborah
                                                     Stempowski(CENSUS/ADDC FED);
                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                     Kevin Smith (CENSUS/CIO FED);
                                                     Heather SJordan (CENSUS/CIO FED);
                                                     Timothy P Olson (CENSUS/ADFO FED);
                                                     James T Christy (CENSUS/LA FED); Dale
                                                     CKelly (CENSUS/FLD FED); John R
                                                     Magruder (CENSUS/FLD FED); Maya Fox
                                                     (CENSUS/FLD FED); Kathleen M
                                                     Styles(CENSUS/ADDC FED); James L
                                                     Dinwiddie (CENSUS/ADDC FED); Sara A
                                                     Rosario Nieves (CENSUS/ADDC FED);
                                                     AliMohammad Ahmad (CENSUS/ADCOM
                                                     FED); Michael C Cook (CENSUS/PIO
                                                     FED); Christopher J
                                                     Stanley(CENSUS/OCIA FED); Alissa A
                                                     Bonner (CENSUS/OCIA FED); Corey J
                                                     Kane (CENSUS/PCO FED); Kemi                                                                  James L
                                                     ArianaWilliams (CENSUS/PCO FED);                                                             Dinwiddie
                                 Colleen Holzbach    Melissa                                                                                      (CENSUS/AD TPs on GAO COVID report
23   DOC_0005174   DOC_0005175   (CENSUS/PCO FED     L Creech (CENSUS/PCO FED)                                                   6/9/2020 11:38   DC FED)    6-9.docx




                                                                                        Steven Dillingham (CENSUS/DEPDIR
                                                                                        FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                        FED);
                                                                                        Christa D Jones(CENSUS/DEPDIR FED);
                                                                                        Steven K Smith (CENSUS/DEPDIR FED);
                                                                                        Michael John Sprung (CENSUS/DEPDIR
                                                                                        FED);Mary Catherine Potter (CENSUS/EID
                                                                                        FED); Albert E Fontenot (CENSUS/ADDC
                                                                                        FED); Deborah
                                                                                        Stempowski(CENSUS/ADDC FED);
                                                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                                                        Kevin Smith (CENSUS/CIO FED);
                                                                                        Heather SJordan (CENSUS/CIO FED);
                                                                                        Timothy P Olson (CENSUS/ADFO FED);
                                                                                        James T Christy (CENSUS/LA FED); Dale
                                                                                        CKelly (CENSUS/FLD FED); John R
                                                                                        Magruder (CENSUS/FLD FED); Maya Fox
                                                                                        (CENSUS/FLD FED); Kathleen M
                                                                                        Styles(CENSUS/ADDC FED); Sara A
                                                                                        Rosario Nieves (CENSUS/ADDC FED);
                                                                                        Michael C Cook (CENSUS/PIO
                                                                                        FED);Christopher J Stanley
                                                                                        (CENSUS/OCIA FED); Alissa A Bonner
                                                                                        (CENSUS/OCIA FED); Corey J Kane
                                                                                        (CENSUS/PCOFED); Kemi Ariana
                                                                                        Williams (CENSUS/PCO FED); Melissa L
                                                     Ali Mohammad Ahmad (CENSUS/ADCOM Creech (CENSUS/PCO FED); Stacy Gimbel                                   Re_ Issuance of GAO-20-
                                 James L Dinwiddie   FED); Colleen Holzbach (CENSUS/PCO Vidal(CENSUS/PIO FED); Christopher J                                  551R, 2020 Census_
24   DOC_0005176   DOC_0005178   (CENSUS/ADDC FED)   FED)                               Stanley (CENSUS/OCIA FED)                6/9/2020 11:46               COVID .(2).pdf
                                                                  Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 8 of 34




                                                                                            Steven Dillingham (CENSUS/DEPDIR
                                                                                            FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                            FED);
                                                                                            Christa D Jones(CENSUS/DEPDIR FED);
                                                                                            Steven K Smith (CENSUS/DEPDIR FED);
                                                                                            Michael John Sprung (CENSUS/DEPDIR
                                                                                            FED);Mary Catherine Potter (CENSUS/EID
                                                                                            FED); Albert E Fontenot (CENSUS/ADDC
                                                                                            FED); Deborah
                                                                                            Stempowski(CENSUS/ADDC FED);
                                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                                            Kevin Smith (CENSUS/CIO FED);
                                                                                            Heather SJordan (CENSUS/CIO FED);
                                                                                            Timothy P Olson (CENSUS/ADFO FED);
                                                                                            James T Christy (CENSUS/LA FED); Dale
                                                                                            CKelly (CENSUS/FLD FED); John R
                                                                                            Magruder (CENSUS/FLD FED); Maya Fox
                                                                                            (CENSUS/FLD FED); Kathleen M
                                                                                            Styles(CENSUS/ADDC FED); Sara A
                                                                                            Rosario Nieves (CENSUS/ADDC FED);
                                                                                            Michael C Cook (CENSUS/PIO
                                                                                            FED);Christopher J Stanley
                                                                                            (CENSUS/OCIA FED); Alissa A Bonner
                                                                                            (CENSUS/OCIA FED); Corey J Kane
                                                                                            (CENSUS/PCOFED); Kemi Ariana
                                                                                            Williams (CENSUS/PCO FED); Melissa L                      James L
                                                         Ali Mohammad Ahmad (CENSUS/ADCOM Creech (CENSUS/PCO FED); Stacy Gimbel                       Dinwiddie
                                 James L Dinwiddie       FED); Colleen Holzbach (CENSUS/PCO Vidal(CENSUS/PIO FED); Christopher J                      (CENSUS/AD TPs on GAO COVID report
25   DOC_0005179   DOC_0005180   (CENSUS/ADDC FED)       FED)                               Stanley (CENSUS/OCIA FED)                6/9/2020 11:46   DC FED)    6-9.docx




                                                                                            Steven Dillingham (CENSUS/DEPDIR
                                                                                            FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                            FED);
                                                                                            Christa D Jones(CENSUS/DEPDIR FED);
                                                                                            Steven K Smith (CENSUS/DEPDIR FED);
                                                                                            Michael John Sprung (CENSUS/DEPDIR
                                                                                            FED);Mary Catherine Potter (CENSUS/EID
                                                                                            FED); Albert E Fontenot (CENSUS/ADDC
                                                                                            FED); Deborah
                                                                                            Stempowski(CENSUS/ADDC FED);
                                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                                            Kevin Smith (CENSUS/CIO FED);
                                                                                            Heather SJordan (CENSUS/CIO FED);
                                                                                            Timothy P Olson (CENSUS/ADFO FED);
                                                                                            James T Christy (CENSUS/LA FED); Dale
                                                                                            CKelly (CENSUS/FLD FED); John R
                                                                                            Magruder (CENSUS/FLD FED); Maya Fox
                                                                                            (CENSUS/FLD FED); Kathleen M
                                                                                            Styles(CENSUS/ADDC FED); James L
                                                                                            Dinwiddie (CENSUS/ADDC FED); Sara A
                                                                                            Rosario Nieves (CENSUS/ADDC
                                                                                            FED);Michael C Cook (CENSUS/PIO
                                                                                            FED); Alissa A Bonner (CENSUS/OCIA
                                                                                            FED); Corey J Kane (CENSUS/PCO
                                                                                            FED);Kemi Ariana Williams
                                                         Ali Mohammad Ahmad (CENSUS/ADCOM (CENSUS/PCO FED); Melissa L Creech                                      Re_ Issuance of GAO-20-
                                 Christopher J Stanley   FED); Colleen Holzbach (CENSUS/PCO (CENSUS/PCO FED); Stacy Gimbel                                        551R, 2020 Census_
26   DOC_0005181   DOC_0005182   (CENSUS/OCIA FED)       FED)                               Vidal(CENSUS/PIO FED)                    6/9/2020 11:47               COVID .(1).pdf
                                                                   Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 9 of 34




                                                                                            Steven Dillingham (CENSUS/DEPDIR
                                                                                            FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                            FED);
                                                                                            Christa D Jones(CENSUS/DEPDIR FED);
                                                                                            Steven K Smith (CENSUS/DEPDIR FED);
                                                                                            Michael John Sprung (CENSUS/DEPDIR
                                                                                            FED);Mary Catherine Potter (CENSUS/EID
                                                                                            FED); Albert E Fontenot (CENSUS/ADDC
                                                                                            FED); Deborah
                                                                                            Stempowski(CENSUS/ADDC FED);
                                                                                            Michael T Thieme (CENSUS/ADDC FED);
                                                                                            Kevin Smith (CENSUS/CIO FED);
                                                                                            Heather SJordan (CENSUS/CIO FED);
                                                                                            Timothy P Olson (CENSUS/ADFO FED);
                                                                                            James T Christy (CENSUS/LA FED); Dale
                                                                                            CKelly (CENSUS/FLD FED); John R
                                                                                            Magruder (CENSUS/FLD FED); Maya Fox
                                                                                            (CENSUS/FLD FED); Kathleen M
                                                                                            Styles(CENSUS/ADDC FED); James L
                                                                                            Dinwiddie (CENSUS/ADDC FED); Sara A
                                                                                            Rosario Nieves (CENSUS/ADDC
                                                                                            FED);Michael C Cook (CENSUS/PIO
                                                                                            FED); Alissa A Bonner (CENSUS/OCIA
                                                                                            FED); Corey J Kane (CENSUS/PCO
                                                                                            FED);Kemi Ariana Williams                                     Stacy Gimbel
                                                         Ali Mohammad Ahmad (CENSUS/ADCOM (CENSUS/PCO FED); Melissa L Creech                              Vidal
                                 Christopher J Stanley   FED); Colleen Holzbach (CENSUS/PCO (CENSUS/PCO FED); Stacy Gimbel                                (CENSUS/PIO Census Bureau Statement on
27   DOC_0005183   DOC_0005184   (CENSUS/OCIA FED)       FED)                               Vidal(CENSUS/PIO FED)                        6/9/2020 11:47   FED)         GAO Report_DRAFT .docx


                                                                                                 Dale C Kelly (CENSUS/FLD FED); John R                                  Fw_ Issuance of GAO-20-
                                 James T Christy         Megan Catherine Kindelan (CENSUS/FLD    Magruder (CENSUS/FLD FED); FLD                                         551R, 2020 Census_
28   DOC_0005185   DOC_0005187   (CENSUS/LA FED)         FED); Willette Allen (CENSUS/FLD FED)   Regional Directors                      6/9/2020 12:22                 COVID     .pdf



                                                                                                                                                          Stacy Gimbel
                                                                                                 Dale C Kelly (CENSUS/FLD FED); John R                    Vidal
                                 James T Christy         Megan Catherine Kindelan (CENSUS/FLD    Magruder (CENSUS/FLD FED); FLD                           (CENSUS/PIO Census Bureau Statement on
29   DOC_0005188   DOC_0005189   (CENSUS/LA FED)         FED); Willette Allen (CENSUS/FLD FED)   Regional Directors                      6/9/2020 12:22   FED)         GAO Report_DRAFT .docx




                                                                                                 Christopher J Stanley (CENSUS/OCIA
                                                                                                 FED); Christopher M Denno
                                                                                                 (CENSUS/ADDC FED); Erika H Becker
                                                                                                 Medina(CENSUS/ADDC FED); Maria
                                                                                                 Olmedo Malagon (CENSUS/ADDC FED);
                                                                                                 Bina K Saafi
                                                        Steven Dillingham (CENSUS/DEPDIR         (CENSUS/OCIA FED); KatherineDodson
                                                        FED); Albert E Fontenot (CENSUS/ADDC     Hancher (CENSUS/DEPDIR FED); Kendall
                                                        FED); Timothy P Olson(CENSUS/ADFO        B Johnson (CENSUS/ADCOM FED); Robin
                                                        FED); Ali Mohammad Ahmad                 J Bachman(CENSUS/ADCOM FED);
                                                        (CENSUS/ADCOM FED); Steven K Smith       Zachary Henry Schwartz (CENSUS/CNMP                                    Briefing memo for your call
                                 Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John         FED); Anna                                                             with Tri-Caucus &
30   DOC_0005190   DOC_0005190   FED)                   Sprung (CENSUS/DEPDIR FED)               M Owens (CENSUS/CLMSO FED)              6/9/2020 14:33                 N     .pdf




                                                                                                 Christopher J Stanley (CENSUS/OCIA
                                                                                                 FED); Christopher M Denno
                                                                                                 (CENSUS/ADDC FED); Erika H Becker
                                                                                                 Medina(CENSUS/ADDC FED); Maria
                                                                                                 Olmedo Malagon (CENSUS/ADDC FED);
                                                                                                 Bina K Saafi
                                                        Steven Dillingham (CENSUS/DEPDIR         (CENSUS/OCIA FED); KatherineDodson
                                                        FED); Albert E Fontenot (CENSUS/ADDC     Hancher (CENSUS/DEPDIR FED); Kendall
                                                        FED); Timothy P Olson(CENSUS/ADFO        B Johnson (CENSUS/ADCOM FED); Robin                                                                                   Draft document reflecting
                                                        FED); Ali Mohammad Ahmad                 J Bachman(CENSUS/ADCOM FED);                             Camille F                                                    information provided to facilitate
                                                                                                                                                                                                                       deliberative discussions regarding
                                                                                                                                                                                                                                                                           Objection: the DP privilege does not extend to documents or information that "facilitate
                                                        (CENSUS/ADCOM FED); Steven K Smith       Zachary Henry Schwartz (CENSUS/CNMP                      Murray
                                 Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John         FED); Anna                                               (CENSUS/OCI 2020 Census Update for the Predecisional and     draft talking points on proposed      Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
31   DOC_0005191   DOC_0005196   FED)                   Sprung (CENSUS/DEPDIR FED)               M Owens (CENSUS/CLMSO FED)              6/9/2020 14:33   A CTR)      Tri-Caucus Memo_AL.docx      Deliberative        Department action/decision/policy.       full       By Defendants' own statements, the DP privilege is inapplicable.




                                                                                                 Christopher J Stanley (CENSUS/OCIA
                                                                                                 FED); Christopher M Denno
                                                                                                 (CENSUS/ADDC FED); Erika H Becker
                                                                                                 Medina(CENSUS/ADDC FED); Maria
                                                                                                 Olmedo Malagon (CENSUS/ADDC FED);
                                                                                                 Bina K Saafi
                                                        Steven Dillingham (CENSUS/DEPDIR         (CENSUS/OCIA FED); KatherineDodson
                                                        FED); Albert E Fontenot (CENSUS/ADDC     Hancher (CENSUS/DEPDIR FED); Kendall
                                                        FED); Timothy P Olson(CENSUS/ADFO        B Johnson (CENSUS/ADCOM FED); Robin                                                                                   Draft document reflecting
                                                        FED); Ali Mohammad Ahmad                 J Bachman(CENSUS/ADCOM FED);                             Camille F                                                    information provided to facilitate
                                                                                                                                                                                                                       deliberative discussions regarding
                                                                                                                                                                                                                                                                           Objection: the DP privilege does not extend to documents or information that "facilitate
                                                        (CENSUS/ADCOM FED); Steven K Smith       Zachary Henry Schwartz (CENSUS/CNMP                      Murray
                                 Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John         FED); Anna                                               (CENSUS/OCI Tri-Caucus                      Predecisional and draft talking points on proposed     Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
32   DOC_0005197   DOC_0005242   FED)                   Sprung (CENSUS/DEPDIR FED)               M Owens (CENSUS/CLMSO FED)              6/9/2020 14:33   A CTR)      Appendix_AL.docx                  Deliberative    Department action/decision/policy.      full       By Defendants' own statements, the DP privilege is inapplicable.
                                                                  Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 10 of 34




                                                                                               Steven Dillingham (CENSUS/DEPDIR
                                                                                               FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                               FED);
                                                                                               Christa D Jones(CENSUS/DEPDIR FED);
                                                                                               Steven K Smith (CENSUS/DEPDIR FED);
                                                                                               Michael John Sprung (CENSUS/DEPDIR
                                                                                               FED);Mary Catherine Potter (CENSUS/EID
                                                                                               FED); Albert E Fontenot (CENSUS/ADDC
                                                                                               FED); Deborah
                                                                                               Stempowski(CENSUS/ADDC FED);
                                                                                               Michael T Thieme (CENSUS/ADDC FED);
                                                                                               Kevin Smith (CENSUS/CIO FED);
                                                                                               Heather SJordan (CENSUS/CIO FED);
                                                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                                                               James T Christy (CENSUS/LA FED); Dale
                                                                                               CKelly (CENSUS/FLD FED); John R
                                                                                               Magruder (CENSUS/FLD FED); Maya Fox
                                                                                               (CENSUS/FLD FED); Kathleen M
                                                                                               Styles(CENSUS/ADDC FED); Sara A
                                                                                               Rosario Nieves (CENSUS/ADDC FED);
                                                                                               Michael C Cook (CENSUS/PIO FED);
                                                                                               Alissa ABonner (CENSUS/OCIA FED);
                                                                                               Corey J Kane
                                                                                               (CENSUS/PCO FED); Kemi Ariana
                                                          Christopher J Stanley (CENSUS/OCIA   Williams (CENSUS/PCO FED);Melissa L
                                                          FED); Ali Mohammad Ahmad             Creech (CENSUS/PCO FED); Stacy Gimbel                                            Re_ Issuance of GAO-20-
                                 James L Dinwiddie        (CENSUS/ADCOM FED); Colleen          Vidal                                                                            551R, 2020 Census_
33   DOC_0005243   DOC_0005246   (CENSUS/ADDC FED)        Holzbach(CENSUS/PCO FED)             (CENSUS/PIO FED)                                  6/9/2020 14:40                 COVID      .pdf




                                                                                               Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                               Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                               Jones(CENSUS/DEPDIR FED); Steven K Smith
                                                                                               (CENSUS/DEPDIR FED); Michael John Sprung
                                                                                               (CENSUS/DEPDIR FED);Mary Catherine Potter
                                                                                               (CENSUS/EID FED); Albert E Fontenot
                                                                                               (CENSUS/ADDC FED); Deborah
                                                                                               Stempowski(CENSUS/ADDC FED); Michael T Thieme
                                                                                               (CENSUS/ADDC FED); Kevin Smith (CENSUS/CIO
                                                                                               FED); Heather SJordan (CENSUS/CIO FED); Timothy
                                                                                               P Olson (CENSUS/ADFO FED); James T Christy
                                                                                               (CENSUS/LA FED); Dale CKelly (CENSUS/FLD
                                                                                               FED); John R Magruder (CENSUS/FLD FED); Maya
                                                                                               Fox (CENSUS/FLD FED); Kathleen M
                                                                                               Styles(CENSUS/ADDC FED); Sara A Rosario Nieves
                                                                                               (CENSUS/ADDC FED); Michael C Cook                                  U.S.
                                                                                               (CENSUS/PIO                                                        Government
                                                          Christopher J Stanley (CENSUS/OCIA   FED); Alissa ABonner (CENSUS/OCIA FED); Corey J                    Accountability
                                                                                               Kane (CENSUS/PCO FED); Kemi Ariana Williams
                                                          FED); Ali Mohammad Ahmad             (CENSUS/PCO FED);Melissa L Creech
                                                                                                                                                                  Office,
                                 James L Dinwiddie        (CENSUS/ADCOM FED); Colleen          (CENSUS/PCO                                                        http://www.gao
34   DOC_0005247   DOC_0005268   (CENSUS/ADDC FED)        Holzbach(CENSUS/PCO FED)             FED); Stacy Gimbel Vidal (CENSUS/PIO FED)         6/9/2020 14:40   .gov           GAO-20-551R.pdf




                                                                                               Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                               Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                               Jones(CENSUS/DEPDIR FED); Steven K Smith
                                                                                               (CENSUS/DEPDIR FED); Michael John Sprung
                                                                                               (CENSUS/DEPDIR FED);Mary Catherine Potter
                                                                                               (CENSUS/EID FED); Albert E Fontenot
                                                                                               (CENSUS/ADDC FED); Deborah
                                                                                               Stempowski(CENSUS/ADDC FED); Michael T Thieme
                                                                                               (CENSUS/ADDC FED); Kevin Smith (CENSUS/CIO
                                                                                               FED); Heather SJordan (CENSUS/CIO FED); Timothy
                                                                                               P Olson (CENSUS/ADFO FED); James T Christy
                                                                                               (CENSUS/LA FED); Dale CKelly (CENSUS/FLD
                                                                                               FED); John R Magruder (CENSUS/FLD FED); Maya
                                                                                               Fox (CENSUS/FLD FED); Kathleen M
                                                                                               Styles(CENSUS/ADDC FED); Sara A Rosario Nieves
                                                                                               (CENSUS/ADDC FED); Michael C Cook
                                                                                               (CENSUS/PIO
                                                          Christopher J Stanley (CENSUS/OCIA   FED); Alissa ABonner (CENSUS/OCIA FED); Corey J
                                                                                               Kane (CENSUS/PCO FED); Kemi Ariana Williams
                                                          FED); Ali Mohammad Ahmad             (CENSUS/PCO FED);Melissa L Creech
                                                                                                                                                                                Re_ Issuance of GAO-20-
                                 James L Dinwiddie        (CENSUS/ADCOM FED); Colleen          (CENSUS/PCO                                                                      551R, 2020 Census_
35   DOC_0005269   DOC_0005272   (CENSUS/ADDC FED)        Holzbach(CENSUS/PCO FED)             FED); Stacy Gimbel Vidal (CENSUS/PIO FED)         6/9/2020 14:40                 COVID      .pdf




                                                                                               Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                               Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                               Jones(CENSUS/DEPDIR FED); Steven K Smith
                                                                                               (CENSUS/DEPDIR FED); Michael John Sprung
                                                                                               (CENSUS/DEPDIR FED);Mary Catherine Potter
                                                                                               (CENSUS/EID FED); Albert E Fontenot
                                                                                               (CENSUS/ADDC FED); Deborah
                                                                                               Stempowski(CENSUS/ADDC FED); Michael T Thieme
                                                                                               (CENSUS/ADDC FED); Kevin Smith (CENSUS/CIO
                                                                                               FED); Heather SJordan (CENSUS/CIO FED); Timothy
                                                                                               P Olson (CENSUS/ADFO FED); James T Christy
                                                                                               (CENSUS/LA FED); Dale CKelly (CENSUS/FLD
                                                                                               FED); John R Magruder (CENSUS/FLD FED); Maya
                                                                                               Fox (CENSUS/FLD FED); Kathleen M
                                                                                               Styles(CENSUS/ADDC FED); Sara A Rosario Nieves
                                                                                               (CENSUS/ADDC FED); Michael C Cook                                  U.S.
                                                                                               (CENSUS/PIO                                                        Government
                                                          Christopher J Stanley (CENSUS/OCIA   FED); Alissa ABonner (CENSUS/OCIA FED); Corey J                    Accountability
                                                                                               Kane (CENSUS/PCO FED); Kemi Ariana Williams
                                                          FED); Ali Mohammad Ahmad             (CENSUS/PCO FED);Melissa L Creech
                                                                                                                                                                  Office,
                                 James L Dinwiddie        (CENSUS/ADCOM FED); Colleen          (CENSUS/PCO                                                        http://www.gao
36   DOC_0005273   DOC_0005294   (CENSUS/ADDC FED)        Holzbach(CENSUS/PCO FED)             FED); Stacy Gimbel Vidal (CENSUS/PIO FED)         6/9/2020 14:40   .gov           GAO-20-551R.pdf


                                                                                                                                                                                Fwd_ Briefing memo for
                                 Timothy.P.Olson@census.go                                                                                                                      your call with Tri
37   DOC_0005295   DOC_0005296   v                         Timothy Olson                                                                         6/10/2020 8:12                 Caucu .pdf



                                                                                                                                                                                                                             Draft document reflecting mental
                                                                                                                                                                  Camille F                                                  processes of advisor to
                                                                                                                                                                  Murray                                                     decisionmaker regarding draft talking
                                 Timothy.P.Olson@census.go                                                                                                        (CENSUS/OCI 2020 Census Update for the Predecisional and   points on proposed Department           Withheld in
38   DOC_0005297   DOC_0005302   v                         Timothy Olson                                                                         6/10/2020 8:12   A CTR)      Tri-Caucus Memo_AL.docx      Deliberative      action/decision/policy.                    full
                                                                  Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 11 of 34


                                                                                                                                                                                                                              Draft document reflecting mental
                                                                                                                                                                  Camille F                                                   processes of advisor to
                                                                                                                                                                  Murray                                                      decisionmaker regarding draft talking
                                 Timothy.P.Olson@census.go                                                                                                        (CENSUS/OCI Tri-Caucus                     Predecisional and points on proposed Department          Withheld in
39   DOC_0005303   DOC_0005348   v                         Timothy Olson                                                                        6/10/2020 8:12    A CTR)      Appendix_AL.docx                 Deliberative    action/decision/policy.                full


                                                                                                                                                                                Fwd_ Briefing memo for
                                 Timothy P Olson                                                                                                                                your call with Tri
40   DOC_0005349   DOC_0005350   (CENSUS/ADFO FED)        Timothy Olson                                                                         6/10/2020 8:12                  Caucu .pdf



                                                                                                                                                                                                                              Draft document reflecting mental
                                                                                                                                                                  Camille F                                                   processes of advisor to
                                                                                                                                                                  Murray                                                      decisionmaker regarding draft talking
                                                                                                                                                                  (CENSUS/OCI 2020 Census Update for the Predecisional and    points on proposed Department         Withheld in
41   DOC_0005351   DOC_0005356                                                                                                                                    A CTR)      Tri-Caucus Memo_AL.docx      Deliberative       action/decision/policy.               full


                                                                                                                                                                                                                              Draft document reflecting mental
                                                                                                                                                                  Camille F                                                   processes of advisor to
                                                                                                                                                                  Murray                                                      decisionmaker regarding draft talking
                                                                                                                                                                  (CENSUS/OCI Tri-Caucus                     Predecisional and points on proposed Department          Withheld in
42   DOC_0005357   DOC_0005402                                                                                                                                    A CTR)      Appendix_AL.docx                 Deliberative    action/decision/policy.                full




                                                                                               Christopher J Stanley (CENSUS/OCIA FED);
                                                                                               Christopher M Denno (CENSUS/ADDC FED); Erika H
                                                        Steven Dillingham (CENSUS/DEPDIR       Becker Medina(CENSUS/ADDC FED); Maria Olmedo
                                                        FED); Albert E Fontenot (CENSUS/ADDC   Malagon (CENSUS/ADDC FED); Bina K Saafi
                                                        FED); Timothy P Olson(CENSUS/ADFO      (CENSUS/OCIA
                                                        FED); Ali Mohammad Ahmad               FED); KatherineDodson Hancher (CENSUS/DEPDIR
                                                                                               FED); Kendall B Johnson (CENSUS/ADCOM FED);
                                                        (CENSUS/ADCOM FED); Steven K Smith     Robin J Bachman(CENSUS/ADCOM FED); Zachary
                                                                                                                                                                                Re_ Briefing memo for your
                                 Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John       Henry Schwartz (CENSUS/CNMP FED); Anna M                                         call with Tri-
43   DOC_0005403   DOC_0005404   FED)                   Sprung (CENSUS/DEPDIR FED)             Owens (CENSUS/CLMSO FED)                         6/10/2020 14:26                 Caucus .pdf




                                                                                               Christopher J Stanley (CENSUS/OCIA
                                                                                               FED); Christopher M Denno
                                                                                               (CENSUS/ADDC FED); Erika H Becker
                                                                                               Medina(CENSUS/ADDC FED); Maria
                                                                                               Olmedo Malagon (CENSUS/ADDC FED);
                                                                                               Bina K Saafi
                                                        Steven Dillingham (CENSUS/DEPDIR       (CENSUS/OCIA FED); KatherineDodson
                                                        FED); Albert E Fontenot (CENSUS/ADDC   Hancher (CENSUS/DEPDIR FED); Kendall
                                                        FED); Timothy P Olson(CENSUS/ADFO      B Johnson (CENSUS/ADCOM FED); Robin                                                                                            Draft document reflecting
                                                        FED); Ali Mohammad Ahmad               J Bachman(CENSUS/ADCOM FED);                                       Camille F                                                   information provided to facilitate
                                                                                                                                                                                                                              deliberative discussions regarding
                                                                                                                                                                                                                                                                                    Objection: the DP privilege does not extend to documents or information that "facilitate
                                                        (CENSUS/ADCOM FED); Steven K Smith     Zachary Henry Schwartz (CENSUS/CNMP                                Murray
                                 Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John       FED); Anna                                                         (CENSUS/OCI 2020 Census Update for the Predecisional and    draft talking points on proposed        Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
44   DOC_0005405   DOC_0005410   FED)                   Sprung (CENSUS/DEPDIR FED)             M Owens (CENSUS/CLMSO FED)                       6/10/2020 14:26   A CTR)      Tri-Caucus Memo_AL.docx      Deliberative       Department action/decision/policy.      full          By Defendants' own statements, the DP privilege is inapplicable.




                                                                                               Christopher J Stanley (CENSUS/OCIA
                                                                                               FED); Christopher M Denno
                                                                                               (CENSUS/ADDC FED); Erika H Becker
                                                                                               Medina(CENSUS/ADDC FED); Maria
                                                                                               Olmedo Malagon (CENSUS/ADDC FED);
                                                                                               Bina K Saafi
                                                        Steven Dillingham (CENSUS/DEPDIR       (CENSUS/OCIA FED); KatherineDodson
                                                        FED); Albert E Fontenot (CENSUS/ADDC   Hancher (CENSUS/DEPDIR FED); Kendall
                                                        FED); Timothy P Olson(CENSUS/ADFO      B Johnson (CENSUS/ADCOM FED); Robin                                                                                            Draft document reflecting
                                                        FED); Ali Mohammad Ahmad               J Bachman(CENSUS/ADCOM FED);                                       Camille F                                                   information provided to facilitate
                                                                                                                                                                                                                              deliberative discussions regarding
                                                                                                                                                                                                                                                                                    Objection: the DP privilege does not extend to documents or information that "facilitate
                                                        (CENSUS/ADCOM FED); Steven K Smith     Zachary Henry Schwartz (CENSUS/CNMP                                Murray
                                 Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John       FED); Anna                                                         (CENSUS/OCI Tri-Caucus                     Predecisional and draft talking points on proposed       Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
45   DOC_0005411   DOC_0005460   FED)                   Sprung (CENSUS/DEPDIR FED)             M Owens (CENSUS/CLMSO FED)                       6/10/2020 14:26   A CTR)      Appendix_AL_61020.docx           Deliberative    Department action/decision/policy.     full          By Defendants' own statements, the DP privilege is inapplicable.



                                                                                                                                                                                                                              Email communication reflecting
                                                                                                                                                                                                                              mental processes of advisor to
                                                                                               Megan Catherine Kindelan (CENSUS/FLD                                             Re_ Presentation for Senate                   decisionmaker regarding a draft
                                 Melissa K Bruce                                               FED); Lisa J Cochrane (CENSUS/PIO FED);                                          Committee on                Predecisional and presentation on proposed Department
46   DOC_0005461   DOC_0005462   (CENSUS/OCIA FED)        Timothy P Olson (CENSUS/ADFO FED)    Dee A Alexander(CENSUS/OCIA FED)                 6/11/2020 8:30                  Indian .pdf                   Deliberative    action/decision/policy.             Redacted


                                                                                               Megan Catherine Kindelan (CENSUS/FLD                               Melissa K
                                                                                               FED); Lisa J Cochrane (CENSUS/PIO                                  Bruce
                                 Melissa K Bruce                                               FED); Dee A Alexander(CENSUS/OCIA                                  (CENSUS/OCI
47   DOC_0005463   DOC_0005486   (CENSUS/OCIA FED)        Timothy P Olson (CENSUS/ADFO FED)    FED)                                             6/11/2020 8:30    A FED)      June SCIA Briefing.pptx


                                 Timothy P Olson                                                                                                                                Senate Subcommittee on
48   DOC_0005487   DOC_0005487   (CENSUS/ADFO FED)        Tim Olson                                                                             6/11/2020 17:46                 Tribal Affairs.pdf

                                                                                                                                                                  Melissa K
                                                                                                                                                                  Bruce       Senate Indian Affairs
                                 Timothy P Olson                                                                                                                  (CENSUS/OCI Committee Member
49   DOC_0005488   DOC_0005511   (CENSUS/ADFO FED)        Tim Olson                                                                             6/11/2020 17:46   A FED)      Briefi.pptx


                                                                                                                                                                                Senate Committee on Indian
                                                                                                                                                                                Affairs - updated
50   DOC_0005512   DOC_0005512   Timothy Olson            Timothy P Olson (CENSUS/ADFO FED)                                                     6/14/2020 17:07                 pr    .pdf

                                                                                                                                                                  Melissa K
                                                                                                                                                                  Bruce       Senate Committee on Indian
                                                                                                                                                                  (CENSUS/OCI Affairs JUNE 18
51   DOC_0005513   DOC_0005537   Timothy P Olson          Timothy P Olson (CENSUS/ADFO FED)                                                     6/14/2020 0:00    A FED)      20.pptx



                                                                                               Dee A Alexander (CENSUS/OCIA FED);
                                                                                               Lisa
                                                                                               J Cochrane (CENSUS/PIO FED); Ali
                                                                                               Mohammad Ahmad(CENSUS/ADCOM                                                      Fwd_ Senate Committee on
                                 Timothy.P.Olson@census.go                                     FED); Megan Catherine Kindelan                                                   Indian Affairs -
52   DOC_0005538   DOC_0005538   v                         Melissa K Bruce (CENSUS/OCIA FED)   (CENSUS/FLD FED)                                 6/14/2020 18:27                 updat    .pdf



                                                                                               Dee A Alexander (CENSUS/OCIA FED);
                                                                                               Lisa
                                                                                               J Cochrane (CENSUS/PIO FED); Ali                                   Melissa K
                                                                                               Mohammad Ahmad(CENSUS/ADCOM                                        Bruce
                                 Timothy.P.Olson@census.go                                     FED); Megan Catherine Kindelan                                     (CENSUS/OCI Senate Committee on Indian
53   DOC_0005539   DOC_0005563   v                         Melissa K Bruce (CENSUS/OCIA FED)   (CENSUS/FLD FED)                                 6/14/2020 18:27   A FED)      Affairs JUNE 18 20.pptx
                                                                      Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 12 of 34


                                                                                                                       Dee A Alexander (CENSUS/OCIA FED);
                                                                                                                       Lisa
                                                                                                                       J Cochrane (CENSUS/PIO FED); Ali
                                                                                                                       Mohammad Ahmad(CENSUS/ADCOM                                                     Fwd_ Senate Committee on
                                 Timothy P Olson                                                                       FED); Megan Catherine Kindelan                                                  Indian Affairs -
54   DOC_0005564   DOC_0005564   (CENSUS/ADFO FED)          Melissa K Bruce (CENSUS/OCIA FED)                          (CENSUS/FLD FED)                                6/14/2020 18:27                 updat    .pdf



                                                                                                                       Dee A Alexander (CENSUS/OCIA FED);
                                                                                                                       Lisa                                                                                                                         Presentation reflecting information
                                                                                                                       J Cochrane (CENSUS/PIO FED); Ali                                  Melissa K                                                  provided to facilitate deliberative
                                                                                                                                                                                                                                                    discussions regarding a draft
                                                                                                                                                                                                                                                                                                        Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                                                                       Mohammad Ahmad(CENSUS/ADCOM                                       Bruce
                                 Timothy P Olson                                                                       FED); Megan Catherine Kindelan                                    (CENSUS/OCI Senate Committee on Indian Predecisional and   presentation on proposed Department   Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
55   DOC_0005565   DOC_0005589   (CENSUS/ADFO FED)          Melissa K Bruce (CENSUS/OCIA FED)                          (CENSUS/FLD FED)                                6/14/2020 18:27   A FED)      Affairs JUNE 18 20.pptx      Deliberative      action/decision/policy.                  full       By Defendants' own statements, the DP privilege is inapplicable.
                                                                                                                                                                                                       FW_ UPDATE2_
                                                                                                                                                                                                       Schedule_ Monday, June
                                                                                                                                                                                                       15,
56   DOC_0005590   DOC_0005590   Risko, Daniel (Federal)    Risko, Daniel (Federal)                                                                                    6/15/2020 10:39                 2020.pdf


                                                                                                                                                                                                       1d. DOC Exec Report
                                                                                                                                                                                                       Slides for June 15 2020
57   DOC_0005591   DOC_0005606   Risko, Daniel (Federal)    Risko, Daniel (Federal)                                                                                    6/15/2020 10:39                 ve.pdf



                                                                                                                                                                                         Christa D
                                                                                                                                                                                         Jones
                                                                                                                                                                                         (CENSUS/DE 1a. Sr Management Agenda
58   DOC_0005607   DOC_0005607   Risko, Daniel (Federal)    Risko, Daniel (Federal)                                                                                    6/15/2020 10:39   PDIR FED)  2020.06.12.docx


                                                                                                                                                                                         Christopher   1b. Count Imputation
59   DOC_0005608   DOC_0005619   Risko, Daniel (Federal)    Risko, Daniel (Federal)                                                                                    6/15/2020 10:39   Denno         Procedure v8.pdf


                                                                                                                                                                                                       1c. Phased Restart DOC
                                                                                                                                                                                                       Exec Report Slides for
60   DOC_0005620   DOC_0005635   Risko, Daniel (Federal)    Risko, Daniel (Federal)                                                                                    6/15/2020 10:39                 .pdf


                                                                                                                                                                                                       1f. DOC Exec Report
                                                                                                                                                                                                       Slides for EO 13880 for
61   DOC_0005636   DOC_0005643   Risko, Daniel (Federal)    Risko, Daniel (Federal)                                                                                    6/15/2020 10:39                 Ju.pdf




                                                            Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                            Jarmin (CENSUS/DEPDIR FED); Enrique
                                                            Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                            (CENSUS/ADDC FED); Christa D Jones
                                                            (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                            Cannon, Michael (Federal); James B Treat
                                                            (CENSUS/DEPDIR FED); Michael T
                                                            Thieme(CENSUS/ADDC FED); Steven K Smith
                                                            (CENSUS/DEPDIR FED); Deborah Stempowski
                                                            (CENSUS/ADDC FED);Benjamin Taylor
                                                            (CENSUS/ADDC FED); Preston, Robert (Federal);
                                                            David R Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                            (Federal); Davis, Caitlin (Federal); Michael John Sprung
                                                            (CENSUS/DEPDIR FED); Ding, Michael
                                                            (Federal);Cogley, Nathaniel (Federal); Blair, Robert
                                                            (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM
                                                            FED); Burris,Meghan (Federal); JRockas@doc.gov             Langdon, David (Federal); Bingham, Vicki;
                                                            (CENSUS/ OTHER); Risko, Daniel (Federal);                  Foti, Anthony (Federal); Robin Wyvill
                                                            Korzeniewski, Adam (Federal);Paranzino, Anthony            (CENSUS/DEPDIR FED); Erika HBecker
                                                            (Federal); Benjamin J Page (CENSUS/CFO FED);               Medina (CENSUS/ADDC FED); Olson,
                                                            Patrick J Cantwell (CENSUS/DSSD FED);Jennifer W
                                                            Reichert (CENSUS/DCMD FED); Vincent T Mule Jr
                                                                                                                       Stephanie (Federal); Boney, Virginia
                                                            (CENSUS/DSSD FED); Timothy P                               (Federal); Preskenis, Kevin(Federal); Gilman,                                   Census Briefing with
62   DOC_0005644   DOC_0005644   Martin, Nicole (Federal)   Olson(CENSUS/ADFO FED)                                     Thomas (Federal)                                6/16/2020 16:50                 Secretary Ross.pdf




                                                            Steven Dillingham (CENSUS/DEPDIR
                                                            FED); Ron S Jarmin (CENSUS/DEPDIR
                                                            FED);
                                                            Enrique Lamas(CENSUS/DEPDIR FED);
                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                            Christa D Jones (CENSUS/DEPDIR FED);
                                                            Walsh,Michael (Federal); Cannon, Michael
                                                            (Federal); James B Treat
                                                            (CENSUS/DEPDIR FED); Michael T
                                                            Thieme(CENSUS/ADDC FED); Steven K
                                                            Smith (CENSUS/DEPDIR FED); Deborah
                                                            Stempowski (CENSUS/ADDC
                                                            FED);Benjamin Taylor (CENSUS/ADDC
                                                            FED); Preston, Robert (Federal); David R
                                                            Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                            (Federal); Davis, Caitlin (Federal); Michael
                                                            John Sprung (CENSUS/DEPDIR FED);
                                                            Ding, Michael (Federal);Cogley, Nathaniel
                                                            (Federal); Blair, Robert (Federal); Ali
                                                            Mohammad Ahmad (CENSUS/ADCOM
                                                            FED); Burris,Meghan (Federal);
                                                            JRockas@doc.gov (CENSUS/ OTHER);
                                                            Risko, Daniel (Federal); Korzeniewski,
                                                            Adam (Federal);Paranzino, Anthony                          Langdon, David (Federal); Bingham, Vicki;
                                                            (Federal); Benjamin J Page (CENSUS/CFO                     Foti, Anthony (Federal); Robin Wyvill
                                                            FED); Patrick J Cantwell (CENSUS/DSSD                      (CENSUS/DEPDIR FED); Erika HBecker
                                                            FED);Jennifer W Reichert                                   Medina (CENSUS/ADDC FED); Olson,
                                                            (CENSUS/DCMD FED); Vincent T Mule Jr                       Stephanie (Federal); Boney, Virginia
                                                            (CENSUS/DSSD FED); Timothy P                               (Federal); Preskenis, Kevin(Federal); Gilman,                                   3. DOC Exec Report Slides
63   DOC_0005645   DOC_0005660   Martin, Nicole (Federal)   Olson(CENSUS/ADFO FED)                                     Thomas (Federal)                                6/16/2020 16:50                 for June 15 2020 ver.pdf
                                                                    Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 13 of 34




                                                            Steven Dillingham (CENSUS/DEPDIR
                                                            FED); Ron S Jarmin (CENSUS/DEPDIR
                                                            FED);
                                                            Enrique Lamas(CENSUS/DEPDIR FED);
                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                            Christa D Jones (CENSUS/DEPDIR FED);
                                                            Walsh,Michael (Federal); Cannon, Michael
                                                            (Federal); James B Treat
                                                            (CENSUS/DEPDIR FED); Michael T
                                                            Thieme(CENSUS/ADDC FED); Steven K
                                                            Smith (CENSUS/DEPDIR FED); Deborah
                                                            Stempowski (CENSUS/ADDC
                                                            FED);Benjamin Taylor (CENSUS/ADDC
                                                            FED); Preston, Robert (Federal); David R
                                                            Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                            (Federal); Davis, Caitlin (Federal); Michael
                                                            John Sprung (CENSUS/DEPDIR FED);
                                                            Ding, Michael (Federal);Cogley, Nathaniel
                                                            (Federal); Blair, Robert (Federal); Ali
                                                            Mohammad Ahmad (CENSUS/ADCOM
                                                            FED); Burris,Meghan (Federal);
                                                            JRockas@doc.gov (CENSUS/ OTHER);
                                                            Risko, Daniel (Federal); Korzeniewski,
                                                            Adam (Federal);Paranzino, Anthony              Langdon, David (Federal); Bingham, Vicki;
                                                            (Federal); Benjamin J Page (CENSUS/CFO         Foti, Anthony (Federal); Robin Wyvill
                                                            FED); Patrick J Cantwell (CENSUS/DSSD          (CENSUS/DEPDIR FED); Erika HBecker
                                                            FED);Jennifer W Reichert                       Medina (CENSUS/ADDC FED); Olson,
                                                            (CENSUS/DCMD FED); Vincent T Mule Jr           Stephanie (Federal); Boney, Virginia                                  DeLaVara,
                                                            (CENSUS/DSSD FED); Timothy P                   (Federal); Preskenis, Kevin(Federal); Gilman,                            Hunter Census Briefing Memo for
64   DOC_0005661   DOC_0005662   Martin, Nicole (Federal)   Olson(CENSUS/ADFO FED)                         Thomas (Federal)                                6/16/2020 16:50        (Federal) Secretary Ross for 2.docx




                                                            Steven Dillingham (CENSUS/DEPDIR
                                                            FED); Ron S Jarmin (CENSUS/DEPDIR
                                                            FED);
                                                            Enrique Lamas(CENSUS/DEPDIR FED);
                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                            Christa D Jones (CENSUS/DEPDIR FED);
                                                            Walsh,Michael (Federal); Cannon, Michael
                                                            (Federal); James B Treat
                                                            (CENSUS/DEPDIR FED); Michael T
                                                            Thieme(CENSUS/ADDC FED); Steven K
                                                            Smith (CENSUS/DEPDIR FED); Deborah
                                                            Stempowski (CENSUS/ADDC
                                                            FED);Benjamin Taylor (CENSUS/ADDC
                                                            FED); Preston, Robert (Federal); David R
                                                            Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                            (Federal); Davis, Caitlin (Federal); Michael
                                                            John Sprung (CENSUS/DEPDIR FED);
                                                            Ding, Michael (Federal);Cogley, Nathaniel
                                                            (Federal); Blair, Robert (Federal); Ali
                                                            Mohammad Ahmad (CENSUS/ADCOM
                                                            FED); Burris,Meghan (Federal);
                                                            JRockas@doc.gov (CENSUS/ OTHER);
                                                            Risko, Daniel (Federal); Korzeniewski,
                                                            Adam (Federal);Paranzino, Anthony              Langdon, David (Federal); Bingham, Vicki;
                                                            (Federal); Benjamin J Page (CENSUS/CFO         Foti, Anthony (Federal); Robin Wyvill
                                                            FED); Patrick J Cantwell (CENSUS/DSSD          (CENSUS/DEPDIR FED); Erika HBecker
                                                            FED);Jennifer W Reichert                       Medina (CENSUS/ADDC FED); Olson,
                                                            (CENSUS/DCMD FED); Vincent T Mule Jr           Stephanie (Federal); Boney, Virginia
                                                            (CENSUS/DSSD FED); Timothy P                   (Federal); Preskenis, Kevin(Federal); Gilman,                     Christopher    1. Count Imputation
65   DOC_0005663   DOC_0005676   Martin, Nicole (Federal)   Olson(CENSUS/ADFO FED)                         Thomas (Federal)                                6/16/2020 16:50   Denno          Procedure 2020.06.17.pdf
                                                                    Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 14 of 34




                                                            Steven Dillingham (CENSUS/DEPDIR
                                                            FED); Ron S Jarmin (CENSUS/DEPDIR
                                                            FED);
                                                            Enrique Lamas(CENSUS/DEPDIR FED);
                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                                            Christa D Jones (CENSUS/DEPDIR FED);
                                                            Walsh,Michael (Federal); Cannon, Michael
                                                            (Federal); James B Treat
                                                            (CENSUS/DEPDIR FED); Michael T
                                                            Thieme(CENSUS/ADDC FED); Steven K
                                                            Smith (CENSUS/DEPDIR FED); Deborah
                                                            Stempowski (CENSUS/ADDC
                                                            FED);Benjamin Taylor (CENSUS/ADDC
                                                            FED); Preston, Robert (Federal); David R
                                                            Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                            (Federal); Davis, Caitlin (Federal); Michael
                                                            John Sprung (CENSUS/DEPDIR FED);
                                                            Ding, Michael (Federal);Cogley, Nathaniel
                                                            (Federal); Blair, Robert (Federal); Ali
                                                            Mohammad Ahmad (CENSUS/ADCOM
                                                            FED); Burris,Meghan (Federal);
                                                            JRockas@doc.gov (CENSUS/ OTHER);
                                                            Risko, Daniel (Federal); Korzeniewski,
                                                            Adam (Federal);Paranzino, Anthony              Langdon, David (Federal); Bingham, Vicki;
                                                            (Federal); Benjamin J Page (CENSUS/CFO         Foti, Anthony (Federal); Robin Wyvill
                                                            FED); Patrick J Cantwell (CENSUS/DSSD          (CENSUS/DEPDIR FED); Erika HBecker
                                                            FED);Jennifer W Reichert                       Medina (CENSUS/ADDC FED); Olson,
                                                            (CENSUS/DCMD FED); Vincent T Mule Jr           Stephanie (Federal); Boney, Virginia
                                                            (CENSUS/DSSD FED); Timothy P                   (Federal); Preskenis, Kevin(Federal); Gilman,                                    2. Phased Restart DOC
66   DOC_0005677   DOC_0005688   Martin, Nicole (Federal)   Olson(CENSUS/ADFO FED)                         Thomas (Federal)                                6/16/2020 16:50                  Exec Report Slides for J.pdf


                                                                                                                                                                                                                                             Email communication containing pre-
                                                                                                                                                                                            Fw_ Please Review-                               decisional deliberations regarding
                                 Ron S Jarmin               Christa D Jones (CENSUS/DEPDIR FED);                                                                                            Updated Working                Predecisional and proposed updates to                    Withheld in
67   DOC_0005689   DOC_0005703   (CENSUS/DEPDIR FED)        Enrique Lamas (CENSUS/DEPDIR FED)                                                              6/17/2020 0:00                   Schedule.pdf                     Deliberative    Census schedule.                       full




                                                                                                                                                                                                                                             Draft document containing pre-
                                                                                                                                                                                                                                             decisional deliberations regarding a
                                 Ron S Jarmin               Christa D Jones (CENSUS/DEPDIR FED);                                                                                            2020 Census Timeline           Predecisional and draft public statement on proposed     Withheld in
68   DOC_0005704   DOC_0005707   (CENSUS/DEPDIR FED)        Enrique Lamas (CENSUS/DEPDIR FED)                                                              6/17/2020 0:00    CENSUS         Update.docx                      Deliberative    Department action/decision/policy.     full




                                                                                                                                                                                                                                             Email communication reflecting
                                                                                                                                                                                            Re_ Seeking information                          mental processes of decisionmaker
                                 James B Treat                                                                                                                                              about data capture             Predecisional and regarding proposed
69   DOC_0005708   DOC_0005710   (CENSUS/DEPDIR FED)        Christa D Jones (CENSUS/DEPDIR FED)                                                            6/17/2020 0:00                   proc    .pdf                     Deliberative    Department action/decision/policy.     Redacted




                                                                                                                                                                                                                                             Document containing information
                                                                                                                                                                                                                                        gathered for pre-decisional
                                                                                                                                                                                                                                                                                                  Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                                                                                                                             James B Treat
                                 James B Treat                                                                                                                               (CENSUS/AD Post Data Collecxtion         Predecisional and deliberations regarding proposed            Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
70   DOC_0005711   DOC_0005715   (CENSUS/DEPDIR FED)        Christa D Jones (CENSUS/DEPDIR FED)                                                            6/17/2020 0:00    DC FED)       Narravtive - Combined.docx   Deliberative    Department action/decision/policy.          full          themselves. By Defendants' own statements, the DP privilege is inapplicable.


                                                                                                                                                                                                                                             Document containing information
                                                                                                                                                                                                                                             gathered for pre-decisional
                                                                                                                                                                                                                                                                                                  Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                                                                                                                             James B Treat
                                 James B Treat                                                                                                                               (CENSUS/DE Summary of the Post Data           Predecisional and deliberations regarding proposed       Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
71   DOC_0005716   DOC_0005718   (CENSUS/DEPDIR FED)        Christa D Jones (CENSUS/DEPDIR FED)                                                            6/17/2020 0:00    PDIR FED)     Collection Activitie.docx         Deliberative    Department action/decision/policy.     full          themselves. By Defendants' own statements, the DP privilege is inapplicable.



                                                                                                                                                                                                                                             Email communication reflecting
                                                                                                                                                                                                                                             information provided to facilitate
                                                                                                                                                                                                                                             deliberative discussions regarding
                                                                                                                                                                                                                                                                                                  Objection: the DP privilege does not extend to documents or information that "facilitate
                                 Christa D Jones                                                                                                                                            Fw_ Processing high level      Predecisional and proposed Department                                  deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
72   DOC_0005719   DOC_0005719   (CENSUS/DEPDIR FED)        Christa D Jones (CENSUS/DEPDIR FED)                                                            6/17/2020 0:00                   description.pdf                  Deliberative    action/decision/policy.                Redacted      By Defendants' own statements, the DP privilege is inapplicable.

                                                                                                                                                                                                                                             Document reflecting information
                                                                                                                                                                             Deborah                                                         provided to
                                                                                                                                                                             Stempowski                                                      facilitate deliberative discussions
                                 Christa D Jones                                                                                                                             (CENSUS/DC Post Collection Processing         Predecisional and regarding proposed Department          Withheld in
73   DOC_0005720   DOC_0005723   (CENSUS/DEPDIR FED)        Christa D Jones (CENSUS/DEPDIR FED)                                                            6/17/2020 0:00    MD FED)    Schedule version 2.docx              Deliberative    action/decision/policy.                full




                                                                                                                                                                                                                                             Email communication reflecting
                                                                                                                                                                                                                                             mental processes of advisor to
                                                                                                           Deborah Stempowski (CENSUS/ADDC                                                  Re_ Seeking information                          decisionmaker regarding internal
                                 Christa D Jones                                                           FED); James B Treat (CENSUS/DEPDIR                                               about data capture             Predecisional and briefing materials on proposed
74   DOC_0005724   DOC_0005725   (CENSUS/DEPDIR FED)        Korzeniewski, Adam (Federal)                   FED)                                            6/17/2020 0:00                   proc    .pdf                     Deliberative    Department action/decision/policy.     Redacted


                                                                                                                                                                                                                                             Draft document reflecting mental
                                                                                                                                                                                                                                             processes of advisor to
                                                                                                           Deborah Stempowski (CENSUS/ADDC                                                                                                   decisionmaker regarding internal
                                 Christa D Jones                                                           FED); James B Treat (CENSUS/DEPDIR                                               2020 Operaitonal Timeline      Predecisional and briefing materials on proposed         Withheld in
75   DOC_0005726   DOC_0005726   (CENSUS/DEPDIR FED)        Korzeniewski, Adam (Federal)                   FED)                                            6/17/2020 0:00    CENSUS         v3 send + SDO.docx               Deliberative    Department action/decision/policy.     full


                                                                                                                                                                                                                                             Draft document reflecting mental
                                                                                                           Deborah Stempowski (CENSUS/ADDC                                                                                                   processes of advisor to
                                 Christa D Jones                                                           FED); James B Treat (CENSUS/DEPDIR                                               2020 Operaitonal Timeline      Predecisional and decisionmaker regarding proposed       Withheld in
76   DOC_0005727   DOC_0005730   (CENSUS/DEPDIR FED)        Korzeniewski, Adam (Federal)                   FED)                                            6/17/2020 0:00    CENSUS         v3 send.docx                     Deliberative    updates to Census schedule.            full


                                                                                                                                                                                                                                             Document reflecting information
                                                                                                                                                                             Ali Mohammad                                                    provided to
                                                                                                           Deborah Stempowski (CENSUS/ADDC                                   Ahmad                                                           facilitate deliberative discussions
                                 Christa D Jones                                                           FED); James B Treat (CENSUS/DEPDIR                                (CENSUS/AD CLEARED- BRIEFING                  Predecisional and regarding proposed updates to          Withheld in
77   DOC_0005731   DOC_0005733   (CENSUS/DEPDIR FED)        Korzeniewski, Adam (Federal)                   FED)                                            6/17/2020 0:00    COM FED)     TIMELINE.docx                      Deliberative    Census schedule.                       full


                                                                                                                                                                                                                                             Email communication containing pre-
                                                                                                                                                                                            Fw_ Please Review-                               decisional
                                 Ron S Jarmin               Christa D Jones (CENSUS/DEPDIR FED);                                                                                            Updated Working                Predecisional and deliberations regarding proposed       Withheld in
78   DOC_0005734   DOC_0005748   (CENSUS/DEPDIR FED)        Enrique Lamas (CENSUS/DEPDIR FED)                                                              6/17/2020 0:00                   Schedule.pdf                     Deliberative    Department action/decision/policy.     full
                                                               Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 15 of 34


                                                                                                                                                                                                                       Draft document containing pre-
                                                                                                                                                                                                                       decisional deliberations regarding a
                                 Ron S Jarmin           Christa D Jones (CENSUS/DEPDIR FED);                                                                            2020 Census Timeline          Predecisional and draft public statement on proposed    Withheld in
79   DOC_0005749   DOC_0005752   (CENSUS/DEPDIR FED)    Enrique Lamas (CENSUS/DEPDIR FED)                                               6/17/2020 0:00    CENSUS        Update.docx                     Deliberative    Department action/decision/policy.    full


                                                                                                                                                                        USCM webinar
                                                                                                                                                                        presentation - JUNE 17
80   DOC_0005753   DOC_0005753   Timothy Olson          Timothy P Olson (CENSUS/ADFO FED)                                               6/17/2020 12:37                 2020.pdf

                                                                                                                                                                        USCM Webinar JUNE 17
81   DOC_0005754   DOC_0005756   Timothy P Olson        Timothy P Olson (CENSUS/ADFO FED)                                               6/17/2020 0:00    Tim Olson     2020.docx



                                                           Ali Mohammad Ahmad (CENSUS/ADCOM
                                                           FED); Christopher J Stanley                                                                                  Fwd_ USCM webinar
                                 Timothy.P.Olson@census.go (CENSUS/OCIA FED); Sylvia Y                                                                                  presentation - JUNE 17
82   DOC_0005757   DOC_0005757   v                         Doyle(CENSUS/OCIA FED)                                                       6/17/2020 12:58                 2020.pdf



                                                           Ali Mohammad Ahmad (CENSUS/ADCOM
                                                           FED); Christopher J Stanley
                                 Timothy.P.Olson@census.go (CENSUS/OCIA FED); Sylvia Y                                                                                  USCM Webinar JUNE 17
83   DOC_0005758   DOC_0005760   v                         Doyle(CENSUS/OCIA FED)                                                       6/17/2020 12:58   Tim Olson     2020.docx



                                                        Ali Mohammad Ahmad (CENSUS/ADCOM
                                                        FED); Christopher J Stanley                                                                                     Fwd_ USCM webinar
                                 Timothy P Olson        (CENSUS/OCIA FED); Sylvia Y                                                                                     presentation - JUNE 17
84   DOC_0005761   DOC_0005761   (CENSUS/ADFO FED)      Doyle(CENSUS/OCIA FED)                                                          6/17/2020 12:58                 2020.pdf

                                                                                                                                                                        USCM Webinar JUNE 17
85   DOC_0005762   DOC_0005764                                                                                                                            Tim Olson     2020.docx




                                                                                               Bina K Saafi (CENSUS/OCIA FED); Alan
                                                                                               Lang (CENSUS/OCIA FED); Van R
                                                                                               lawrence (CENSUS/OCIA FED);Christopher
                                                                                               J Stanley (CENSUS/OCIA FED); Megan
                                                        Timothy P Olson (CENSUS/ADFO FED);     Catherine Kindelan (CENSUS/FLD
                                                        mgray@gng.net; Michael B Hawes         FED);adavison@guidehouse.com; Dee A
                                 Melissa K Bruce        (CENSUS/CED FED); Michael RRatcliffe   Alexander (CENSUS/OCIA FED); Kendall B                                   Re_ Senate Comm. on
86   DOC_0005765   DOC_0005767   (CENSUS/OCIA FED)      (CENSUS/GEO FED)                       Johnson (CENSUS/ADCOM FED)               6/17/2020 16:32                 Indian Affairs Briefing.pdf




                                                                                               Bina K Saafi (CENSUS/OCIA FED); Alan
                                                                                               Lang (CENSUS/OCIA FED); Van R
                                                                                               lawrence (CENSUS/OCIA FED);Christopher
                                                                                               J Stanley (CENSUS/OCIA FED); Megan
                                                        Timothy P Olson (CENSUS/ADFO FED);     Catherine Kindelan (CENSUS/FLD                             Melissa K
                                                        mgray@gng.net; Michael B Hawes         FED);adavison@guidehouse.com; Dee A                        Bruce
                                 Melissa K Bruce        (CENSUS/CED FED); Michael RRatcliffe   Alexander (CENSUS/OCIA FED); Kendall B                     (CENSUS/OCI Senate Committee on Indian
87   DOC_0005768   DOC_0005792   (CENSUS/OCIA FED)      (CENSUS/GEO FED)                       Johnson (CENSUS/ADCOM FED)               6/17/2020 16:32   A FED)      Affairs JUNE 18 20.pptx


                                                                                                                                                                        Fwd_ Senate Comm. on
                                 Timothy P Olson                                                                                                                        Indian Affairs Briefing
88   DOC_0005793   DOC_0005795   (CENSUS/ADFO FED)      Timothy Olson                                                                   6/17/2020 18:58                 di   .pdf

                                                                                                                                                          Melissa K
                                                                                                                                                          Bruce       Senate Committee on Indian
                                                                                                                                                          (CENSUS/OCI Affairs JUNE 18
89   DOC_0005796   DOC_0005820                                                                                                                            A FED)      20.pptx

                                                                                                                                                                        Fw_ Senate Comm. on
                                 Timothy P Olson                                                                                                                        Indian Affairs
90   DOC_0005821   DOC_0005823   (CENSUS/ADFO FED)      Tim Olson                                                                       6/17/2020 19:08                 Briefing.pdf

                                                                                                                                                          Melissa K
                                                                                                                                                          Bruce       Senate Committee on Indian
                                 Timothy P Olson                                                                                                          (CENSUS/OCI Affairs JUNE 18
91   DOC_0005824   DOC_0005848   (CENSUS/ADFO FED)      Tim Olson                                                                       6/17/2020 19:08   A FED)      20.pptx


                                                                                                                                                                        Fw_ Resend (use these)_
                                 Deborah Stempowski                                                                                                                     6_22_ KDK's Sr.
92   DOC_0005849   DOC_0005851   (CENSUS/ADDC FED)      Timothy P Olson (CENSUS/ADFO FED)                                               6/22/2020 12:25                 Decenni .pdf



                                                                                                                                                          Christa D
                                                                                                                                                          Jones
                                 Deborah Stempowski                                                                                                       (CENSUS/DE 0. Sr Management Agenda
93   DOC_0005852   DOC_0005852   (CENSUS/ADDC FED)      Timothy P Olson (CENSUS/ADFO FED)                                               6/22/2020 12:25   PDIR FED)  2020.06.22.docx


                                                                                                                                                                        1. Phased Restart DOC
                                 Deborah Stempowski                                                                                                                     Exec Report Slides for
94   DOC_0005853   DOC_0005873   (CENSUS/ADDC FED)      Timothy P Olson (CENSUS/ADFO FED)                                               6/22/2020 12:25                 2.pdf




                                 Deborah Stempowski                                                                                                                     2. DOC Exec Report Slides
95   DOC_0005874   DOC_0005889   (CENSUS/ADDC FED)      Timothy P Olson (CENSUS/ADFO FED)                                               6/22/2020 12:25                 for 2020.06.22.pdf


                                                                                                                                                                        3. DOC Exec Report Slides
                                 Deborah Stempowski                                                                                                                     for EO 13880 for
96   DOC_0005890   DOC_0005897   (CENSUS/ADDC FED)      Timothy P Olson (CENSUS/ADFO FED)                                               6/22/2020 12:25                 202.pdf




                                                                                                                                                          John Maron
                                                                                                                                                          Abowd
                                 Deborah Stempowski                                                                                                       (CENSUS/AD 4. Differential Privacy
97   DOC_0005898   DOC_0005898   (CENSUS/ADDC FED)      Timothy P Olson (CENSUS/ADFO FED)                                               6/22/2020 12:25   RM FED)    Update v2.pdf
                                                                       Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 16 of 34




                                                             Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Enrique
                                                             Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                             (CENSUS/ADDC FED); Christa D Jones
                                                             (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                             Cannon, Michael (Federal); James B Treat
                                                             (CENSUS/DEPDIR FED); Michael T
                                                             Thieme(CENSUS/ADDC FED); Steven K Smith
                                                             (CENSUS/DEPDIR FED); Deborah Stempowski
                                                             (CENSUS/ADDC FED);Benjamin Taylor
                                                             (CENSUS/ADDC FED); Preston, Robert (Federal);
                                                             David R Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                             (Federal); Davis, Caitlin (Federal); Michael John Sprung
                                                             (CENSUS/DEPDIR FED); Ding, Michael                         Langdon, David (Federal); Bingham, Vicki;
                                                             (Federal);Cogley, Nathaniel (Federal); Blair, Robert       Foti, Anthony (Federal); Robin Wyvill
                                                             (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM                (CENSUS/DEPDIR FED); Erika HBecker
                                                             FED); Burris,Meghan (Federal); JRockas@doc.gov             Medina (CENSUS/ADDC FED); Olson,
                                                             (CENSUS/ OTHER); Risko, Daniel (Federal);
                                                             Korzeniewski, Adam (Federal);Paranzino, Anthony
                                                                                                                        Stephanie (Federal); Boney, Virginia
                                                             (Federal); Benjamin J Page (CENSUS/CFO FED);               (Federal); Preskenis, Kevin(Federal); Gilman,                                  Senior Management
98    DOC_0005899   DOC_0005899   Martin, Nicole (Federal)   Timothy P Olson (CENSUS/ADFO FED)                          Thomas (Federal)                                6/22/2020 12:26                Decennial Committee.pdf




                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); Ron S Jarmin (CENSUS/DEPDIR
                                                             FED);
                                                             Enrique Lamas(CENSUS/DEPDIR FED);
                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Christa D Jones (CENSUS/DEPDIR FED);
                                                             Walsh,Michael (Federal); Cannon, Michael
                                                             (Federal); James B Treat
                                                             (CENSUS/DEPDIR FED); Michael T
                                                             Thieme(CENSUS/ADDC FED); Steven K
                                                             Smith (CENSUS/DEPDIR FED); Deborah
                                                             Stempowski (CENSUS/ADDC
                                                             FED);Benjamin Taylor (CENSUS/ADDC
                                                             FED); Preston, Robert (Federal); David R
                                                             Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                             (Federal); Davis, Caitlin (Federal); Michael
                                                             John Sprung (CENSUS/DEPDIR FED);
                                                             Ding, Michael (Federal);Cogley, Nathaniel
                                                             (Federal); Blair, Robert (Federal); Ali
                                                             Mohammad Ahmad (CENSUS/ADCOM
                                                             FED); Burris,Meghan (Federal);                             Langdon, David (Federal); Bingham, Vicki;
                                                             JRockas@doc.gov (CENSUS/ OTHER);                           Foti, Anthony (Federal); Robin Wyvill
                                                             Risko, Daniel (Federal); Korzeniewski,                     (CENSUS/DEPDIR FED); Erika HBecker
                                                             Adam (Federal);Paranzino, Anthony                          Medina (CENSUS/ADDC FED); Olson,                                  Christa D
                                                             (Federal); Benjamin J Page (CENSUS/CFO                     Stephanie (Federal); Boney, Virginia                              Jones
                                                             FED); Timothy P Olson                                      (Federal); Preskenis, Kevin(Federal); Gilman,                     (CENSUS/DE 0. Sr Management Agenda
99    DOC_0005900   DOC_0005900   Martin, Nicole (Federal)   (CENSUS/ADFO FED)                                          Thomas (Federal)                                6/22/2020 12:26   PDIR FED)  2020.06.22.docx




                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); Ron S Jarmin (CENSUS/DEPDIR
                                                             FED);
                                                             Enrique Lamas(CENSUS/DEPDIR FED);
                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Christa D Jones (CENSUS/DEPDIR FED);
                                                             Walsh,Michael (Federal); Cannon, Michael
                                                             (Federal); James B Treat
                                                             (CENSUS/DEPDIR FED); Michael T
                                                             Thieme(CENSUS/ADDC FED); Steven K
                                                             Smith (CENSUS/DEPDIR FED); Deborah
                                                             Stempowski (CENSUS/ADDC
                                                             FED);Benjamin Taylor (CENSUS/ADDC
                                                             FED); Preston, Robert (Federal); David R
                                                             Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                             (Federal); Davis, Caitlin (Federal); Michael
                                                             John Sprung (CENSUS/DEPDIR FED);
                                                             Ding, Michael (Federal);Cogley, Nathaniel
                                                             (Federal); Blair, Robert (Federal); Ali
                                                             Mohammad Ahmad (CENSUS/ADCOM
                                                             FED); Burris,Meghan (Federal);                             Langdon, David (Federal); Bingham, Vicki;
                                                             JRockas@doc.gov (CENSUS/ OTHER);                           Foti, Anthony (Federal); Robin Wyvill
                                                             Risko, Daniel (Federal); Korzeniewski,                     (CENSUS/DEPDIR FED); Erika HBecker
                                                             Adam (Federal);Paranzino, Anthony                          Medina (CENSUS/ADDC FED); Olson,
                                                             (Federal); Benjamin J Page (CENSUS/CFO                     Stephanie (Federal); Boney, Virginia
                                                             FED); Timothy P Olson                                      (Federal); Preskenis, Kevin(Federal); Gilman,                                  1. Phased Restart DOC
100   DOC_0005901   DOC_0005921   Martin, Nicole (Federal)   (CENSUS/ADFO FED)                                          Thomas (Federal)                                6/22/2020 12:26                Exec Report Slides for 2.pdf
                                                                       Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 17 of 34




                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); Ron S Jarmin (CENSUS/DEPDIR
                                                             FED);
                                                             Enrique Lamas(CENSUS/DEPDIR FED);
                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Christa D Jones (CENSUS/DEPDIR FED);
                                                             Walsh,Michael (Federal); Cannon, Michael
                                                             (Federal); James B Treat
                                                             (CENSUS/DEPDIR FED); Michael T
                                                             Thieme(CENSUS/ADDC FED); Steven K
                                                             Smith (CENSUS/DEPDIR FED); Deborah
                                                             Stempowski (CENSUS/ADDC
                                                             FED);Benjamin Taylor (CENSUS/ADDC
                                                             FED); Preston, Robert (Federal); David R
                                                             Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                             (Federal); Davis, Caitlin (Federal); Michael
                                                             John Sprung (CENSUS/DEPDIR FED);
                                                             Ding, Michael (Federal);Cogley, Nathaniel
                                                             (Federal); Blair, Robert (Federal); Ali
                                                             Mohammad Ahmad (CENSUS/ADCOM
                                                             FED); Burris,Meghan (Federal);                             Langdon, David (Federal); Bingham, Vicki;
                                                             JRockas@doc.gov (CENSUS/ OTHER);                           Foti, Anthony (Federal); Robin Wyvill
                                                             Risko, Daniel (Federal); Korzeniewski,                     (CENSUS/DEPDIR FED); Erika HBecker
                                                             Adam (Federal);Paranzino, Anthony                          Medina (CENSUS/ADDC FED); Olson,
                                                             (Federal); Benjamin J Page (CENSUS/CFO                     Stephanie (Federal); Boney, Virginia
                                                             FED); Timothy P Olson                                      (Federal); Preskenis, Kevin(Federal); Gilman,                                   2. DOC Exec Report Slides
101   DOC_0005922   DOC_0005937   Martin, Nicole (Federal)   (CENSUS/ADFO FED)                                          Thomas (Federal)                                6/22/2020 12:26                 for 2020.06.22.pdf




                                                             Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Enrique
                                                             Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                             (CENSUS/ADDC FED); Christa D Jones
                                                             (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                             Cannon, Michael (Federal); James B Treat
                                                             (CENSUS/DEPDIR FED); Michael T
                                                             Thieme(CENSUS/ADDC FED); Steven K Smith
                                                             (CENSUS/DEPDIR FED); Deborah Stempowski
                                                             (CENSUS/ADDC FED);Benjamin Taylor
                                                             (CENSUS/ADDC FED); Preston, Robert (Federal);
                                                             David R Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                             (Federal); Davis, Caitlin (Federal); Michael John Sprung
                                                             (CENSUS/DEPDIR FED); Ding, Michael                         Langdon, David (Federal); Bingham, Vicki;
                                                             (Federal);Cogley, Nathaniel (Federal); Blair, Robert       Foti, Anthony (Federal); Robin Wyvill
                                                             (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM                (CENSUS/DEPDIR FED); Erika HBecker
                                                             FED); Burris,Meghan (Federal); JRockas@doc.gov             Medina (CENSUS/ADDC FED); Olson,
                                                             (CENSUS/ OTHER); Risko, Daniel (Federal);
                                                             Korzeniewski, Adam (Federal);Paranzino, Anthony
                                                                                                                        Stephanie (Federal); Boney, Virginia
                                                             (Federal); Benjamin J Page (CENSUS/CFO FED);               (Federal); Preskenis, Kevin(Federal); Gilman,                                   3. DOC Exec Report Slides
102   DOC_0005938   DOC_0005945   Martin, Nicole (Federal)   Timothy P Olson (CENSUS/ADFO FED)                          Thomas (Federal)                                6/22/2020 12:26                 for EO 13880 for 202.pdf




                                                             Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Enrique
                                                             Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                             (CENSUS/ADDC FED); Christa D Jones
                                                             (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                             Cannon, Michael (Federal); James B Treat
                                                             (CENSUS/DEPDIR FED); Michael T
                                                             Thieme(CENSUS/ADDC FED); Steven K Smith
                                                             (CENSUS/DEPDIR FED); Deborah Stempowski
                                                             (CENSUS/ADDC FED);Benjamin Taylor
                                                             (CENSUS/ADDC FED); Preston, Robert (Federal);
                                                             David R Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                             (Federal); Davis, Caitlin (Federal); Michael John Sprung
                                                             (CENSUS/DEPDIR FED); Ding, Michael                         Langdon, David (Federal); Bingham, Vicki;
                                                             (Federal);Cogley, Nathaniel (Federal); Blair, Robert       Foti, Anthony (Federal); Robin Wyvill
                                                             (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM                (CENSUS/DEPDIR FED); Erika HBecker
                                                             FED); Burris,Meghan (Federal); JRockas@doc.gov             Medina (CENSUS/ADDC FED); Olson,                                  John Maron
                                                             (CENSUS/ OTHER); Risko, Daniel (Federal);
                                                             Korzeniewski, Adam (Federal);Paranzino, Anthony
                                                                                                                        Stephanie (Federal); Boney, Virginia                              Abowd
                                                             (Federal); Benjamin J Page (CENSUS/CFO FED);               (Federal); Preskenis, Kevin(Federal); Gilman,                     (CENSUS/AD 4. Differential Privacy
103   DOC_0005946   DOC_0005946   Martin, Nicole (Federal)   Timothy P Olson (CENSUS/ADFO FED)                          Thomas (Federal)                                6/22/2020 12:26   RM FED)    Update v2.pdf


                                                                                                                                                                                                        Fw_ Resend (use these)_
                                  Timothy P Olson                                                                                                                                                       6_22_ KDK's Sr.
104   DOC_0005947   DOC_0005949   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 12:28                 Decenni .pdf



                                                                                                                                                                                          Christa D
                                                                                                                                                                                          Jones
                                  Timothy P Olson                                                                                                                                         (CENSUS/DE 0. Sr Management Agenda
105   DOC_0005950   DOC_0005950   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 0:00    PDIR FED)  2020.06.22.docx


                                                                                                                                                                                                        1. Phased Restart DOC
                                  Timothy P Olson                                                                                                                                                       Exec Report Slides for
106   DOC_0005951   DOC_0005971   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 12:28                 2.pdf


                                  Timothy P Olson                                                                                                                                                       2. DOC Exec Report Slides
107   DOC_0005972   DOC_0005987   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 12:28                 for 2020.06.22.pdf


                                                                                                                                                                                                        3. DOC Exec Report Slides
                                  Timothy P Olson                                                                                                                                                       for EO 13880 for
108   DOC_0005988   DOC_0005995   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 12:28                 202.pdf




                                                                                                                                                                                          John Maron
                                                                                                                                                                                          Abowd
                                  Timothy P Olson                                                                                                                                         (CENSUS/AD 4. Differential Privacy
109   DOC_0005996   DOC_0005996   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 12:28   RM FED)    Update v2.pdf




                                                                                                                                                                                                                                                        Email communication containing pre-
                                                                                                                                                                                                                                                        decisional deliberations regarding
                                  Albert E Fontenot                                                                                                                                                                                    Predecisional and internal briefing material on proposed
110   DOC_0005997   DOC_0005998   (CENSUS/ADDC FED)          Timothy P Olson (CENSUS/ADFO FED)                                                                          6/24/2020 15:22                 Friday Briefing notes - .pdf     Deliberative    Department action/decision/policy.     Redacted
                                                                   Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 18 of 34


                                                                                                                                                                                                                                     Email communication reflecting
                                                                                                                                                                                                                                     mental processes of advisor to
                                  Timothy.P.Olson@census.go                                                                                                                        Re_ Friday Briefing notes -   Predecisional and decisionmaker regarding proposed
111   DOC_0005999   DOC_0006000   v                         Albert E Fontenot (CENSUS/ADDC FED)                                                   6/24/2020 15:56                  .pdf                            Deliberative    Department action/decision/policy.       Redacted




                                                                                                                                                                                                                                     Email communication reflecting
                                                                                                                                                                                                                                     mental processes of advisor to
                                                                                                                                                                                                                                     decisionmaker regarding internal
                                  Timothy P Olson                                                                                                                                  Re_ Friday Briefing notes -   Predecisional and briefing materials on proposed
112   DOC_0006001   DOC_0006002   (CENSUS/ADFO FED)        Albert E Fontenot (CENSUS/ADDC FED)                                                    6/24/2020 15:56                  .pdf                            Deliberative    Department action/decision/policy.       Redacted




                                                                                                                                                                                                                                     Email communication reflecting
                                                                                                                                                                                                                                     mental processes of advisor to
                                  Timothy.P.Olson@census.go                                                                                                                        Fwd_ Friday Briefing notes - Predecisional and decisionmaker regarding proposed
113   DOC_0006003   DOC_0006004   v                         Timothy Olson                                                                         6/24/2020 15:57                  .pdf                           Deliberative    Department action/decision/policy.        Redacted




                                                                                                                                                                                                                                     Email communication reflecting
                                                                                                                                                                                                                                     mental processes of advisor to
                                                                                                                                                                                                                                     decisionmaker regarding internal
                                  Timothy P Olson                                                                                                                                  Fwd_ Friday Briefing notes - Predecisional and briefing materials on proposed
114   DOC_0006005   DOC_0006006   (CENSUS/ADFO FED)        Timothy Olson                                                                          6/24/2020 15:57                  .pdf                           Deliberative    Department action/decision/policy.        Redacted


                                                                                                                                                                                                                                   Email communication containing pre-
                                                           Benjamin J Page (CENSUS/CFO FED); Ron                                                                                                                                   decisional deliberations regarding
                                  Christopher J Stanley    S Jarmin (CENSUS/DEPDIR FED); Christa                                                                                   requested rewrite of          Predecisional and proposed Department                 Withheld in
115   DOC_0006007   DOC_0006012   (CENSUS/OCIA FED)        D Jones (CENSUS/DEPDIRFED)                                                             6/26/2020 0:00                   contingency memo.pdf            Deliberative    action/decision/policy.             full


                                                                                                                                                                                                                                     Draft document containing
                                                                                                                                                                    Benjamin J                                                       information gathered for pre-
                                                                                                                                                                                                                                     decisional deliberations regarding
                                                                                                                                                                                                                                                                                          Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                                                                                                                    Page
                                                                                                                                                                    (CENSUS/CF     20-070252 dec memo Sec     Predecisional and proposed Department                         Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
116   DOC_0006013   DOC_0006016                                                                                                                                     O FED)         Controlled Conting. M.docx   Deliberative    action/decision/policy.                     full          themselves. By Defendants' own statements, the DP privilege is inapplicable.

                                                                                                                                                                                                                                     Email communication containing pre-
                                                           Benjamin J Page (CENSUS/CFO FED); Ron                                                                                                                                     decisional
                                  Christopher J Stanley    S Jarmin (CENSUS/DEPDIR FED); Christa                                                                                   requested rewrite of          Predecisional and deliberations regarding proposed         Withheld in
117   DOC_0006017   DOC_0006022   (CENSUS/OCIA FED)        D Jones (CENSUS/DEPDIRFED)                                                             6/26/2020 0:00                   contingency memo2.pdf           Deliberative    Department action/decision/policy.       full


                                                                                                                                                                    Benjamin J                                                  Document containing pre-decisional
                                                           Benjamin J Page (CENSUS/CFO FED); Ron                                                                    Page                                                        deliberation regarding proposed
                                  Christopher J Stanley    S Jarmin (CENSUS/DEPDIR FED); Christa                                                                    (CENSUS/CF     20-070252 dec memo Sec     Predecisional and Department                         Withheld in
118   DOC_0006023   DOC_0006026   (CENSUS/OCIA FED)        D Jones (CENSUS/DEPDIRFED)                                                             6/26/2020 0:00    O FED)         Controlled Conting. M.docx   Deliberative    action/decision/policy.            full


                                                                                                   Kristina R Barrett (CENSUS/PIO FED);
                                                                                                   Naomi
                                  Virginia Hyer (CENSUS/PIO Timothy P Olson (CENSUS/ADFO FED);     C Evangelista (CENSUS/PIO FED);                                                 Re_ SHORT FUSE_ NRFU
119   DOC_0006027   DOC_0006027   FED)                      James T Christy (CENSUS/LA FED)        Christine E Taylor (CENSUS/PIOFED)              6/29/2020 9:52                  Soft Launch.pdf



                                                                                                                                                                                                                                     Draft document reflecting mental
                                                                                                                                                                    Michael Paul                                                     processes of advisor to
                                                                                                   Kristina R Barrett (CENSUS/PIO FED);                             Friedrich                                                        decisionmaker regarding a draft
                                  Virginia Hyer (CENSUS/PIO Timothy P Olson (CENSUS/ADFO FED);     Naomi C Evangelista (CENSUS/PIO FED);                            (CENSUS/PIO CB20-CNXX NRFU                   Predecisional and public statement on proposed             Withheld in
120   DOC_0006028   DOC_0006029   FED)                      James T Christy (CENSUS/LA FED)        Christine E Taylor (CENSUS/PIOFED)              6/29/2020 9:52   CTR)         operation begins_v8.docx          Deliberative    Department action/decision/policy.       full


                                  Melissa K Bruce
121   DOC_0006030   DOC_0006031   (CENSUS/OCIA FED)        Timothy P Olson (CENSUS/ADFO FED)       Dee A Alexander (CENSUS/OCIA FED)              6/29/2020 16:54                  Re_ Briefing .pdf

                                                                                                                                                                    Melissa K
                                                                                                                                                                    Bruce
                                  Melissa K Bruce                                                                                                                   (CENSUS/OCI Congressional Briefing_July
122   DOC_0006032   DOC_0006048   (CENSUS/OCIA FED)        Timothy P Olson (CENSUS/ADFO FED)       Dee A Alexander (CENSUS/OCIA FED)              6/29/2020 16:54   A FED)      2020.pptx




                                                                                                                                                                                                                                     Email communication reflecting
                                                                                                                                                                                                                                     mental processes of advisor to
                                                                                                                                                                                                                                     decisionmaker regarding a draft
                                  Timothy P Olson          Melissa K Bruce (CENSUS/OCIA FED);                                                                                                                    Predecisional and presentation on proposed Department
123   DOC_0006049   DOC_0006050   (CENSUS/ADFO FED)        Dee A Alexander (CENSUS/OCIA FED)                                                      6/29/2020 17:05                  Fw_ Briefing (1).pdf            Deliberative    action/decision/policy.             Redacted

                                                                                                                                                                    Melissa K
                                                                                                                                                                    Bruce
                                                                                                                                                                    (CENSUS/OCI Congressional Briefing_July
124   DOC_0006051   DOC_0006067                                                                                                                                     A FED)      2020.pptx



                                                                                                   Kristina R Barrett (CENSUS/PIO FED);
                                                                                                   Naomi
                                                                                                   C Evangelista (CENSUS/PIO FED);
                                  Virginia Hyer (CENSUS/PIO Timothy P Olson (CENSUS/ADFO FED);     Christine E Taylor (CENSUS/PIOFED);                                             Re_ SHORT FUSE_ NRFU
125   DOC_0006068   DOC_0006068   FED)                      James T Christy (CENSUS/LA FED)        Michael C Cook (CENSUS/PIO FED)                6/30/2020 14:56                  Soft Launch(1).pdf




                                                                                                                                                                                                                                     Draft document reflecting
                                                                                                   Kristina R Barrett (CENSUS/PIO FED);                             Michael Paul                                                     information provided to facilitate
                                                                                                                                                                                                                                     deliberative discussions regarding a
                                                                                                                                                                                                                                                                                          Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                                                   Naomi C Evangelista (CENSUS/PIO FED);                            Friedrich
                                  Virginia Hyer (CENSUS/PIO Timothy P Olson (CENSUS/ADFO FED);     Christine E Taylor (CENSUS/PIOFED);                              (CENSUS/PIO CB20-CNXX NRFU                   Predecisional and draft public statement on proposed       Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
126   DOC_0006069   DOC_0006070   FED)                      James T Christy (CENSUS/LA FED)        Michael C Cook (CENSUS/PIO FED)                6/30/2020 14:56   CTR)         operation begins_v8.docx          Deliberative    Department action/decision/policy.       full          By Defendants' own statements, the DP privilege is inapplicable.

                                                                                                                                                                                                                                     Email communication reflecting
                                                                                                   Kristina R Barrett (CENSUS/PIO FED);                                                                                              mental processes of advisor to
                                                                                                   Naomi C Evangelista (CENSUS/PIO FED);                                                                                             decisionmaker regarding draft talking
                                  Timothy P Olson          Virginia Hyer (CENSUS/PIO FED); James T Christine E Taylor (CENSUS/PIOFED);                                             Re_ SHORT FUSE_ NRFU Predecisional and            points on proposed Department
127   DOC_0006071   DOC_0006072   (CENSUS/ADFO FED)        Christy (CENSUS/LA FED)                 Michael C Cook (CENSUS/PIO FED)         6/30/2020 15:11                         Soft Launch.pdf      Deliberative                 action/decision/policy.               Redacted




                                                                                                                                                                                                                                     Draft document reflecting
                                                                                                   Kristina R Barrett (CENSUS/PIO FED);                             Michael Paul                                                     information provided to facilitate
                                                                                                                                                                                                                                     deliberative discussions regarding
                                                                                                                                                                                                                                                                                          Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                                                   Naomi C Evangelista (CENSUS/PIO FED);                            Friedrich
                                  Timothy P Olson          Virginia Hyer (CENSUS/PIO FED); James T Christine E Taylor (CENSUS/PIOFED);                              (CENSUS/PIO CB20-CNXX NRFU                   Predecisional and   draft talking points on proposed       Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
128   DOC_0006073   DOC_0006074   (CENSUS/ADFO FED)        Christy (CENSUS/LA FED)                 Michael C Cook (CENSUS/PIO FED)         6/30/2020 15:11          CTR)         operation begins_v9.docx        Deliberative        Department action/decision/policy.     full          By Defendants' own statements, the DP privilege is inapplicable.



                                                                                                                                                                                                                                     Email communication reflecting
                                                                                                   Kristina R Barrett (CENSUS/PIO FED);                                                                                              mental processes of advisor to
                                                                                                   Naomi C Evangelista (CENSUS/PIO FED);                                                                                             decisionmaker regarding a draft
                                  James T Christy          Timothy P Olson (CENSUS/ADFO FED);      Christine E Taylor (CENSUS/PIOFED);                                             Re_ SHORT FUSE_ NRFU Predecisional and            public statement on proposed
129   DOC_0006075   DOC_0006076   (CENSUS/LA FED)          Virginia Hyer (CENSUS/PIO FED)          Michael C Cook (CENSUS/PIO FED)         6/30/2020 15:18                         Soft Launch(2).pdf   Deliberative                 Department action/decision/policy.     Redacted


                                                                                                                                                                                                                                     Draft document reflecting mental
                                                                                                   Kristina R Barrett (CENSUS/PIO FED);                             Michael Paul                                                     processes of advisor to
                                                                                                   Naomi C Evangelista (CENSUS/PIO FED);                            Friedrich                                                        decisionmaker regarding a draft
                                  James T Christy          Timothy P Olson (CENSUS/ADFO FED);      Christine E Taylor (CENSUS/PIOFED);                              (CENSUS/PIO CB20-CNXX NRFU               Predecisional and       public statement on proposed           Withheld in
130   DOC_0006077   DOC_0006078   (CENSUS/LA FED)          Virginia Hyer (CENSUS/PIO FED)          Michael C Cook (CENSUS/PIO FED)         6/30/2020 15:18          CTR)         operation begins_v8 jc.docx Deliberative            Department action/decision/policy.     full
                                                                  Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 19 of 34


                                  Timothy P Olson
131   DOC_0006079   DOC_0006080   (CENSUS/ADFO FED)       Timothy Olson                                                                   7/1/2020 9:55                   Fw_ Briefing .pdf

                                                                                                                                                           Melissa K
                                                                                                                                                           Bruce
                                                                                                                                                           (CENSUS/OCI Congressional Briefing_July
132   DOC_0006081   DOC_0006097                                                                                                                            A FED)      2020.pptx




                                                          Dee A Alexander (CENSUS/OCIA FED);
                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                          Christopher J Stanley(CENSUS/OCIA
                                                          FED); mgray@gng.net; Jessica A Imotichey
                                                          (CENSUS/LA FED); Bina K Saafi
                                  Melissa K Bruce         (CENSUS/OCIA FED);Alan Lang              Guillermo Gonzalez (CENSUS/LA FED);                                    Re_ Huffman Briefing_
133   DOC_0006098   DOC_0006098   (CENSUS/OCIA FED)       (CENSUS/OCIA FED)                        Mark G Dorsey (CENSUS/ADCOM FED)       7/1/2020 11:12                  2020 Updates.pdf




                                                          Dee A Alexander (CENSUS/OCIA FED);
                                                          Timothy P Olson (CENSUS/ADFO FED);
                                                          Christopher J Stanley(CENSUS/OCIA
                                                          FED); mgray@gng.net; Jessica A Imotichey                                                         Melissa K
                                                          (CENSUS/LA FED); Bina K Saafi                                                                    Bruce
                                  Melissa K Bruce         (CENSUS/OCIA FED);Alan Lang              Guillermo Gonzalez (CENSUS/LA FED);                     (CENSUS/OCI Congressional Northern
134   DOC_0006099   DOC_0006114   (CENSUS/OCIA FED)       (CENSUS/OCIA FED)                        Mark G Dorsey (CENSUS/ADCOM FED)       7/1/2020 11:12   A FED)      California Tribal Brie.pptx


                                                                                                                                                                                                                         Email communication containing pre-
                                                                                                                                                                                                                         decisional deliberations regarding
                                  Jennifer M Ortman                                                                                                                       Update + Reminder for Data Predecisional and   proposed Department                 Withheld in
135   DOC_0006115   DOC_0006116   (CENSUS/ACSO FED)       2020 Data Quality EGG List                                                      7/2/2020 0:00                   Quality EGG.pdf            Deliberative        action/decision/policy.             full

                                                                                                                                                                                                                         Draft document containing pre-
                                                                                                                                                           Maryann M                                                     decisional deliberations regarding a
                                                                                                                                                           Chapin                                                        draft report on
                                  Jennifer M Ortman                                                                                                        (CENSUS/AD 2020 Census Data Quality Predecisional and         proposed Department                    Withheld in
136   DOC_0006117   DOC_0006122   (CENSUS/ACSO FED)       2020 Data Quality EGG List                                                      7/2/2020 0:00    DC FED)    Documentation Outlin.docx Deliberative             action/decision/policy.                full




                                                          Timothy P Olson (CENSUS/ADFO FED);                                                                                                                           Email communication reflecting
                                                          Everett G Whiteley (CENSUS/BUD FED);                                                                                                                         information provided to facilitate
                                                          Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                          deliberative discussions regarding
                                                                                                                                                                                                                       draft correspondence communicating
                                                                                                                                                                                                                                                                              Objection: the DP privilege does not extend to documents or information that "facilitate
                                                          James T Christy (CENSUS/LA FED);
                                  Kathleen M Styles       Benjamin J Page (CENSUS/CFO FED);                                                                               Re_ Readout From Call      Predecisional and proposed Department                                    deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
137   DOC_0006123   DOC_0006127   (CENSUS/ADDC FED)       Christopher JStanley (CENSUS/OCIA FED)                                          7/2/2020 14:20                  Today.pdf                  Deliberative      action/decision/policy.            Redacted            By Defendants' own statements, the DP privilege is inapplicable.




                                                          Timothy P Olson (CENSUS/ADFO FED);                                                                                                                           Draft document reflecting
                                                          Everett G Whiteley (CENSUS/BUD FED);                                                                                                                         information provided to facilitate
                                                          Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                          deliberative discussions regarding
                                                                                                                                                                                                                       draft correspondence communicating
                                                                                                                                                                                                                                                                              Objection: the DP privilege does not extend to documents or information that "facilitate
                                                          James T Christy (CENSUS/LA FED);                                                                 toya.a.hawkins- MQA Letter to
                                  Kathleen M Styles       Benjamin J Page (CENSUS/CFO FED);                                                                digby@census. Appropriators - Decennial   Predecisional and proposed Department                Withheld in         deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
138   DOC_0006128   DOC_0006129   (CENSUS/ADDC FED)       Christopher JStanley (CENSUS/OCIA FED)                                          7/2/2020 14:20   gov             Appro.docx                Deliberative      action/decision/policy.            full                By Defendants' own statements, the DP privilege is inapplicable.

                                                                                                                                                                                                                         Email communication reflecting
                                  BOC Correspondence                                                                                                                                                                     legal analysis regarding proposed
                                  Quality Assurance                                                BOC Correspondence Quality Assurance                                   CQAS-10386 -- MQA letter Attorney-Client       Department
139   DOC_0006130   DOC_0006130   (CENSUS)                Christa D Jones (CENSUS/DEPDIR FED)      (CENSUS)                               7/6/2020 0:00                   to Senators EXPEDITE.pdf Privilege             action/decision/policy.                Redacted


                                                                                                                                                                                                                       Draft document reflecting mental
                                                                                                                                                                                                                       processes of advisor to
                                                                                                                                                                                                                       decisionmaker regarding draft
                                  BOC Correspondence                                                                                                       toya.a.hawkins-                                             correspondence communicating
                                  Quality Assurance                                                BOC Correspondence Quality Assurance                    digby@census.                             Predecisional and proposed Department                      Withheld in
140   DOC_0006131   DOC_0006133   (CENSUS)                Christa D Jones (CENSUS/DEPDIR FED)      (CENSUS)                               7/6/2020 0:00    gov             CQAS-10386.docx           Deliberative      action/decision/policy.                  full


                                                                                                                                                                                                                         Document reflecting information
                                                                                                                                                                                                                         provided to facilitate deliberative
                                                                                                                                                                                                                         discussions regarding
                                                                                                                                                                                                                                                                              Objection: the DP privilege does not extend to documents or information that "facilitate
                                  BOC Correspondence
                                  Quality Assurance                                                BOC Correspondence Quality Assurance                                                          Predecisional and       proposed Department                                  deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
141   DOC_0006134   DOC_0006139   (CENSUS)                Christa D Jones (CENSUS/DEPDIR FED)      (CENSUS)                               7/6/2020 0:00                   CQAS-10386incoming.pdf Deliberative            action/decision/policy.                Redacted      By Defendants' own statements, the DP privilege is inapplicable.



                                                                                                                                                                                                                        Email communication reflecting
                                                                                                                                                                                                                        mental processes of advisor to
                                                                                                                                                                                                                        decisionmaker regarding draft
                                                                                                                                                                                                                        correspondence communicating
                                                                                                   BOC Correspondence Quality Assurance                                   For Concurrence, CQAS-      Predecisional and proposed Department
142   DOC_0006140   DOC_0006140   Kathy Miller            Timothy P Olson (CENSUS/ADFO FED)        (CENSUS                                7/6/2020 10:16                  10386.pdf                     Deliberative    action/decision/policy.                 Redacted


                                                                                                                                                                                                                        Draft document reflecting mental
                                                                                                                                                                                                                        processes of advisor to
                                                                                                                                                                                                                        decisionmaker regarding draft
                                                                                                                                                           toya.a.hawkins-                                              correspondence communicating
                                                                                                   BOC Correspondence Quality Assurance                    digby@census.                              Predecisional and proposed Department                     Withheld in
143   DOC_0006141   DOC_0006143   Kathy Miller            Timothy P Olson (CENSUS/ADFO FED)        (CENSUS                                7/6/2020 10:16   gov             CQAS-10386.docx              Deliberative    action/decision/policy.                 full




                                                                                                                                                                                                                         Draft document containing pre-
                                                                                                                                                                                                                         decisional deliberations regarding
                                                                                                                                                                                                                         draft correspondence communicating
                                                                                                   BOC Correspondence Quality Assurance                                                               Predecisional and proposed Department                     Withheld in
144   DOC_0006144   DOC_0006149   Kathy Miller            Timothy P Olson (CENSUS/ADFO FED)        (CENSUS                                7/6/2020 10:16                  CQAS-10386incoming.pdf        Deliberative    action/decision/policy.                 full




                                                                                                   Steven Dillingham (CENSUS/DEPDIR
                                                                                                   FED);
                                                                                                   Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                   Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                   Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                   Deborah Stempowski (CENSUS/ADDC
                                                                                                   FED);Michael T Thieme (CENSUS/ADDC                                     Final Materials for
                                  Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);        FED); Kathleen M Styles (CENSUS/ADDC                                   Tomorrow's Meeting with
145   DOC_0006150   DOC_0006150   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)      FED)                                 7/7/2020 0:00                     the .pdf
                                                                 Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 20 of 34



                                                                                                Steven Dillingham (CENSUS/DEPDIR
                                                                                                FED);
                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                Deborah Stempowski (CENSUS/ADDC                      Christa D
                                                                                                FED);Michael T Thieme (CENSUS/ADDC                   Jones
                                  Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                 (CENSUS/DE 0. Sr Management Agenda
146   DOC_0006151   DOC_0006151   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00   PDIR FED)  2020.07.08.docx




                                                                                                Steven Dillingham (CENSUS/DEPDIR
                                                                                                FED);
                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                Deborah Stempowski (CENSUS/ADDC                      John Maron
                                                                                                FED);Michael T Thieme (CENSUS/ADDC                   Abowd
                                  Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                 (CENSUS/AD 2.a. SMDC Differential
147   DOC_0006152   DOC_0006166   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00   RM FED)    Privacy Slides 2020.07_.pdf




                                                                                                Steven Dillingham (CENSUS/DEPDIR
                                                                                                FED);
                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                Deborah Stempowski (CENSUS/ADDC
                                                                                                FED);Michael T Thieme (CENSUS/ADDC                                 2.b. 2020 Census
                                  Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                               Secretary_Briefing_Redistri
148   DOC_0006167   DOC_0006182   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                 ct.pdf




                                                                                                Steven Dillingham (CENSUS/DEPDIR
                                                                                                FED);
                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                Deborah Stempowski (CENSUS/ADDC
                                                                                                FED);Michael T Thieme (CENSUS/ADDC                                 4. 2020 Census Phased
                                  Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                               Restart DOC Exec Report
149   DOC_0006183   DOC_0006199   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                 .pdf




                                                                                                Steven Dillingham (CENSUS/DEPDIR
                                                                                                FED);
                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                Deborah Stempowski (CENSUS/ADDC
                                                                                                FED);Michael T Thieme (CENSUS/ADDC
                                  Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                               5. 2020 Census DOC Exec
150   DOC_0006200   DOC_0006214   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                 Report Slides for 2020.pdf




                                                                                                Steven Dillingham (CENSUS/DEPDIR
                                                                                                FED);
                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                Deborah Stempowski (CENSUS/ADDC
                                                                                                FED);Michael T Thieme (CENSUS/ADDC                                 Final Materials for
                                  Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                               Tomorrow's Meeting with
151   DOC_0006215   DOC_0006215   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                 the .2.pdf




                                                                                                Steven Dillingham (CENSUS/DEPDIR
                                                                                                FED);
                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                Deborah Stempowski (CENSUS/ADDC                      Christa D
                                                                                                FED);Michael T Thieme (CENSUS/ADDC                   Jones
                                  Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                 (CENSUS/DE 0. Sr Management Agenda
152   DOC_0006216   DOC_0006216   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00   PDIR FED)  2020.07.08.docx




                                                                                                Steven Dillingham (CENSUS/DEPDIR
                                                                                                FED);
                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                Deborah Stempowski (CENSUS/ADDC                      John Maron
                                                                                                FED);Michael T Thieme (CENSUS/ADDC                   Abowd
                                  Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                 (CENSUS/AD 2.a. SMDC Differential
153   DOC_0006217   DOC_0006231   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00   RM FED)    Privacy Slides 2020.07_.pdf




                                                                                                Steven Dillingham (CENSUS/DEPDIR
                                                                                                FED);
                                                                                                Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                Deborah Stempowski (CENSUS/ADDC
                                                                                                FED);Michael T Thieme (CENSUS/ADDC                                 2.b. 2020 Census
                                  Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                               Secretary_Briefing_Redistri
154   DOC_0006232   DOC_0006247   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                 ct.pdf
                                                                     Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 21 of 34



                                                                                                          Steven Dillingham (CENSUS/DEPDIR
                                                                                                          FED);
                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                          Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                          Deborah Stempowski (CENSUS/ADDC
                                                                                                          FED);Michael T Thieme (CENSUS/ADDC                                        4. 2020 Census Phased
                                  Erika H Becker Medina      Robin Wyvill (CENSUS/DEPDIR FED);            FED); Kathleen M Styles (CENSUS/ADDC                                      Restart DOC Exec Report
155   DOC_0006248   DOC_0006264   (CENSUS/ADDC FED)          Christa D Jones (CENSUS/DEPDIR FED)          FED)                                 7/7/2020 0:00                        .pdf




                                                                                                          Steven Dillingham (CENSUS/DEPDIR
                                                                                                          FED);
                                                                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                          Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                          Deborah Stempowski (CENSUS/ADDC
                                                                                                          FED);Michael T Thieme (CENSUS/ADDC
                                  Erika H Becker Medina      Robin Wyvill (CENSUS/DEPDIR FED);            FED); Kathleen M Styles (CENSUS/ADDC                                      5. 2020 Census DOC Exec
156   DOC_0006265   DOC_0006279   (CENSUS/ADDC FED)          Christa D Jones (CENSUS/DEPDIR FED)          FED)                                 7/7/2020 0:00                        Report Slides for 2020.pdf


                                  Megan Catherine Kindelan                                                                                                                          Re_ Talking Points for the
                                  (CENSUS/FLD                                                                                                                                       Operational Press
157   DOC_0006280   DOC_0006281   FED)                       Timothy P Olson (CENSUS/ADFO FED)            Lisa J Cochrane (CENSUS/PIO FED)           7/7/2020 15:15                 Br   .pdf


                                  Megan Catherine Kindelan
                                  (CENSUS/FLD                                                                                                                         Christopher   Operational Press Briefing
158   DOC_0006282   DOC_0006297   FED)                       Timothy P Olson (CENSUS/ADFO FED)            Lisa J Cochrane (CENSUS/PIO FED)           7/7/2020 15:15   Denno         Material 7.8.20.pdf


                                                                                                                                                                                    Fwd_ Talking Points for the
                                  Timothy P Olson                                                                                                                                   Operational Press
159   DOC_0006298   DOC_0006299   (CENSUS/ADFO FED)          Timothy Olson                                                                           7/7/2020 15:20                 B   .pdf



                                                                                                                                                                                                                                   Draft document reflecting mental
                                                                                                                                                                                                                                   processes of advisor to
                                                                                                                                                                                                                                   decisionmaker regarding a draft
                                  Timothy P Olson                                                                                                                     Christopher   Operational Press Briefing    Predecisional and presentation on proposed Department   Withheld in
160   DOC_0006300   DOC_0006315   (CENSUS/ADFO FED)          Timothy Olson                                                                           7/7/2020 15:20   Denno         Material 7.8.20.pdf             Deliberative    action/decision/policy.                  full


                                                                                                                                                                                    Fwd_ Talking Points for the
                                  Timothy.P.Olson@census.go                                                                                                                         Operational Press
161   DOC_0006316   DOC_0006317   v                         Timothy Olson                                                                            7/7/2020 15:20                 B   .pdf


                                  Timothy.P.Olson@census.go                                                                                                           Christopher   Operational Press Briefing
162   DOC_0006318   DOC_0006333   v                         Timothy Olson                                                                            7/7/2020 15:20   Denno         Material 7.8.20.pdf




                                                             Meghan (Federal); Risko, Daniel (Federal);
                                                             Benjamin J Page(CENSUS/CFO FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Albert E Fontenot (CENSUS/ADDC
                                                             FED); Ding,Michael (Federal); Timothy P
                                                             Olson (CENSUS/ADFO FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Ali
                                                             MohammadAhmad (CENSUS/ADCOM
                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                             FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael
                                                             (Federal); Paranzino, Anthony (Federal);
                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); ChristaD Jones (CENSUS/DEPDIR
                                                             FED); James T Christy (CENSUS/LA FED);
                                                             Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston,
                                                             Robert (Federal); Cogley, Nathaniel
                                                             (Federal); Davis, Caitlin (Federal);
                                                             Lane,Jennifer (Federal); Goudarzi, Talat
                                                             (Federal); Korzeniewski, Adam (Federal);     Boney, Virginia (Federal); Olson, Stephanie
                                                             Enrique Lamas (CENSUS/DEPDIRFED);            (Federal); Gilman, Thomas (Federal);
                                                             Benjamin Taylor (CENSUS/ADDC FED);           Preskenis, Kevin (Federal);Erika H Becker
                                                             Steven K Smith (CENSUS/DEPDIR FED);          Medina (CENSUS/ADDC FED); Foti,
                                                             Blair, Robert (Federal);JRockas@doc.gov      Anthony (Federal); Robin Wyvill
                                                             (CENSUS/                                     (CENSUS/DEPDIR FED);Langdon, David                                           Senior Management
163   DOC_0006334   DOC_0006334   Martin, Nicole (Federal)   OTHER)                                       (Federal); Bingham, Vicki                   7/8/2020 0:00                  Decennial Committee.pdf
                                                                       Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 22 of 34




                                                             Meghan (Federal); Risko, Daniel (Federal);
                                                             Benjamin J Page(CENSUS/CFO FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Albert E Fontenot (CENSUS/ADDC
                                                             FED); Ding,Michael (Federal); Timothy P
                                                             Olson (CENSUS/ADFO FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Ali
                                                             MohammadAhmad (CENSUS/ADCOM
                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                             FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael
                                                             (Federal); Paranzino, Anthony (Federal);
                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); ChristaD Jones (CENSUS/DEPDIR
                                                             FED); James T Christy (CENSUS/LA FED);
                                                             Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston,
                                                             Robert (Federal); Cogley, Nathaniel
                                                             (Federal); Davis, Caitlin (Federal);
                                                             Lane,Jennifer (Federal); Goudarzi, Talat
                                                             (Federal); Korzeniewski, Adam (Federal);                 Boney, Virginia (Federal); Olson, Stephanie
                                                             Enrique Lamas (CENSUS/DEPDIRFED);                        (Federal); Gilman, Thomas (Federal);
                                                             Benjamin Taylor (CENSUS/ADDC FED);                       Preskenis, Kevin (Federal);Erika H Becker
                                                             Steven K Smith (CENSUS/DEPDIR FED);                      Medina (CENSUS/ADDC FED); Foti,
                                                             Blair, Robert (Federal);JRockas@doc.gov                  Anthony (Federal); Robin Wyvill
                                                             (CENSUS/                                                 (CENSUS/DEPDIR FED);Langdon, David                                       5. 2020 Census DOC Exec
164   DOC_0006335   DOC_0006349   Martin, Nicole (Federal)   OTHER)                                                   (Federal); Bingham, Vicki                   7/8/2020 0:00                Report Slides for 2020.pdf




                                                             Meghan (Federal); Risko, Daniel (Federal);
                                                             Benjamin J Page(CENSUS/CFO FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Albert E Fontenot (CENSUS/ADDC
                                                             FED); Ding,Michael (Federal); Timothy P
                                                             Olson (CENSUS/ADFO FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Ali
                                                             MohammadAhmad (CENSUS/ADCOM
                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                             FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael
                                                             (Federal); Paranzino, Anthony (Federal);
                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); ChristaD Jones (CENSUS/DEPDIR
                                                             FED); James T Christy (CENSUS/LA FED);
                                                             Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston,
                                                             Robert (Federal); Cogley, Nathaniel
                                                             (Federal); Davis, Caitlin (Federal);
                                                             Lane,Jennifer (Federal); Goudarzi, Talat
                                                             (Federal); Korzeniewski, Adam (Federal);                 Boney, Virginia (Federal); Olson, Stephanie
                                                             Enrique Lamas (CENSUS/DEPDIRFED);                        (Federal); Gilman, Thomas (Federal);
                                                             Benjamin Taylor (CENSUS/ADDC FED);                       Preskenis, Kevin (Federal);Erika H Becker
                                                             Steven K Smith (CENSUS/DEPDIR FED);                      Medina (CENSUS/ADDC FED); Foti,
                                                             Blair, Robert (Federal);JRockas@doc.gov                  Anthony (Federal); Robin Wyvill                                          4. 2020 Census Phased
                                                             (CENSUS/                                                 (CENSUS/DEPDIR FED);Langdon, David                                       Restart DOC Exec Report
165   DOC_0006350   DOC_0006366   Martin, Nicole (Federal)   OTHER)                                                   (Federal); Bingham, Vicki                   7/8/2020 0:00                .pdf




                                                             David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                             (Federal); Risko, Daniel (Federal); Benjamin J
                                                             Page(CENSUS/CFO FED); Deborah Stempowski
                                                             (CENSUS/ADDC FED); Albert E Fontenot
                                                             (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                             Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                             (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                             (CENSUS/ADCOM FED); Michael T Thieme
                                                             (CENSUS/ADDC FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                             Paranzino, Anthony (Federal); Steven Dillingham
                                                             (CENSUS/DEPDIR FED); ChristaD Jones
                                                             (CENSUS/DEPDIR FED); James T Christy
                                                             (CENSUS/LA
                                                             FED); Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                             (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                             (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                             (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,                             Benjamin J
                                                             Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                             (CENSUS/ADDC FED); Steven K Smith
                                                                                                                      Anthony (Federal); Robin Wyvill                             Page
                                                             (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                          (CENSUS/CF   3. 20-070252 dec memo Sec
166   DOC_0006367   DOC_0006367   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 0:00   O FED)       Controlled Conting_.pdf
                                                                       Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 23 of 34




                                                             David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                             (Federal); Risko, Daniel (Federal); Benjamin J
                                                             Page(CENSUS/CFO FED); Deborah Stempowski
                                                             (CENSUS/ADDC FED); Albert E Fontenot
                                                             (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                             Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                             (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                             (CENSUS/ADCOM FED); Michael T Thieme
                                                             (CENSUS/ADDC FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                             Paranzino, Anthony (Federal); Steven Dillingham
                                                             (CENSUS/DEPDIR FED); ChristaD Jones
                                                             (CENSUS/DEPDIR FED); James T Christy
                                                             (CENSUS/LA
                                                             FED); Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                             (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                             (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                             (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,
                                                             Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                             (CENSUS/ADDC FED); Steven K Smith
                                                                                                                      Anthony (Federal); Robin Wyvill                                           2.b. 2020 Census
                                                             (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                                        Secretary_Briefing_Redistri
167   DOC_0006368   DOC_0006383   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 0:00                 ct.pdf




                                                             David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                             (Federal); Risko, Daniel (Federal); Benjamin J
                                                             Page(CENSUS/CFO FED); Deborah Stempowski
                                                             (CENSUS/ADDC FED); Albert E Fontenot
                                                             (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                             Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                             (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                             (CENSUS/ADCOM FED); Michael T Thieme
                                                             (CENSUS/ADDC FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                             Paranzino, Anthony (Federal); Steven Dillingham
                                                             (CENSUS/DEPDIR FED); ChristaD Jones
                                                             (CENSUS/DEPDIR FED); James T Christy
                                                             (CENSUS/LA
                                                             FED); Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                             (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                             (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                             (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,                             John Maron
                                                             Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                             (CENSUS/ADDC FED); Steven K Smith
                                                                                                                      Anthony (Federal); Robin Wyvill                             Abowd
                                                             (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                          (CENSUS/AD 2.a. SMDC Differential
168   DOC_0006384   DOC_0006398   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 0:00   RM FED)    Privacy Slides 2020.07_.pdf




                                                             David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                             (Federal); Risko, Daniel (Federal); Benjamin J
                                                             Page(CENSUS/CFO FED); Deborah Stempowski
                                                             (CENSUS/ADDC FED); Albert E Fontenot
                                                             (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                             Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                             (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                             (CENSUS/ADCOM FED); Michael T Thieme
                                                             (CENSUS/ADDC FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                             Paranzino, Anthony (Federal); Steven Dillingham
                                                             (CENSUS/DEPDIR FED); ChristaD Jones
                                                             (CENSUS/DEPDIR FED); James T Christy
                                                             (CENSUS/LA
                                                             FED); Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                             (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                             (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                             (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,                             Christa D
                                                             Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                             (CENSUS/ADDC FED); Steven K Smith
                                                                                                                      Anthony (Federal); Robin Wyvill                             Jones
                                                             (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                          (CENSUS/DE 0. Sr Management Agenda
169   DOC_0006399   DOC_0006399   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 0:00   PDIR FED)  2020.07.08.docx




                                                             David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                             (Federal); Risko, Daniel (Federal); Benjamin J
                                                             Page(CENSUS/CFO FED); Deborah Stempowski
                                                             (CENSUS/ADDC FED); Albert E Fontenot
                                                             (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                             Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                             (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                             (CENSUS/ADCOM FED); Michael T Thieme
                                                             (CENSUS/ADDC FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                             Paranzino, Anthony (Federal); Steven Dillingham
                                                             (CENSUS/DEPDIR FED); ChristaD Jones
                                                             (CENSUS/DEPDIR FED); James T Christy
                                                             (CENSUS/LA
                                                             FED); Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                             (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                             (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                             (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,
                                                             Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                             (CENSUS/ADDC FED); Steven K Smith
                                                                                                                      Anthony (Federal); Robin Wyvill
                                                             (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                                        Senior Management
170   DOC_0006400   DOC_0006400   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 8:42                 Decennial Committee(1).pdf
                                                                       Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 24 of 34




                                                             David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                             (Federal); Risko, Daniel (Federal); Benjamin J
                                                             Page(CENSUS/CFO FED); Deborah Stempowski
                                                             (CENSUS/ADDC FED); Albert E Fontenot
                                                             (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                             Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                             (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                             (CENSUS/ADCOM FED); Michael T Thieme
                                                             (CENSUS/ADDC FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                             Paranzino, Anthony (Federal); Steven Dillingham
                                                             (CENSUS/DEPDIR FED); ChristaD Jones
                                                             (CENSUS/DEPDIR FED); James T Christy
                                                             (CENSUS/LA
                                                             FED); Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                             (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                             (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                             (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,
                                                             Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                             (CENSUS/ADDC FED); Steven K Smith
                                                                                                                      Anthony (Federal); Robin Wyvill
                                                             (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                                       5. 2020 Census DOC Exec
171   DOC_0006401   DOC_0006415   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 8:42                Report Slides for 2020.pdf




                                                             Meghan (Federal); Risko, Daniel (Federal);
                                                             Benjamin J Page(CENSUS/CFO FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Albert E Fontenot (CENSUS/ADDC
                                                             FED); Ding,Michael (Federal); Timothy P
                                                             Olson (CENSUS/ADFO FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Ali
                                                             MohammadAhmad (CENSUS/ADCOM
                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                             FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael
                                                             (Federal); Paranzino, Anthony (Federal);
                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); ChristaD Jones (CENSUS/DEPDIR
                                                             FED); James T Christy (CENSUS/LA FED);
                                                             Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston,
                                                             Robert (Federal); Cogley, Nathaniel
                                                             (Federal); Davis, Caitlin (Federal);
                                                             Lane,Jennifer (Federal); Goudarzi, Talat
                                                             (Federal); Korzeniewski, Adam (Federal);                 Boney, Virginia (Federal); Olson, Stephanie
                                                             Enrique Lamas (CENSUS/DEPDIRFED);                        (Federal); Gilman, Thomas (Federal);
                                                             Benjamin Taylor (CENSUS/ADDC FED);                       Preskenis, Kevin (Federal);Erika H Becker
                                                             Steven K Smith (CENSUS/DEPDIR FED);                      Medina (CENSUS/ADDC FED); Foti,
                                                             Blair, Robert (Federal);JRockas@doc.gov                  Anthony (Federal); Robin Wyvill                                          4. 2020 Census Phased
                                                             (CENSUS/                                                 (CENSUS/DEPDIR FED);Langdon, David                                       Restart DOC Exec Report
172   DOC_0006416   DOC_0006432   Martin, Nicole (Federal)   OTHER)                                                   (Federal); Bingham, Vicki                   7/8/2020 8:42                .pdf




                                                             Meghan (Federal); Risko, Daniel (Federal);
                                                             Benjamin J Page(CENSUS/CFO FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Albert E Fontenot (CENSUS/ADDC
                                                             FED); Ding,Michael (Federal); Timothy P
                                                             Olson (CENSUS/ADFO FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Ali
                                                             MohammadAhmad (CENSUS/ADCOM
                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                             FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael
                                                             (Federal); Paranzino, Anthony (Federal);
                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); ChristaD Jones (CENSUS/DEPDIR
                                                             FED); James T Christy (CENSUS/LA FED);
                                                             Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston,
                                                             Robert (Federal); Cogley, Nathaniel
                                                             (Federal); Davis, Caitlin (Federal);
                                                             Lane,Jennifer (Federal); Goudarzi, Talat
                                                             (Federal); Korzeniewski, Adam (Federal);                 Boney, Virginia (Federal); Olson, Stephanie
                                                             Enrique Lamas (CENSUS/DEPDIRFED);                        (Federal); Gilman, Thomas (Federal);
                                                             Benjamin Taylor (CENSUS/ADDC FED);                       Preskenis, Kevin (Federal);Erika H Becker
                                                             Steven K Smith (CENSUS/DEPDIR FED);                      Medina (CENSUS/ADDC FED); Foti,                             Benjamin J
                                                             Blair, Robert (Federal);JRockas@doc.gov                  Anthony (Federal); Robin Wyvill                             Page
                                                             (CENSUS/                                                 (CENSUS/DEPDIR FED);Langdon, David                          (CENSUS/CF   3. 20-070252 dec memo Sec
173   DOC_0006433   DOC_0006433   Martin, Nicole (Federal)   OTHER)                                                   (Federal); Bingham, Vicki                   7/8/2020 8:42   O FED)       Controlled Conting_.pdf
                                                                     Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 25 of 34




                                                             Meghan (Federal); Risko, Daniel (Federal);
                                                             Benjamin J Page(CENSUS/CFO FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Albert E Fontenot (CENSUS/ADDC
                                                             FED); Ding,Michael (Federal); Timothy P
                                                             Olson (CENSUS/ADFO FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Ali
                                                             MohammadAhmad (CENSUS/ADCOM
                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                             FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael
                                                             (Federal); Paranzino, Anthony (Federal);
                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); ChristaD Jones (CENSUS/DEPDIR
                                                             FED); James T Christy (CENSUS/LA FED);
                                                             Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston,
                                                             Robert (Federal); Cogley, Nathaniel
                                                             (Federal); Davis, Caitlin (Federal);
                                                             Lane,Jennifer (Federal); Goudarzi, Talat
                                                             (Federal); Korzeniewski, Adam (Federal);     Boney, Virginia (Federal); Olson, Stephanie
                                                             Enrique Lamas (CENSUS/DEPDIRFED);            (Federal); Gilman, Thomas (Federal);
                                                             Benjamin Taylor (CENSUS/ADDC FED);           Preskenis, Kevin (Federal);Erika H Becker
                                                             Steven K Smith (CENSUS/DEPDIR FED);          Medina (CENSUS/ADDC FED); Foti,
                                                             Blair, Robert (Federal);JRockas@doc.gov      Anthony (Federal); Robin Wyvill                                           2.b. 2020 Census
                                                             (CENSUS/                                     (CENSUS/DEPDIR FED);Langdon, David                                        Secretary_Briefing_Redistri
174   DOC_0006434   DOC_0006449   Martin, Nicole (Federal)   OTHER)                                       (Federal); Bingham, Vicki                   7/8/2020 8:42                 ct.pdf




                                                             Meghan (Federal); Risko, Daniel (Federal);
                                                             Benjamin J Page(CENSUS/CFO FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Albert E Fontenot (CENSUS/ADDC
                                                             FED); Ding,Michael (Federal); Timothy P
                                                             Olson (CENSUS/ADFO FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Ali
                                                             MohammadAhmad (CENSUS/ADCOM
                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                             FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael
                                                             (Federal); Paranzino, Anthony (Federal);
                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); ChristaD Jones (CENSUS/DEPDIR
                                                             FED); James T Christy (CENSUS/LA FED);
                                                             Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston,
                                                             Robert (Federal); Cogley, Nathaniel
                                                             (Federal); Davis, Caitlin (Federal);
                                                             Lane,Jennifer (Federal); Goudarzi, Talat
                                                             (Federal); Korzeniewski, Adam (Federal);     Boney, Virginia (Federal); Olson, Stephanie
                                                             Enrique Lamas (CENSUS/DEPDIRFED);            (Federal); Gilman, Thomas (Federal);
                                                             Benjamin Taylor (CENSUS/ADDC FED);           Preskenis, Kevin (Federal);Erika H Becker
                                                             Steven K Smith (CENSUS/DEPDIR FED);          Medina (CENSUS/ADDC FED); Foti,                             John Maron
                                                             Blair, Robert (Federal);JRockas@doc.gov      Anthony (Federal); Robin Wyvill                             Abowd
                                                             (CENSUS/                                     (CENSUS/DEPDIR FED);Langdon, David                          (CENSUS/AD 2.a. SMDC Differential
175   DOC_0006450   DOC_0006464   Martin, Nicole (Federal)   OTHER)                                       (Federal); Bingham, Vicki                   7/8/2020 8:42   RM FED)    Privacy Slides 2020.07_.pdf
                                                                     Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 26 of 34




                                                             Meghan (Federal); Risko, Daniel (Federal);
                                                             Benjamin J Page(CENSUS/CFO FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Albert E Fontenot (CENSUS/ADDC
                                                             FED); Ding,Michael (Federal); Timothy P
                                                             Olson (CENSUS/ADFO FED); Ron S
                                                             Jarmin (CENSUS/DEPDIR FED); Ali
                                                             MohammadAhmad (CENSUS/ADCOM
                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                             FED); Michael John Sprung
                                                             (CENSUS/DEPDIRFED); Walsh, Michael
                                                             (Federal); Paranzino, Anthony (Federal);
                                                             Steven Dillingham (CENSUS/DEPDIR
                                                             FED); ChristaD Jones (CENSUS/DEPDIR
                                                             FED); James T Christy (CENSUS/LA FED);
                                                             Cannon, Michael (Federal); James B
                                                             Treat(CENSUS/DEPDIR FED); Preston,
                                                             Robert (Federal); Cogley, Nathaniel
                                                             (Federal); Davis, Caitlin (Federal);
                                                             Lane,Jennifer (Federal); Goudarzi, Talat
                                                             (Federal); Korzeniewski, Adam (Federal);     Boney, Virginia (Federal); Olson, Stephanie
                                                             Enrique Lamas (CENSUS/DEPDIRFED);            (Federal); Gilman, Thomas (Federal);
                                                             Benjamin Taylor (CENSUS/ADDC FED);           Preskenis, Kevin (Federal);Erika H Becker
                                                             Steven K Smith (CENSUS/DEPDIR FED);          Medina (CENSUS/ADDC FED); Foti,                                      Christa D
                                                             Blair, Robert (Federal);JRockas@doc.gov      Anthony (Federal); Robin Wyvill                                      Jones
                                                             (CENSUS/                                     (CENSUS/DEPDIR FED);Langdon, David                                   (CENSUS/DE 0. Sr Management Agenda
176   DOC_0006465   DOC_0006465   Martin, Nicole (Federal)   OTHER)                                       (Federal); Bingham, Vicki                   7/8/2020 8:42            PDIR FED)  2020.07.08.docx


                                                                                                                                                                                             Fwd_ 2020 Census_ Daily
                                  Timothy.P.Olson@census.go                                                                                                                                  Fact Sheet - July 10,
177   DOC_0006466   DOC_0006467   v                         Timothy Olson                                                                            7/10/2020 9:47                             .pdf



                                                                                                                                                                               Maryann M
                                                                                                                                                                               Chapin
                                  Timothy.P.Olson@census.go                                                                                                                    (CENSUS/AD 2020 Census Daily Fact
178   DOC_0006468   DOC_0006503   v                         Timothy Olson                                                                            7/10/2020 9:47            DC FED)    Sheet 07102020.pdf




                                                                                                                                                                                                                                           Email communication requesting
                                  BOC Correspondence                                                                                                                                         Fw_ CQAS-10386 -- MQA                         legal advice from Department
                                  Quality Assurance                                                       BOC Correspondence Quality Assurance                                               letter to Senators    Attorney-Client         counsel regarding proposed
179   DOC_0006504   DOC_0006504   (CENSUS)                   Christa D Jones (CENSUS/DEPDIR FED)          (CENSUS)                                   7/13/2020 0:00                          EXPEDITE.pdf          Privilege               Department action/decision/policy.   Redacted




                                                                                                                                                                                                                                         Draft document reflecting
                                                                                                                                                                                                                                         information provided to facilitate
                                                                                                                                                                                                                                         deliberative discussions regarding
                                                                                                                                                                                                                                         draft correspondence communicating
                                                                                                                                                                                                                                                                                              Objection: the DP privilege does not extend to documents or information that "facilitate
                                  BOC Correspondence                                                                                                                           toya.a.hawkins-
                                  Quality Assurance                                                       BOC Correspondence Quality Assurance                                 digby@census.                           Predecisional and proposed Department                Withheld in       deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
180   DOC_0006505   DOC_0006507   (CENSUS)                   Christa D Jones (CENSUS/DEPDIR FED)          (CENSUS)                                   7/13/2020 0:00            gov             CQAS-10386.docx         Deliberative      action/decision/policy.            full              By Defendants' own statements, the DP privilege is inapplicable.                                     Privilege Overruled.


                                                                                                                                                                                                                                           Document reflecting mental
                                  BOC Correspondence                                                                                                                                                                                       processes of advisor to
                                  Quality Assurance                                                       BOC Correspondence Quality Assurance                                                                      Predecisional and      decisionmaker regarding proposed                   Objection: the information relates not to the Replan but to funding for the COVID-19 plan, and
181   DOC_0006508   DOC_0006513   (CENSUS)                   Christa D Jones (CENSUS/DEPDIR FED)          (CENSUS)                                   7/13/2020 0:00                          CQAS-10386incoming.pdf Deliberative           Department action/decision/policy.   Redacted      thus appears to involve factual matters and not deliberative process related to the Replan     Privilege Overruled.


                                                                                                                                                                                                                                           Email communication reflecting
                                                                                                                                                                                                                                           mental processes of decisionmaker
                                                                                                                                                                                                                                                                                              Objection: Cover email discusses factual materials and attaches two documents requested by
                                  Christa D Jones            Risko, Daniel (Federal); Ron S Jarmin                                                                                                                      Predecisional and regarding proposed                                  Secretary Ross regarding what the Bureau is currently doing/implementing regarding imputation
182   DOC_0006514   DOC_0006514   (CENSUS/DEPDIR FED)        (CENSUS/DEPDIR FED)                                                                              7/15/2020 0:00                 Re_ Quick Question.pdf       Deliberative    Department action/decision/policy.    Redacted      and NRFU. The DP privilege does not extend to such factual materials.                         Privilege Overruled.



                                                                                                                                                                                                                       Attorney-Client     Document reflecting mental
                                                                                                                                                                                                                       Privilege;          processes of decisionmaker
                                  Christa D Jones            Risko, Daniel (Federal); Ron S Jarmin                                                                             Christopher   Count Imputation Overview Predecisional and   regarding proposed Department        Withheld in   Objection: appears to be attachment 1 to the email, not covered by DP privilege for the reasons
183   DOC_0006515   DOC_0006532   (CENSUS/DEPDIR FED)        (CENSUS/DEPDIR FED)                                                                              7/15/2020 0:00   Denno         6.9.20 v15.pdf            Deliberative        action/decision/policy.              full          articulated above                                                                               Privilege Overruled.

                                                                                                                                                                               Dominic R                                                   Document reflecting mental
                                                                                                                                                                               Beamer     2. 2020 Nonresponse                              processes of decisionmaker
                                  Christa D Jones            Risko, Daniel (Federal); Ron S Jarmin                                                                             (CENSUS/DC Followup Overview             Predecisional and regarding proposed Department         Withheld in   Objection: appears to be attachment 2 to the email, not covered by DP privilege for the reasons
184   DOC_0006533   DOC_0006550   (CENSUS/DEPDIR FED)        (CENSUS/DEPDIR FED)                                                                              7/15/2020 0:00   MD FED)    Presenta.pdf                    Deliberative    action/decision/policy.               full          articulated above                                                                               Privilege Overruled.

                                                                                                                                                                                             2. 2020 Nonresponse
                                  Albert E Fontenot          Christa D Jones (CENSUS/DEPDIR FED);                                                                                            Followup Overview
185   DOC_0006551   DOC_0006551   (CENSUS/ADDC FED)          Ron S Jarmin (CENSUS/DEPDIR FED)                                                                 7/15/2020 0:00                 Presentat .pdf




                                                                                                                                                                               Dominic R                                                   Document containing pre-decisional
                                                                                                                                                                               Beamer     2. 2020 Nonresponse                              deliberation regarding internal
                                  Albert E Fontenot          Christa D Jones (CENSUS/DEPDIR FED);                                                                              (CENSUS/DC Followup Overview             Predecisional and briefing materials on proposed        Withheld in   Appears to be a duplicate (line 446); objectionable for the same reasons articulated in lines 444-
186   DOC_0006552   DOC_0006569   (CENSUS/ADDC FED)          Ron S Jarmin (CENSUS/DEPDIR FED)                                                                 7/15/2020 0:00   MD FED)    Presenta.pdf                    Deliberative    Department action/decision/policy.    full          446.




                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                             Christa D Jones (CENSUS/DEPDIR FED);
                                                             Timothy P Olson (CENSUS/ADFOFED);                                                                                               2020 Nonresponse
                                  Albert E Fontenot          James T Christy (CENSUS/LA FED);                                                                                                Followup Overview
187   DOC_0006570   DOC_0006570   (CENSUS/ADDC FED)          Enrique Lamas (CENSUS/DEPDIR FED)                                                                7/15/2020 0:00                 Presentation .pdf




                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                             Christa D Jones (CENSUS/DEPDIR FED);                                                                              Dominic R
                                                             Timothy P Olson (CENSUS/ADFOFED);                                                                                 Beamer     2020 Nonresponse                                 Document containing pre-decisional
                                  Albert E Fontenot          James T Christy (CENSUS/LA FED);                                                                                  (CENSUS/DC Followup Overview             Predecisional and deliberation regarding proposed       Withheld in   Appears to be a duplicate (line 446); objectionable for the same reasons articulated in lines 444-
188   DOC_0006571   DOC_0006588   (CENSUS/ADDC FED)          Enrique Lamas (CENSUS/DEPDIR FED)                                                                7/15/2020 0:00   MD FED)    Presentatio.pdf                 Deliberative    Department action/decision/policy.    full          446.
                                                                    Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 27 of 34


                                                                                                                                                                                                                         Email communication containing pre-
                                                                                                                                                                                                                         decisional deliberations regarding
                                  Christa D Jones           Risko, Daniel (Federal); Ron S Jarmin                                                                                                      Predecisional and proposed Department                   Withheld in
189   DOC_0006589   DOC_0006589   (CENSUS/DEPDIR FED)       (CENSUS/DEPDIR FED)                                                            7/15/2020 0:00                  Re_ Quick Question(1).pdf     Deliberative    action/decision/policy.               full


                                                                                                                                                                                                                       Document containing pre-decisional
                                                                                                                                                                                                                       deliberation regarding proposed
                                  Christa D Jones           Risko, Daniel (Federal); Ron S Jarmin                                                            Christopher   Count Imputation Overview Predecisional and Department                         Withheld in        Appears to be a duplicate (line 445); objectionable for the same reasons articulated in lines 444-
190   DOC_0006590   DOC_0006607   (CENSUS/DEPDIR FED)       (CENSUS/DEPDIR FED)                                                            7/15/2020 0:00    Denno         6.9.20 v15.pdf              Deliberative    action/decision/policy.            full               446.

                                                                                                                                                             Dominic R                                                   Document containing pre-decisional
                                                                                                                                                             Beamer     2. 2020 Nonresponse                              deliberation
                                  Christa D Jones           Risko, Daniel (Federal); Ron S Jarmin                                                            (CENSUS/DC Followup Overview              Predecisional and regarding proposed Department         Withheld in   Appears to be a duplicate (line 446); objectionable for the same reasons articulated in lines 444-
191   DOC_0006608   DOC_0006625   (CENSUS/DEPDIR FED)       (CENSUS/DEPDIR FED)                                                            7/15/2020 0:00    MD FED)    Presenta.pdf                     Deliberative    action/decision/policy.               full          446.


                                                                                                                                                                                                                        Email communication reflecting
                                                                                                                                                                                                                        mental processes of advisor to
                                                                                                                                                                                                       Predecisional and decisionmaker regarding proposed
192   DOC_0006626   DOC_0006627   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)       7/15/2020 0:00                  Re_ Quick Question.pdf        Deliberative    Department action/decision/policy.    Redacted


                                                                                                                                                                                                                       Document containing pre-decisional
                                                                                                                                                                                                                       deliberation regarding proposed
                                                                                                                                                             Christopher   Count Imputation Overview Predecisional and Department                         Withheld in        Appears to be a duplicate (line 445); objectionable for the same reasons articulated in lines 444-
193   DOC_0006628   DOC_0006645   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)       7/15/2020 0:00    Denno         6.9.20 v15.pdf              Deliberative    action/decision/policy.            full               446.



                                                                                                                                                             Dominic R                                                   Document reflecting mental
                                                                                                                                                             Beamer     2. 2020 Nonresponse                              processes of advisor to
                                                                                                                                                             (CENSUS/DC Followup Overview              Predecisional and decisionmaker regarding proposed      Withheld in   Appears to be a duplicate (line 446); objectionable for the same reasons articulated in lines 444-
194   DOC_0006646   DOC_0006663   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)       7/15/2020 0:00    MD FED)    Presenta.pdf                     Deliberative    Department action/decision/policy.    full          446.


                                                                                                    James T Christy (CENSUS/LA FED);
                                                                                                    Timothy                                                                                                             Email communication containing pre-
                                                                                                    P Olson (CENSUS/ADFO FED); Albert E                                                                                 decisional deliberations regarding
                                  Christa D Jones                                                   Fontenot (CENSUS/ADDCFED); Robin                                                                   Predecisional and proposed Department                   Withheld in   Objection: appears to be the initial ask by Secretary Ross addressed in lines 444-446, and not
195   DOC_0006664   DOC_0006665   (CENSUS/DEPDIR FED)       Ron S Jarmin (CENSUS/DEPDIR FED)        Wyvill (CENSUS/DEPDIR FED)             7/15/2020 0:00                  Re_ SWLR ask.pdf              Deliberative    action/decision/policy.               full          DP privileged for the reasons articulated therein.                                                   Privilege Overruled.


                                                                                                    James T Christy (CENSUS/LA FED);
                                                                                                    Timothy                                                  Dominic R
                                                                                                    P Olson (CENSUS/ADFO FED); Albert E                      Beamer     2. 2020 Nonresponse                             Document containing pre-decisional
                                  Christa D Jones                                                   Fontenot (CENSUS/ADDCFED); Robin                         (CENSUS/DC Followup Overview              Predecisional and deliberation regarding proposed       Withheld in
196   DOC_0006666   DOC_0006683   (CENSUS/DEPDIR FED)       Ron S Jarmin (CENSUS/DEPDIR FED)        Wyvill (CENSUS/DEPDIR FED)             7/15/2020 0:00    MD FED)    Presenta.pdf                     Deliberative    Department action/decision/policy.    full          Appears to be a duplicate (line 446); objectionable for the same reasons c


                                                                                                    James T Christy (CENSUS/LA FED);
                                                                                                    Timothy
                                                                                                    P Olson (CENSUS/ADFO FED); Albert E                                                                                 Document containing pre-decisional
                                  Christa D Jones                                                   Fontenot (CENSUS/ADDCFED); Robin                                       3. 2020 NRFU Workload       Predecisional and deliberation regarding proposed       Withheld in
197   DOC_0006684   DOC_0006684   (CENSUS/DEPDIR FED)       Ron S Jarmin (CENSUS/DEPDIR FED)        Wyvill (CENSUS/DEPDIR FED)             7/15/2020 0:00                  Lifecycle Handout.pdf         Deliberative    Department action/decision/policy.    full


                                                                                                                                                                                                                         Email communication containing
                                                                                                                                                                                                                         information gathered for pre-
                                                                                                                                                                                                                         decisional deliberations regarding
                                                                                                                                                                                                                         internal briefing materials on
                                                                                                                                                                                                                                                                             Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                                                                                                                                                       Predecisional and proposed Department                                 "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
198   DOC_0006685   DOC_0006686   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)       7/15/2020 20:19                 Re_ Quick Question.pdf        Deliberative    action/decision/policy.               Redacted      themselves. By Defendants' own statements, the DP privilege is inapplicable.



                                                                                                                                                                                                                        Document containing information
                                                                                                                                                                                                                        gathered for pre-decisional
                                                                                                                                                                                                                        deliberations regarding internal
                                                                                                                                                             Christopher   Count Imputation Overview Predecisional and briefing materials on proposed          Withheld in   Appears to be a duplicate (line 445); objectionable for the same reasons articulated in lines 444-
199   DOC_0006687   DOC_0006704   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)       7/15/2020 20:19   Denno         6.9.20 v15.pdf              Deliberative    Department action/decision/policy.      full          446.



                                                                                                                                                                                                                        Document containing information
                                                                                                                                                             Dominic R                                                  gathered for pre-decisional
                                                                                                                                                             Beamer     2. 2020 Nonresponse                             deliberations regarding internal
                                                                                                                                                             (CENSUS/DC Followup Overview              Predecisional and briefing materials on proposed        Withheld in   Appears to be a duplicate (line 446); objectionable for the same reasons articulated in lines 444-
200   DOC_0006705   DOC_0006722   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)       7/15/2020 20:19   MD FED)    Presenta.pdf                     Deliberative    Department action/decision/policy.    full          446.



                                                                                                                                                                                                                        Email communication reflecting
                                                            Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                           information provided to facilitate
                                                                                                                                                                                                                        deliberative discussions regarding
                                                                                                                                                                                                                                                                             Objection: the DP privilege does not extend to documents or information that "facilitate
                                                            Albert E Fontenot (CENSUS/ADDC FED);
                                  James B Treat             Deborah Stempowski(CENSUS/ADDC                                                                                 Re_ 2020 processing         Predecisional and proposed updates to Census            Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
201   DOC_0006723   DOC_0006723   (CENSUS/DEPDIR FED)       FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)      7/16/2020 0:00                  acceleration (1).pdf          Deliberative    schedule.                             full          By Defendants' own statements, the DP privilege is inapplicable.




                                                            Ron S Jarmin (CENSUS/DEPDIR FED);                                                                Ranga Satya                                                Document reflecting information
                                                                                                                                                                                                                        provided to facilitate deliberative
                                                                                                                                                                                                                                                                             Objection: the DP privilege does not extend to factual materials. This document is simply a
                                                            Albert E Fontenot (CENSUS/ADDC FED);                                                             Sai Peruri
                                  James B Treat             Deborah Stempowski(CENSUS/ADDC                                                                   (CENSUS/DC Copy of COVID-19 Replan - Predecisional and     discussions regarding proposed         Withheld in   copy of the COVID Replan the Bureau admits to following at this point in time, and is not
202   DOC_0006724   DOC_0006725   (CENSUS/DEPDIR FED)       FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)      7/16/2020 0:00    MD CTR)     Benchmark to Apport.xlsx   Deliberative        updates to Census schedule.            full          protected by DP privilege; it should be produced as its native excel file                            Privilege Overruled.




                                                            Ron S Jarmin (CENSUS/DEPDIR FED);     Christa D Jones (CENSUS/DEPDIR FED);                                                                                  Email communication reflecting
                                                            Albert E Fontenot (CENSUS/ADDC FED); Jennifer W Reichert (CENSUS/DCMD                                                                                       mental processes of decisionmaker
                                  James B Treat             Deborah Stempowski(CENSUS/ADDC        FED); Laura L Waggoner(CENSUS/GEO                                        Re_ 2020 processing         Predecisional and regarding proposed updates to         Withheld in
203   DOC_0006726   DOC_0006728   (CENSUS/DEPDIR FED)       FED); Deirdre Bishop (CENSUS/GEO FED) FED)                                     7/16/2020 0:00                  acceleration .pdf             Deliberative    Census schedule.                      full




                                                            Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                           Email communication containing pre-
                                                            Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                        decisional deliberations regarding
                                  James B Treat             Deborah Stempowski(CENSUS/ADDC                                                                                 Re_ 2020 processing         Predecisional and proposed Department                   Withheld in
204   DOC_0006729   DOC_0006729   (CENSUS/DEPDIR FED)       FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)      7/16/2020 0:00                  acceleration (1).pdf          Deliberative    action/decision/policy.               full




                                                            Ron S Jarmin (CENSUS/DEPDIR FED);                                                                Ranga Satya
                                                            Albert E Fontenot (CENSUS/ADDC FED);                                                             Sai Peruri                                             Document containing pre-decisional
                                  James B Treat             Deborah Stempowski(CENSUS/ADDC                                                                   (CENSUS/DC Copy of COVID-19 Replan - Predecisional and deliberation regarding proposed            Withheld in   Appears to be a duplicate (line 464); objectionable for the same reasons articulated therein. To
205   DOC_0006730   DOC_0006731   (CENSUS/DEPDIR FED)       FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)      7/16/2020 0:00    MD CTR)     Benchmark to Apport.xlsx   Deliberative    Department action/decision/policy.         full          the extent it is not an exact duplicate, it should be produced



                                                                                                                                                                                                                        Email communication reflecting
                                                            Ron S Jarmin (CENSUS/DEPDIR FED);       Christa D Jones (CENSUS/DEPDIR FED);                                                                                information provided to facilitate
                                                                                                                                                                                                                        deliberative discussions regarding
                                                                                                                                                                                                                                                                             Objection: the DP privilege does not extend to documents or information that "facilitate
                                                            Albert E Fontenot (CENSUS/ADDC FED);    Jennifer W Reichert (CENSUS/DCMD
                                  James B Treat             Deborah Stempowski(CENSUS/ADDC          FED); Laura L Waggoner(CENSUS/GEO                                      Re_ 2020 processing         Predecisional and proposed Department                   Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
206   DOC_0006732   DOC_0006734   (CENSUS/DEPDIR FED)       FED); Deirdre Bishop (CENSUS/GEO FED)   FED)                                   7/16/2020 0:00                  acceleration .pdf             Deliberative    action/decision/policy.               full          By Defendants' own statements, the DP privilege is inapplicable.
                                                                 Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 28 of 34


                                                                                                                                                                                                                         Email communication reflecting
                                                                                                                                                                                                                         information provided to facilitate
                                                                                                                                                                                                                         deliberative discussions regarding
                                                                                                                                                                                                                         internal briefing materials on
                                                                                                                                                                                                                                                                                Objection: the DP privilege does not extend to documents or information that "facilitate
                                  Albert E Fontenot                                                                                                                                                    Predecisional and proposed Department                                    deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
207   DOC_0006735   DOC_0006736   (CENSUS/ADDC FED)       Maryann M Chapin (CENSUS/ADDC FED) Jennifer W Reichert (CENSUS/DCMD FED)        7/16/2020 13:12                  Re_ Post enum timeline .pdf   Deliberative    action/decision/policy.                  Redacted      By Defendants' own statements, the DP privilege is inapplicable.

                                                                                                                                                                                                                          Email communication containing pre-
                                                                                                                                                                                                                          decisional deliberations regarding
                                  Albert.E.Fontenot@census.g                                                                                                                                             Predecisional and proposed updates to
208   DOC_0006737   DOC_0006738   ov                         Maryann M Chapin (CENSUS/ADDC FED) Jennifer W Reichert (CENSUS/DCMD FED)     7/16/2020 13:12                  Re_ Post enum timeline .pdf     Deliberative    Census schedule.                       Redacted




                                                          Ron S Jarmin (CENSUS/DEPDIR FED);
                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                  James B Treat           Deborah Stempowski(CENSUS/ADDC                                                                                   Re_ 2020 processing
209   DOC_0006739   DOC_0006739   (CENSUS/DEPDIR FED      FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)       7/16/2020 13:17                  acceleration (1).pdf




                                                          Ron S Jarmin (CENSUS/DEPDIR FED);                                                                 Ranga Satya                                            Document containing information
                                                          Albert E Fontenot (CENSUS/ADDC FED);                                                              Sai Peruri                                             gathered for pre-decisional
                                  James B Treat           Deborah Stempowski(CENSUS/ADDC                                                                    (CENSUS/DC Copy of COVID-19 Replan - Predecisional and deliberations regarding proposed               Withheld in   Appears to be a duplicate (line 464); objectionable for the same reasons articulated therein. To
210   DOC_0006740   DOC_0006741   (CENSUS/DEPDIR FED      FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)       7/16/2020 13:17   MD CTR)     Benchmark to Apport.xlsx   Deliberative    updates to Census schedule.                    full          the extent it is not an exact duplicate, it should be produced




                                                          Ron S Jarmin (CENSUS/DEPDIR FED);        Christa D Jones (CENSUS/DEPDIR FED);                                                                                   Email communication containing pre-
                                                          Albert E Fontenot (CENSUS/ADDC FED);     Jennifer W Reichert (CENSUS/DCMD                                                                                       decisional deliberations regarding
                                  James B Treat           Deborah Stempowski(CENSUS/ADDC           FED); Laura L Waggoner(CENSUS/GEO                                       Re_ 2020 processing           Predecisional and proposed updates to Census
211   DOC_0006742   DOC_0006744   (CENSUS/DEPDIR FED)     FED); Deirdre Bishop (CENSUS/GEO FED)    FED)                                   7/16/2020 14:00                  acceleration .pdf               Deliberative    schedule.                              Redacted




                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                                          Deborah Stempowski (CENSUS/ADDC
                                                          FED); Michael T Thieme(CENSUS/ADDC
                                                          FED); Kathleen M Styles (CENSUS/ADDC
                                                          FED); Jennifer W Reichert
                                                          (CENSUS/DCMD FED); Luis JCano
                                                          (CENSUS/DCEO FED); Deirdre Bishop
                                                          (CENSUS/GEO FED); Patrick J Cantwell
                                                          (CENSUS/DSSD FED); CynthiaDavis
                                                          Hollingsworth (CENSUS/DCMD FED);         Colleen Holzbach (CENSUS/PCO FED);
                                                          Timothy P Olson (CENSUS/ADFO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                          James T Christy (CENSUS/LAFED); Dale C   FED); Gerell L Smith(CENSUS/ADDC
                                                          Kelly (CENSUS/FLD FED); Burton H Reist   FED); Britney L Dockett (CENSUS/ADDC
                                                          (CENSUS/ADCOM FED); Kevin Smith          FED); Christopher M Denno
                                                          (CENSUS/CIO FED);Heather S Jordan        (CENSUS/ADDC FED);Corey J Kane
                                  James L Dinwiddie       (CENSUS/CIO FED); Maria Olmedo           (CENSUS/PCO FED); Kemi Ariana                                           GAO Statement of Facts for
212   DOC_0006745   DOC_0006745   (CENSUS/ADDC FED)       Malagon (CENSUS/ADDC FED)                Williams (CENSUS/PCO FED)              7/16/2020 17:10                  their Aug Hill update.pdf




                                                          Albert E Fontenot (CENSUS/ADDC FED);
                                                          Deborah Stempowski (CENSUS/ADDC
                                                          FED); Michael T Thieme(CENSUS/ADDC
                                                          FED); Kathleen M Styles (CENSUS/ADDC
                                                          FED); Jennifer W Reichert
                                                          (CENSUS/DCMD FED); Luis JCano
                                                          (CENSUS/DCEO FED); Deirdre Bishop
                                                          (CENSUS/GEO FED); Patrick J Cantwell
                                                          (CENSUS/DSSD FED); CynthiaDavis
                                                          Hollingsworth (CENSUS/DCMD FED);         Colleen Holzbach (CENSUS/PCO FED);
                                                          Timothy P Olson (CENSUS/ADFO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                          James T Christy (CENSUS/LAFED); Dale C   FED); Gerell L Smith(CENSUS/ADDC
                                                          Kelly (CENSUS/FLD FED); Burton H Reist   FED); Britney L Dockett (CENSUS/ADDC                                                                                   Document reflecting information                       Objection: the DP privilege does not extend to documents or information that "facilitate
                                                          (CENSUS/ADCOM FED); Kevin Smith          FED); Christopher M Denno                                               FY19_ALL_STAFF-                                provided to facilitate deliberative
                                                                                                                                                                                                                          discussions regarding draft statement
                                                                                                                                                                                                                                                                                deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
                                                          (CENSUS/CIO FED);Heather S Jordan        (CENSUS/ADDC FED);Corey J Kane                                          _1765688-v3-
                                  James L Dinwiddie       (CENSUS/CIO FED); Maria Olmedo           (CENSUS/PCO FED); Kemi Ariana                            Hudon, Kerstin 4_2_104396_STATEME.D          Predecisional and of facts form GAO submitted for        Withheld in   By Defendants' own statements, the DP privilege is inapplicable, as these materials ("GAO
213   DOC_0006746   DOC_0006763   (CENSUS/ADDC FED)       Malagon (CENSUS/ADDC FED)                Williams (CENSUS/PCO FED)              7/16/2020 17:10   R              OCX                             Deliberative    Census comments.                       full          Statement of Facts") clearly are factual materials.                                                Privilege Overruled.




                                                          Kathleen M Styles (CENSUS/ADDC FED);                                                                                                                            Email communication reflecting
                                                          Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                            mental processes of advisor to
                                  James B Treat           Enrique Lamas(CENSUS/DEPDIR FED);                                                                                Re_ Prep for Secretary        Predecisional and decisionmaker regarding proposed
214   DOC_0006764   DOC_0006765   (CENSUS/DEPDIR FED)     Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00                   Call_(1).pdf                    Deliberative    updates to Census schedule.            Redacted




                                                          Kathleen M Styles (CENSUS/ADDC FED);                                                                                                                            Document containing information
                                                                                                                                                                                                                       gathered for pre-decisional
                                                                                                                                                                                                                                                                                Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                          Christa D Jones (CENSUS/DEPDIR FED);                                                              James B Treat
                                  James B Treat           Enrique Lamas(CENSUS/DEPDIR FED);                                                                 (CENSUS/AD Post Data Collecxtion         Predecisional and deliberations regarding proposed           Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
215   DOC_0006766   DOC_0006770   (CENSUS/DEPDIR FED)     Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00    DC FED)       Narravtive - Combined.docx   Deliberative    Department action/decision/policy.         full          themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.




                                                          Kathleen M Styles (CENSUS/ADDC FED);                                                                                                                            Email communication reflecting
                                                          Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                            mental processes of advisor to
                                  James B Treat           Enrique Lamas(CENSUS/DEPDIR FED);                                                                                Re_ Prep for Secretary        Predecisional and decisionmaker regarding proposed
216   DOC_0006771   DOC_0006771   (CENSUS/DEPDIR FED)     Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00                   Call_(2).pdf                    Deliberative    updates to Census schedule.            Redacted




                                                          Kathleen M Styles (CENSUS/ADDC FED);                                                                                                                            Document reflecting mental
                                                          Christa D Jones (CENSUS/DEPDIR FED);                                                              James B Treat                                                 processes of advisor to
                                  James B Treat           Enrique Lamas(CENSUS/DEPDIR FED);                                                                 (CENSUS/DE Summary of the Post Data          Predecisional and decisionmaker regarding proposed       Withheld in
217   DOC_0006772   DOC_0006774   (CENSUS/DEPDIR FED)     Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00    PDIR FED)     Collection Activitie.docx        Deliberative    Department action/decision/policy.     full
                                                               Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 29 of 34



                                                        Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                            Email communication reflecting
                                                        Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                           information provided to facilitate
                                                                                                                                                                                                                     deliberative discussions regarding
                                                                                                                                                                                                                                                                          Objection: the DP privilege does not extend to documents or information that "facilitate
                                                        James B Treat (CENSUS/DEPDIRFED);
                                  Kathleen M Styles     Christa D Jones (CENSUS/DEPDIR FED);                                                                            Re_ Prep for Secretary      Predecisional and proposed updates to Census                          deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
218   DOC_0006775   DOC_0006777   (CENSUS/ADDC FED)     Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00                  Call_.pdf                     Deliberative    schedule.                             Redacted      By Defendants' own statements, the DP privilege is inapplicable.




                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                        Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                           Document reflecting information
                                                                                                                                                                                                                    provided to facilitate deliberative
                                                                                                                                                                                                                                                                          Objection: the DP privilege does not extend to documents or information that "facilitate
                                                        James B Treat (CENSUS/DEPDIRFED);                                                                James B Treat
                                  Kathleen M Styles     Christa D Jones (CENSUS/DEPDIR FED);                                                             (CENSUS/AD Post Data Collecxtion         Predecisional and discussions regarding proposed          Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
219   DOC_0006778   DOC_0006782   (CENSUS/ADDC FED)     Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00   DC FED)       Narravtive - Combined.docx   Deliberative    Department action/decision/policy.      full          By Defendants' own statements, the DP privilege is inapplicable.

                                  Christopher M Denno
220   DOC_0006783   DOC_0006783   (CENSUS/ADDC FED)     Christa D Jones (CENSUS/DEPDIR FED)                                             7/17/2020 0:00                  Word Doc for SWLR.pdf




                                                                                                                                                         Benjamin J                                                   Document containing information
                                                                                                                                                                                                                      gathered for pre-decisional
                                                                                                                                                                                                                                                                          Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                                                                                                         Page
                                  Christopher M Denno                                                                                                    (CENSUS/CF     Potential Cost Associated   Predecisional and deliberations regarding proposed      Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
221   DOC_0006784   DOC_0006785   (CENSUS/ADDC FED)     Christa D Jones (CENSUS/DEPDIR FED)                                             7/17/2020 0:00   O FED)         with Adjustments 7_.docx      Deliberative    Department action/decision/policy.    full          themselves. By Defendants' own statements, the DP privilege is inapplicable.

                                  Christa D Jones                                                                                                                       Fw_ Word Doc for
222   DOC_0006786   DOC_0006786   (CENSUS/DEPDIR FED)   Robin Wyvill (CENSUS/DEPDIR FED)                                                7/17/2020 0:00                  SWLR.pdf



                                                                                                                                                                                                                      Document reflecting information
                                                                                                                                                         Benjamin J                                                   provided to facilitate deliberative
                                                                                                                                                                                                                      discussions regarding
                                                                                                                                                                                                                                                                          Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                                                                                                         Page
                                  Christa D Jones                                                                                                        (CENSUS/CF     Potential Cost Associated   Predecisional and proposed updates to Census            Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
223   DOC_0006787   DOC_0006788   (CENSUS/DEPDIR FED)   Robin Wyvill (CENSUS/DEPDIR FED)                                                7/17/2020 0:00   O FED)         with Adjustments 7_.docx      Deliberative    schedule.                             full          By Defendants' own statements, the DP privilege is inapplicable.



                                                                                                                                                                                                                     Email communication reflecting
                                                                                                                                                                                                                     information provided to facilitate
                                                                                                                                                                                                                     deliberative discussions regarding
                                                                                                                                                                                                                                                                          Objection: the DP privilege does not extend to documents or information that "facilitate
                                  Enrique Lamas                                                                                                                         Fw_ Prep for Secretary      Predecisional and proposed Department                   Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
224   DOC_0006789   DOC_0006790   (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                7/17/2020 0:00                  Call_(1).pdf                  Deliberative    action/decision/policy.               full          By Defendants' own statements, the DP privilege is inapplicable.



                                                                                                                                                                                                                     Draft document reflecting
                                                                                                                                                                                                                     information provided to facilitate
                                                                                                                                                                                                                    deliberative discussions regarding a
                                                                                                                                                                                                                                                                          Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                                                                                                         James B Treat
                                  Enrique Lamas                                                                                                          (CENSUS/AD Post Data Collecxtion         Predecisional and draft report on proposed Department Withheld in       deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
225   DOC_0006791   DOC_0006795   (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                7/17/2020 0:00   DC FED)       Narravtive - Combined.docx   Deliberative    action/decision/policy.              full             By Defendants' own statements, the DP privilege is inapplicable.


                                                                                                                                                                                                                     Email communication reflecting
                                                                                                                                                                                                                     mental processes of advisor to
                                  Enrique Lamas                                                                                                                         Fw_ Prep for Secretary      Predecisional and decisionmaker regarding proposed      Withheld in
226   DOC_0006796   DOC_0006797   (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                7/17/2020 0:00                  Call_.pdf                     Deliberative    Department action/decision/policy.    full


                                                                                                                                                                                                                      Draft document reflecting mental
                                                                                                                                                                                                                      processes of advisor to
                                                                                                                                                         James B Treat                                                decisionmaker regarding a draft
                                  Enrique Lamas                                                                                                          (CENSUS/DE Summary of the Post Data        Predecisional and report on proposed Department         Withheld in
227   DOC_0006798   DOC_0006800   (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                7/17/2020 0:00   PDIR FED)     Collection Activitie.docx      Deliberative    action/decision/policy.               full




                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                        Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                           Email communication containing pre-
                                                        James B Treat (CENSUS/DEPDIRFED);                                                                                                                            decisional deliberations regarding
                                  Kathleen M Styles     Christa D Jones (CENSUS/DEPDIR FED);                                                                            Re_ Prep for Secretary      Predecisional and proposed updates to Census
228   DOC_0006801   DOC_0006803   (CENSUS/ADDC FED)     Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00                  Call_.pdf                     Deliberative    schedule.                             Redacted




                                                        James L Dinwiddie (CENSUS/ADDC FED);
                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                        Deborah Stempowski(CENSUS/ADDC
                                                        FED); Michael T Thieme (CENSUS/ADDC
                                                        FED); Kathleen M Styles (CENSUS/ADDC
                                                        FED); JenniferW Reichert
                                                        (CENSUS/DCMD FED); Luis J Cano
                                                        (CENSUS/DCEO FED); Patrick J Cantwell
                                                        (CENSUS/DSSD FED);Cynthia Davis
                                                        Hollingsworth (CENSUS/DCMD FED);
                                                        Timothy P Olson (CENSUS/ADFO FED);       Colleen Holzbach (CENSUS/PCO FED);
                                                        James T Christy(CENSUS/LA FED); Dale C   Sara A Rosario Nieves (CENSUS/ADDC
                                                        Kelly (CENSUS/FLD FED); Burton H Reist   FED); Gerell L Smith(CENSUS/ADDC
                                                        (CENSUS/ADCOM FED); Kevin                FED); Britney L Dockett (CENSUS/ADDC
                                                        Smith(CENSUS/CIO FED); Heather S         FED); Christopher M Denno
                                                        Jordan                                   (CENSUS/ADDC FED);Corey J Kane                                         Re_ GAO Statement of
                                  Deirdre Bishop        (CENSUS/CIO FED); Maria Olmedo           (CENSUS/PCO FED); Kemi Ariana                                          Facts for their Aug Hill
229   DOC_0006804   DOC_0006805   (CENSUS/GEO FED)      Malagon (CENSUS/ADDC FED)                Williams (CENSUS/PCO FED)              7/17/2020 6:59                  u .(5).pdf
                                                               Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 30 of 34




                                                        James L Dinwiddie (CENSUS/ADDC FED);
                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                        Deborah Stempowski(CENSUS/ADDC
                                                        FED); Michael T Thieme (CENSUS/ADDC
                                                        FED); Kathleen M Styles (CENSUS/ADDC
                                                        FED); JenniferW Reichert
                                                        (CENSUS/DCMD FED); Luis J Cano
                                                        (CENSUS/DCEO FED); Patrick J Cantwell
                                                        (CENSUS/DSSD FED);Cynthia Davis
                                                        Hollingsworth (CENSUS/DCMD FED);
                                                        Timothy P Olson (CENSUS/ADFO FED);       Colleen Holzbach (CENSUS/PCO FED);
                                                        James T Christy(CENSUS/LA FED); Dale C   Sara A Rosario Nieves (CENSUS/ADDC
                                                        Kelly (CENSUS/FLD FED); Burton H Reist   FED); Gerell L Smith(CENSUS/ADDC
                                                        (CENSUS/ADCOM FED); Kevin                FED); Britney L Dockett (CENSUS/ADDC
                                                        Smith(CENSUS/CIO FED); Heather S         FED); Christopher M Denno                                                FY19_ALL_STAFF-
                                                        Jordan (CENSUS/CIO FED); Maria Olmedo    (CENSUS/ADDC FED);Corey J Kane                                           _1765688-v3-                                Document containing pre-decisional
                                  Deirdre Bishop        Malagon                                  (CENSUS/PCO FED); Kemi Ariana                             Hudon, Kerstin 4_2_104396_STATEME.D      Predecisional and deliberation regarding proposed         Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
230   DOC_0006806   DOC_0006823   (CENSUS/GEO FED)      (CENSUS/ADDC FED)                        Williams (CENSUS/PCO FED)                7/17/2020 6:59   R              OCX                         Deliberative    Department action/decision/policy.      full           produced, for like reasons.




                                                        Kelley, Karen (Federal); Risko, Daniel
                                                        (Federal); Steven Dillingham
                                                        (CENSUS/DEPDIR FED); Ron S
                                                        Jarmin(CENSUS/DEPDIR FED); Enrique
                                                        Lamas (CENSUS/DEPDIR FED); Albert E
                                                        Fontenot (CENSUS/ADDC FED);Timothy P
                                                        Olson (CENSUS/ADFO FED); James T
                                                        Christy (CENSUS/LA FED); Christa D
                                                        Jones (CENSUS/DEPDIRFED); Steven K
                                                        Smith (CENSUS/DEPDIR FED); Ali                                                                                                                                Draft document containing pre-
                                                        Mohammad Ahmad (CENSUS/ADCOM                                                                       James B Treat                                              decisional deliberations regarding
                                  Benjamin J Page       FED); Christopher                                                                                  (CENSUS/AD Post Data Collecxtion         Predecisional and draft talking points on proposed         Withheld in
231   DOC_0006824   DOC_0006828   (CENSUS/CFO FED)      JStanley (CENSUS/OCIA FED)                                                        7/18/2020 0:00   DC FED)       Narravtive - Combined.docx   Deliberative    Department action/decision/policy.          full




                                                        Kelley, Karen (Federal); Risko, Daniel
                                                        (Federal); Steven Dillingham
                                                        (CENSUS/DEPDIR FED); Ron S
                                                        Jarmin(CENSUS/DEPDIR FED); Enrique
                                                        Lamas (CENSUS/DEPDIR FED); Albert E
                                                        Fontenot (CENSUS/ADDC FED);Timothy P
                                                        Olson (CENSUS/ADFO FED); James T
                                                        Christy (CENSUS/LA FED); Christa D
                                                        Jones (CENSUS/DEPDIRFED); Steven K
                                                        Smith (CENSUS/DEPDIR FED); Ali                                                                                                                                Email communication containing pre-
                                                        Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                  decisional deliberations regarding
                                  Benjamin J Page       FED); Christopher                                                                                                                           Predecisional and draft talking points on proposed         Withheld in
232   DOC_0006829   DOC_0006830   (CENSUS/CFO FED)      JStanley (CENSUS/OCIA FED)                                                        7/18/2020 0:00                 OMB Supp Request.pdf         Deliberative    Department action/decision/policy.          full




                                                        Kelley, Karen (Federal); Risko, Daniel
                                                        (Federal); Steven Dillingham
                                                        (CENSUS/DEPDIR FED); Ron S
                                                        Jarmin(CENSUS/DEPDIR FED); Enrique
                                                        Lamas (CENSUS/DEPDIR FED); Albert E
                                                        Fontenot (CENSUS/ADDC FED);Timothy P
                                                        Olson (CENSUS/ADFO FED); James T
                                                        Christy (CENSUS/LA FED); Christa D
                                                        Jones (CENSUS/DEPDIRFED); Steven K
                                                        Smith (CENSUS/DEPDIR FED); Ali                                                                                                                                Draft document containing pre-
                                                        Mohammad Ahmad (CENSUS/ADCOM                                                                                      2020 Decennial Census                       decisional deliberations regarding
                                  Benjamin J Page       FED); Christopher                                                                                  Turner, Austin Supplemental Funding      Predecisional and draft talking points on proposed         Withheld in
233   DOC_0006831   DOC_0006832   (CENSUS/CFO FED)      JStanley (CENSUS/OCIA FED)                                                        7/18/2020 0:00   F. EOP/OMB Re.docx                         Deliberative    Department action/decision/policy.          full




                                                                                                 Kelley, Karen (Federal); Risko, Daniel
                                                                                                 (Federal); Steven Dillingham
                                                                                                 (CENSUS/DEPDIR FED); Ron S
                                                                                                 Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                                 Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                                 Fontenot (CENSUS/ADDC FED); JamesT
                                                                                                 Christy (CENSUS/LA FED); Christa D
                                                                                                 Jones (CENSUS/DEPDIR FED); Steven K
                                                                                                 Smith (CENSUS/DEPDIR FED);                                                                                           Email communication reflecting
                                                                                                 AliMohammad Ahmad (CENSUS/ADCOM                                                                                      mental processes of advisor to
                                  Timothy P Olson                                                FED); Christopher                                                       Re_ OMB Supp               Predecisional and decisionmaker regarding proposed         Withheld in
234   DOC_0006833   DOC_0006834   (CENSUS/ADFO FED)     Benjamin J Page (CENSUS/CFO FED)         J Stanley (CENSUS/OCIA FED)              7/18/2020 0:00                 Request(11).pdf              Deliberative    Department action/decision/policy.          full


                                                                                                                                                                                                                      Email communication reflecting
                                                                                                                                                                                                                      mental processes of advisor to
                                                                                                                                                                                                                      decisionmaker regarding draft talking
                                  Enrique Lamas                                                  Ron S Jarmin (CENSUS/DEPDIR FED);                                       Re_ OMB Supp               Predecisional and points on proposed Department            Withheld in
235   DOC_0006835   DOC_0006837   (CENSUS/DEPDIR FED)   Timothy P Olson (CENSUS/ADFO FED)        Christa D Jones (CENSUS/DEPDIR FED)      7/18/2020 0:00                 Request(9).pdf               Deliberative    action/decision/policy.                     full
                                                                    Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 31 of 34




                                                                                                      Kelley, Karen (Federal); Risko, Daniel
                                                                                                      (Federal); Steven Dillingham
                                                                                                      (CENSUS/DEPDIR FED); Ron S
                                                                                                      Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                                      Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                                      Fontenot (CENSUS/ADDC FED); JamesT
                                                                                                      Christy (CENSUS/LA FED); Christa D
                                                                                                      Jones (CENSUS/DEPDIR FED); Steven K                                                                                 Email communication reflecting
                                                                                                      Smith (CENSUS/DEPDIR FED);                                                                                          mental processes of advisor to
                                                                                                      AliMohammad Ahmad (CENSUS/ADCOM                                                                                     decisionmaker regarding draft talking
                                  Benjamin J Page                                                     FED); Christopher                                                         Re_ OMB Supp             Predecisional and points on proposed Department           Withheld in
236   DOC_0006838   DOC_0006840   (CENSUS/CFO FED)           Timothy P Olson (CENSUS/ADFO FED)        J Stanley (CENSUS/OCIA FED)               7/18/2020 0:00                  Request10.pdf              Deliberative    action/decision/policy.                    full


                                                                                                                                                                                                                           Email communication containing pre-
                                                                                                                                                                                                                           decisional deliberations regarding
                                                                                                                                                                                FW_ OMB Supp             Predecisional and proposed Department
237   DOC_0006841   DOC_0006842   Walsh, Michael (Federal)   Wilbur Ross                              Barranca, Steven (Federal)                7/18/2020 0:00                  Request.pdf                Deliberative    action/decision/policy.             Redacted


                                                                                                                                                                                                                           Document containing pre-decisional
                                                                                                                                                                                 2020 Decennial Census                     deliberation regarding proposed
                                                                                                                                                                  Turner, Austin Supplemental Funding    Predecisional and Department                             Withheld in
238   DOC_0006843   DOC_0006844   Walsh, Michael (Federal)   Wilbur Ross                              Barranca, Steven (Federal)                7/18/2020 0:00    F. EOP/OMB Re.docx                       Deliberative    action/decision/policy.                full




                                                             Kelley, Karen (Federal); Risko, Daniel
                                                             (Federal); Steven Dillingham
                                                             (CENSUS/DEPDIR FED); Ron S
                                                             Jarmin(CENSUS/DEPDIR FED); Enrique
                                                             Lamas (CENSUS/DEPDIR FED); Albert E
                                                             Fontenot (CENSUS/ADDC FED);Timothy P
                                                             Olson (CENSUS/ADFO FED); James T
                                                             Christy (CENSUS/LA FED); Christa D
                                                             Jones (CENSUS/DEPDIRFED); Steven K                                                                                                                           Email communication containing
                                                             Smith (CENSUS/DEPDIR FED); Ali                                                                                                                               information gathered for pre-
                                                                                                                                                                                                                          decisional deliberations regarding
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                             Mohammad Ahmad (CENSUS/ADCOM
                                  Benjamin J Page            FED); Christopher                                                                                                                           Predecisional and proposed Department                    Withheld in    "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
239   DOC_0006845   DOC_0006846   (CENSUS/CFO FED)           JStanley (CENSUS/OCIA FED)                                                         7/18/2020 12:14                 OMB Supp Request.pdf       Deliberative    action/decision/policy.                full           themselves. By Defendants' own statements, the DP privilege is inapplicable.




                                                             Kelley, Karen (Federal); Risko, Daniel
                                                             (Federal); Steven Dillingham
                                                             (CENSUS/DEPDIR FED); Ron S
                                                             Jarmin(CENSUS/DEPDIR FED); Enrique
                                                             Lamas (CENSUS/DEPDIR FED); Albert E
                                                             Fontenot (CENSUS/ADDC FED);Timothy P
                                                             Olson (CENSUS/ADFO FED); James T
                                                             Christy (CENSUS/LA FED); Christa D
                                                             Jones (CENSUS/DEPDIRFED); Steven K                                                                                                                           Draft document reflecting
                                                             Smith (CENSUS/DEPDIR FED); Ali                                                                                                                               information provided to facilitate
                                                                                                                                                                                                                          deliberative discussions regarding
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information that "facilitate
                                                             Mohammad Ahmad (CENSUS/ADCOM                                                                                        2020 Decennial Census
                                  Benjamin J Page            FED); Christopher                                                                                    Turner, Austin Supplemental Funding    Predecisional and proposed Department                    Withheld in    deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
240   DOC_0006847   DOC_0006848   (CENSUS/CFO FED)           JStanley (CENSUS/OCIA FED)                                                         7/18/2020 12:14   F. EOP/OMB Re.docx                       Deliberative    action/decision/policy.                full           By Defendants' own statements, the DP privilege is inapplicable.




                                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                      Mohammad Ahmad (CENSUS/ADCOM
                                                                                                      FED); Steven Dillingham(CENSUS/DEPDIR
                                                                                                      FED); Enrique Lamas (CENSUS/DEPDIR
                                                                                                      FED); Timothy P Olson (CENSUS/ADFO                                                                                  Email communication reflecting
                                                                                                      FED); James TChristy (CENSUS/LA FED);                                                                               mental processes of advisor to
                                  Christa D Jones            Benjamin J Page (CENSUS/CFO FED);        Steven K Smith (CENSUS/DEPDIR FED);                                       Re_ OMB Supp             Predecisional and decisionmaker regarding proposed
241   DOC_0006849   DOC_0006855   (CENSUS/DEPDIR FED)        Albert E Fontenot (CENSUS/ADDC FED)      Christopher J Stanley (CENSUS/OCIA FED)   7/20/2020 0:00                  Request(1).pdf             Deliberative    updates to Census schedule.            Redacted




                                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                      Mohammad Ahmad (CENSUS/ADCOM
                                                                                                      FED); Steven
                                                                                                      Dillingham(CENSUS/DEPDIR FED);
                                                                                                      Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                      James T Christy (CENSUS/LA FED); Steven                                                                             Email communication reflecting
                                                             Christa D Jones (CENSUS/DEPDIR FED);     KSmith (CENSUS/DEPDIR FED);                                                                                         mental processes of advisor to
                                  Timothy P Olson            Benjamin J Page (CENSUS/CFO FED);        Christopher J Stanley (CENSUS/OCIA                                        Re_ OMB Supp             Predecisional and decisionmaker regarding proposed       Withheld in
242   DOC_0006856   DOC_0006862   (CENSUS/ADFO FED)          Albert E Fontenot (CENSUS/ADDCFED)       FED)Subject:Re: OMB Supp Request          7/20/2020 0:00                  Request(1).pdf             Deliberative    Department action/decision/policy.     full




                                                                                                      Steven Dillingham (CENSUS/DEPDIR
                                                                                                      FED);
                                                             Christa D Jones (CENSUS/DEPDIR FED);     Enrique Lamas (CENSUS/DEPDIR FED);                                                                                  Email communication reflecting
                                                             Benjamin J Page (CENSUS/CFO FED);        Timothy P Olson(CENSUS/ADFO FED);                                                                                   mental processes of advisor to
                                                             Albert E Fontenot (CENSUS/ADDCFED);      James T Christy (CENSUS/LA FED); Steven                                                                             decisionmaker regarding draft talking
                                  Ron S Jarmin               Ali Mohammad Ahmad (CENSUS/ADCOM         K Smith (CENSUS/DEPDIR FED);                                              Re_ OMB Supp             Predecisional and points on proposed Department          Withheld in
243   DOC_0006863   DOC_0006866   (CENSUS/DEPDIR FED)        FED)                                     Christopher JStanley (CENSUS/OCIA FED)    7/20/2020 0:00                  Request(1)A.pdf            Deliberative    action/decision/policy.                full
                                                               Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 32 of 34




                                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                 Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                 Ali Mohammad Ahmad(CENSUS/ADCOM
                                                                                                 FED); Steven Dillingham
                                                                                                 (CENSUS/DEPDIR FED); Enrique Lamas
                                                                                                 (CENSUS/DEPDIR FED);Timothy P Olson                                                                    Email communication reflecting
                                                                                                 (CENSUS/ADFO FED); James T Christy                                                                     mental processes of advisor to
                                                                                                 (CENSUS/LA FED); Steven K Smith                                                                        decisionmaker regarding draft talking
                                  Benjamin J Page                                                (CENSUS/DEPDIRFED); Christopher J                          Re_ OMB Supp               Predecisional and points on proposed Department          Withheld in
244   DOC_0006867   DOC_0006872   (CENSUS/CFO FED)      Albert E Fontenot (CENSUS/ADDC FED)      Stanley (CENSUS/OCIA FED)                 7/20/2020 0:00   Request(3).pdf               Deliberative    action/decision/policy.                full




                                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                 Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                                 FED); Steven
                                                                                                 Dillingham(CENSUS/DEPDIR FED); Ron S
                                                                                                 Jarmin (CENSUS/DEPDIR FED);
                                                                                                 Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                 TimothyP Olson (CENSUS/ADFO FED);                                                                      Email communication reflecting
                                                                                                 James T Christy (CENSUS/LA FED); Steven                                                                mental processes of advisor to
                                                                                                 K Smith (CENSUS/DEPDIR                                                                                 decisionmaker regarding draft talking
                                  Benjamin J Page                                                FED);Christopher J                                         Re_ OMB Supp               Predecisional and points on proposed Department           Withheld in
245   DOC_0006873   DOC_0006876   (CENSUS/CFO FED)      Christa D Jones (CENSUS/DEPDIR FED)      Stanley (CENSUS/OCIA FED)                 7/20/2020 0:00   Request(6).pdf               Deliberative    action/decision/policy.                    full




                                                                                                 Steven Dillingham (CENSUS/DEPDIR
                                                                                                 FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                                 FED);
                                                                                                 Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                 Timothy P Olson (CENSUS/ADFO FED);                                                                     Email communication reflecting
                                                        Benjamin J Page (CENSUS/CFO FED);        James T Christy (CENSUS/LA FED); Steven                                                                mental processes of advisor to
                                                        Albert E Fontenot (CENSUS/ADDC FED);     KSmith (CENSUS/DEPDIR FED);                                                                            decisionmaker regarding draft talking
                                  Christa D Jones       Ali Mohammad Ahmad(CENSUS/ADCOM          Christopher                                                Re_ OMB Supp               Predecisional and points on proposed Department           Withheld in
246   DOC_0006877   DOC_0006880   (CENSUS/DEPDIR FED)   FED)                                     J Stanley (CENSUS/OCIA FED)               7/20/2020 0:00   Request(7).pdf               Deliberative    action/decision/policy.                    full




                                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                 Mohammad Ahmad (CENSUS/ADCOM
                                                                                                 FED); Steven Dillingham(CENSUS/DEPDIR
                                                                                                 FED); Enrique Lamas (CENSUS/DEPDIR                                                                     Email communication reflecting
                                                        Timothy P Olson (CENSUS/ADFO FED);       FED); James T Christy (CENSUS/LA FED);                                                                 mental processes of advisor to
                                  Christa D Jones       Benjamin J Page (CENSUS/CFO FED);        Steven KSmith (CENSUS/DEPDIR FED);                         Re_ OMB Supp               Predecisional and decisionmaker regarding proposed        Withheld in
247   DOC_0006881   DOC_0006888   (CENSUS/DEPDIR FED)   Albert E Fontenot (CENSUS/ADDCFED)       Christopher J Stanley (CENSUS/OCIA FED)   7/20/2020 0:00   Request.pdf                  Deliberative    Department action/decision/policy.         full




                                                                                                 Steven Dillingham (CENSUS/DEPDIR
                                                                                                 FED);
                                                        Christa D Jones (CENSUS/DEPDIR FED);     Enrique Lamas (CENSUS/DEPDIR FED);                                                                     Email communication reflecting
                                                        Benjamin J Page (CENSUS/CFO FED);        Timothy P Olson(CENSUS/ADFO FED);                                                                      mental processes of advisor to
                                                        Albert E Fontenot (CENSUS/ADDCFED);      James T Christy (CENSUS/LA FED); Steven                                                                decisionmaker regarding draft talking
                                  Ron S Jarmin          Ali Mohammad Ahmad (CENSUS/ADCOM         K Smith (CENSUS/DEPDIR FED);                               Re_ OMB Supp               Predecisional and points on proposed Department           Withheld in
248   DOC_0006889   DOC_0006893   (CENSUS/DEPDIR FED)   FED)                                     Christopher JStanley (CENSUS/OCIA FED)    7/20/2020 0:00   Request5.pdf                 Deliberative    action/decision/policy.                    full




                                                                                             Steven Dillingham (CENSUS/DEPDIR
                                                                                             FED);
                                                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                             Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                             Timothy P Olson (CENSUS/ADFO FED);                                                                         Email communication reflecting
                                                                                             James T Christy (CENSUS/LA FED);                                                                           mental processes of advisor to
                                                        Albert E Fontenot (CENSUS/ADDC FED); Christa DJones (CENSUS/DEPDIR FED);                                                                        decisionmaker regarding draft talking
                                  Benjamin J Page       Ali Mohammad Ahmad (CENSUS/ADCOM Steven K Smith (CENSUS/DEPDIR FED);                                Re_ OMB Supp               Predecisional and points on proposed Department           Withheld in
249   DOC_0006894   DOC_0006896   (CENSUS/CFO FED)      FED)                                 Christopher J Stanley (CENSUS/OCIAFED)        7/20/2020 0:00   Request8.pdf                 Deliberative    action/decision/policy.                    full




                                                        James L Dinwiddie (CENSUS/ADDC FED);
                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                        Deborah Stempowski(CENSUS/ADDC
                                                        FED); Kathleen M Styles (CENSUS/ADDC
                                                        FED); Jennifer W Reichert
                                                        (CENSUS/DCMD FED); Luis JCano
                                                        (CENSUS/DCEO FED); Deirdre Bishop
                                                        (CENSUS/GEO FED); Patrick J Cantwell
                                                        (CENSUS/DSSD FED); CynthiaDavis
                                                        Hollingsworth (CENSUS/DCMD FED);         Colleen Holzbach (CENSUS/PCO FED);
                                                        Timothy P Olson (CENSUS/ADFO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                        James T Christy (CENSUS/LAFED); Dale C   FED); Gerell L Smith(CENSUS/ADDC
                                                        Kelly (CENSUS/FLD FED); Burton H Reist   FED); Britney L Dockett (CENSUS/ADDC
                                                        (CENSUS/ADCOM FED); Kevin Smith          FED); Christopher M Denno
                                                        (CENSUS/CIO FED);Heather S Jordan        (CENSUS/ADDC FED);Corey J Kane                             Re_ GAO Statement of
                                  Michael T Thieme      (CENSUS/CIO FED); Maria Olmedo           (CENSUS/PCO FED); Kemi Ariana                              Facts for their Aug Hill
250   DOC_0006897   DOC_0006898   (CENSUS/ADDC FED)     Malagon (CENSUS/ADDC FED)                Williams (CENSUS/PCO FED)                 7/20/2020 9:41   u .(3).pdf
                                                               Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 33 of 34




                                                        James L Dinwiddie (CENSUS/ADDC FED);
                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                        Deborah Stempowski(CENSUS/ADDC
                                                        FED); Kathleen M Styles (CENSUS/ADDC
                                                        FED); Jennifer W Reichert
                                                        (CENSUS/DCMD FED); Luis JCano
                                                        (CENSUS/DCEO FED); Deirdre Bishop
                                                        (CENSUS/GEO FED); Patrick J Cantwell
                                                        (CENSUS/DSSD FED); CynthiaDavis
                                                        Hollingsworth (CENSUS/DCMD FED);         Colleen Holzbach (CENSUS/PCO FED);
                                                        Timothy P Olson (CENSUS/ADFO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                        James T Christy (CENSUS/LAFED); Dale C   FED); Gerell L Smith(CENSUS/ADDC
                                                        Kelly (CENSUS/FLD FED); Burton H Reist   FED); Britney L Dockett (CENSUS/ADDC
                                                        (CENSUS/ADCOM FED); Kevin Smith          FED); Christopher M Denno                                                  FY19_ALL_STAFF-
                                                        (CENSUS/CIO FED);Heather S Jordan        (CENSUS/ADDC FED);Corey J Kane                                             _1765688-v3-                              Document containing pre-decisional
                                  Michael T Thieme      (CENSUS/CIO FED); Maria Olmedo           (CENSUS/PCO FED); Kemi Ariana                               Hudon, Kerstin 4_2_104396_STATEME.D     Predecisional and deliberation regarding proposed         Withheld in   Appears identical to line 477; DP does not apply to these factual materials, and they should be
251   DOC_0006899   DOC_0006916   (CENSUS/ADDC FED)     Malagon (CENSUS/ADDC FED)                Williams (CENSUS/PCO FED)                 7/20/2020 9:41    R              OCX                        Deliberative    Department action/decision/policy.         full       produced, for like reasons.




                                                                                                 Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                 Mohammad Ahmad (CENSUS/ADCOM
                                                                                                 FED); Steven Dillingham(CENSUS/DEPDIR
                                                                                                 FED); Enrique Lamas (CENSUS/DEPDIR
                                                                                                 FED); Timothy P Olson (CENSUS/ADFO                                                                                   Email communication containing pre-
                                                                                                 FED); James TChristy (CENSUS/LA FED);                                                                                decisional deliberations regarding
                                  Christa D Jones       Benjamin J Page (CENSUS/CFO FED);        Steven K Smith (CENSUS/DEPDIR FED);                                      Re_ OMB Supp               Predecisional and proposed Department                     Withheld in
252   DOC_0006917   DOC_0006923   (CENSUS/DEPDIR FED)   Albert E Fontenot (CENSUS/ADDC FED)      Christopher J Stanley (CENSUS/OCIA FED)   7/20/2020 10:55                Request(2).pdf               Deliberative    action/decision/policy.                    full


                                                                                                 Steven Dillingham (CENSUS/DEPDIR
                                                                                                 FED);
                                                        Ron S Jarmin (CENSUS/DEPDIR FED);        Enrique Lamas (CENSUS/DEPDIR FED);                                                                                   Email communication reflecting
                                                        Christa D Jones (CENSUS/DEPDIR FED);     Timothy P Olson(CENSUS/ADFO FED);                                                                                    mental processes of advisor to
                                                        Benjamin J Page (CENSUS/CFOFED); Ali     James T Christy (CENSUS/LA FED); Steven                                                                              decisionmaker regarding draft talking
                                  Albert E Fontenot     Mohammad Ahmad (CENSUS/ADCOM             K Smith (CENSUS/DEPDIR FED);                                             Re_ OMB Supp               Predecisional and points on proposed Department           Withheld in
253   DOC_0006924   DOC_0006928   (CENSUS/ADDC FED)     FED)                                     Christopher JStanley (CENSUS/OCIA FED)    7/20/2020 10:55                Request(4).pdf               Deliberative    action/decision/policy.                    full




                                                                                                 Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                 Ali Mohammad Ahmad(CENSUS/ADCOM
                                                                                                 FED); Steven Dillingham
                                                                                                 (CENSUS/DEPDIR FED); Enrique Lamas
                                                                                                 (CENSUS/DEPDIR FED);Timothy P Olson                                                                                  Email communication reflecting
                                                                                                 (CENSUS/ADFO FED); James T Christy                                                                                   mental processes of advisor to
                                                                                                 (CENSUS/LA FED); Steven K Smith                                                                                      decisionmaker regarding draft talking
                                  Benjamin J Page                                                (CENSUS/DEPDIRFED); Christopher J                                        Re_ OMB Supp               Predecisional and points on proposed Department           Withheld in
254   DOC_0006929   DOC_0006933   (CENSUS/CFO FED)      Ron S Jarmin (CENSUS/DEPDIR FED)         Stanley (CENSUS/OCIA FED)                 7/20/2020 10:55                Request(5).pdf               Deliberative    action/decision/policy.                    full




                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                        James L Dinwiddie (CENSUS/ADDC FED);
                                                        Albert E Fontenot(CENSUS/ADDC FED);
                                                        Deborah Stempowski (CENSUS/ADDC
                                                        FED); Jennifer W Reichert
                                                        (CENSUS/DCMD FED);Luis J Cano
                                                        (CENSUS/DCEO FED);
                                                        Deirdre Bishop (CENSUS/GEO FED);         Sara A Rosario Nieves (CENSUS/ADDC
                                                        Patrick J Cantwell (CENSUS/DSSD          FED); Gerell L Smith (CENSUS/ADDC
                                                        FED);Cynthia Davis Hollingsworth         FED);
                                                        (CENSUS/DCMD FED); Maria Olmedo          Britney L Dockett(CENSUS/ADDC FED);                                      Re_ GAO Statement of
                                  Kathleen M Styles     Malagon (CENSUS/ADDC                     Christopher M Denno (CENSUS/ADDC                                         Facts for their Aug Hill
255   DOC_0006934   DOC_0006936   (CENSUS/ADDC FED)     FED)                                     FED)                                      7/20/2020 11:02                u .(2).pdf




                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                        James L Dinwiddie (CENSUS/ADDC FED);
                                                        Albert E Fontenot(CENSUS/ADDC FED);
                                                        Deborah Stempowski (CENSUS/ADDC
                                                        FED); Jennifer W Reichert
                                                        (CENSUS/DCMD FED);Luis J Cano
                                                        (CENSUS/DCEO FED);
                                                        Deirdre Bishop (CENSUS/GEO FED);         Sara A Rosario Nieves (CENSUS/ADDC
                                                        Patrick J Cantwell (CENSUS/DSSD          FED); Gerell L Smith (CENSUS/ADDC
                                                        FED);Cynthia Davis Hollingsworth         FED);                                                                      FY19_ALL_STAFF-                           Document containing pre-decisional
                                                        (CENSUS/DCMD FED); Maria Olmedo          Britney L Dockett(CENSUS/ADDC FED);                                        _1765688-v3-                              deliberation regarding reflecting
                                  Kathleen M Styles     Malagon (CENSUS/ADDC                     Christopher M Denno (CENSUS/ADDC                            Hudon, Kerstin 4_2_104396_STATEME.D     Predecisional and Census comments on a draft GAO          Withheld in   Appears identical to line 477; DP does not apply to these factual materials, and they should be
256   DOC_0006937   DOC_0006954   (CENSUS/ADDC FED)     FED)                                     FED)                                      7/20/2020 11:02   R              OCX                        Deliberative    statement of facts.                        full       produced, for like reasons.




                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                        James L Dinwiddie (CENSUS/ADDC FED);
                                                        Albert E Fontenot(CENSUS/ADDC FED);
                                                        Deborah Stempowski (CENSUS/ADDC
                                                        FED); Jennifer W Reichert
                                                        (CENSUS/DCMD FED);Luis J Cano
                                                        (CENSUS/DCEO FED);
                                                        Deirdre Bishop (CENSUS/GEO FED);         Sara A Rosario Nieves (CENSUS/ADDC
                                                        Patrick J Cantwell (CENSUS/DSSD          FED); Gerell L Smith (CENSUS/ADDC
                                                        FED);Cynthia Davis Hollingsworth         FED);                                                                      FY19_ALL_STAFF-                           Document containing pre-decisional
                                                        (CENSUS/DCMD FED); Maria Olmedo          Britney L Dockett(CENSUS/ADDC FED);                                        _1765688-v3-                              deliberation regarding reflecting
                                  Kathleen M Styles     Malagon (CENSUS/ADDC                     Christopher M Denno (CENSUS/ADDC                            Hudon, Kerstin 4_2_104396_STATEME.D     Predecisional and Census comments on a draft GAO         Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
257   DOC_0006955   DOC_0006972   (CENSUS/ADDC FED)     FED)                                     FED)                                      7/20/2020 11:02   R              OCX                        Deliberative    statement of facts.                    full           produced, for like reasons.
                                                               Case 5:20-cv-05799-LHK Document 182-4 Filed 09/20/20 Page 34 of 34




                                                        Kathleen M Styles (CENSUS/ADDC FED);
                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                        James L Dinwiddie(CENSUS/ADDC FED);
                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                        Deborah Stempowski (CENSUS/ADDC        Sara A Rosario Nieves (CENSUS/ADDC
                                                        FED); LuisJ Cano (CENSUS/DCEO FED);    FED); Gerell L Smith (CENSUS/ADDC
                                                        Deirdre Bishop (CENSUS/GEO FED);       FED);
                                                        Patrick J Cantwell (CENSUS/DSSD        Britney L Dockett(CENSUS/ADDC FED);
                                                        FED);Cynthia Davis Hollingsworth       Christopher M Denno (CENSUS/ADDC                                         Re_ GAO Statement of
                                  Jennifer W Reichert   (CENSUS/DCMD FED); Maria Olmedo        FED);                                                                    Facts for their Aug Hill
258   DOC_0006973   DOC_0006975   (CENSUS/DCMD FED)     Malagon (CENSUS/ADDC FED)              Jennifer W Reichert (CENSUS/DCMD FED)   7/20/2020 13:26                  u .(1).pdf




                                                        Kathleen M Styles (CENSUS/ADDC FED);
                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                        James L Dinwiddie(CENSUS/ADDC FED);
                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                        Deborah Stempowski (CENSUS/ADDC        Sara A Rosario Nieves (CENSUS/ADDC
                                                        FED); LuisJ Cano (CENSUS/DCEO FED);    FED); Gerell L Smith (CENSUS/ADDC
                                                        Deirdre Bishop (CENSUS/GEO FED);       FED);
                                                        Patrick J Cantwell (CENSUS/DSSD        Britney L Dockett(CENSUS/ADDC FED);                                      FY19_ALL_STAFF-                             Document containing pre-decisional
                                                        FED);Cynthia Davis Hollingsworth       Christopher M Denno (CENSUS/ADDC                                         _1765688-v3-                                deliberation regarding reflecting
                                  Jennifer W Reichert   (CENSUS/DCMD FED); Maria Olmedo        FED);                                                     Hudon, Kerstin 4_2_104396_STATEME.D       Predecisional and Census comments on a draft GAO       Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
259   DOC_0006976   DOC_0006993   (CENSUS/DCMD FED)     Malagon (CENSUS/ADDC FED)              Jennifer W Reichert (CENSUS/DCMD FED)   7/20/2020 13:26   R              OCX                          Deliberative    statement of facts.                  full           produced, for like reasons.




                                                        Kathleen M Styles (CENSUS/ADDC FED);
                                                        Michael T Thieme (CENSUS/ADDC FED);
                                                        James L Dinwiddie(CENSUS/ADDC FED);
                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                        Deborah Stempowski (CENSUS/ADDC        Sara A Rosario Nieves (CENSUS/ADDC
                                                        FED); LuisJ Cano (CENSUS/DCEO FED);    FED); Gerell L Smith (CENSUS/ADDC
                                                        Deirdre Bishop (CENSUS/GEO FED);       FED);
                                                        Patrick J Cantwell (CENSUS/DSSD        Britney L Dockett(CENSUS/ADDC FED);                                      FY19_ALL_STAFF-                             Document containing pre-decisional
                                                        FED);Cynthia Davis Hollingsworth       Christopher M Denno (CENSUS/ADDC                                         _1765688-v3-                                deliberation regarding reflecting
                                  Jennifer W Reichert   (CENSUS/DCMD FED); Maria Olmedo        FED);                                                     Hudon, Kerstin 4_2_104396_STATEME.D       Predecisional and Census comments on a draft GAO       Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
260   DOC_0006994   DOC_0007011   (CENSUS/DCMD FED)     Malagon (CENSUS/ADDC FED)              Jennifer W Reichert (CENSUS/DCMD FED)   7/20/2020 13:26   R              OCX                          Deliberative    statement of facts.                  full           produced, for like reasons.




                                                        James L Dinwiddie (CENSUS/ADDC FED);
                                                        Cynthia Davis Hollingsworth
                                                        (CENSUS/DCMD FED); Jennifer W
                                                        Reichert(CENSUS/DCMD FED); Kathleen
                                                        M Styles (CENSUS/ADDC FED); Michael
                                                        T Thieme (CENSUS/ADDC FED); Albert
                                                        EFontenot (CENSUS/ADDC FED); Luis J    ara A Rosario Nieves (CENSUS/ADDC
                                                        Cano (CENSUS/DCEO FED); Deirdre        FED); Gerell L Smith (CENSUS/ADDC                                                                                    Email communication containing pre-
                                                        Bishop (CENSUS/GEO FED); Patrick       FED); Britney L Dockett(CENSUS/ADDC                                      Re_ GAO Statement of                        decisional deliberations regarding
                                  Deborah Stempowski    JCantwell (CENSUS/DSSD FED); Maria     FED); Christopher M Denno                                                Facts for their Aug Hill   Predecisional and reflecting Census comments on a
261   DOC_0007012   DOC_0007017   (CENSUS/ADDC FED)     Olmedo Malagon (CENSUS/ADDC FED)       (CENSUS/ADDC FED)                       7/20/2020 17:58                  u    .pdf                    Deliberative    draft GAO statement of facts.        Redacted




                                                        James L Dinwiddie (CENSUS/ADDC FED);
                                                        Cynthia Davis Hollingsworth
                                                        (CENSUS/DCMD FED); Jennifer W
                                                        Reichert(CENSUS/DCMD FED); Kathleen
                                                        M Styles (CENSUS/ADDC FED); Michael
                                                        T Thieme (CENSUS/ADDC FED); Albert
                                                        EFontenot (CENSUS/ADDC FED); Luis J    ara A Rosario Nieves (CENSUS/ADDC
                                                        Cano (CENSUS/DCEO FED); Deirdre        FED); Gerell L Smith (CENSUS/ADDC                                        FY19_ALL_STAFF-                             Draft document containing pre-
                                                        Bishop (CENSUS/GEO FED); Patrick       FED); Britney L Dockett(CENSUS/ADDC                                      _1765688-v3-                                decisional deliberations regarding
                                  Deborah Stempowski    JCantwell (CENSUS/DSSD FED); Maria     FED); Christopher M Denno                                 Hudon, Kerstin 4_2_104396_STATEME.D       Predecisional and reflecting Census comments on a      Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
262   DOC_0007018   DOC_0007035   (CENSUS/ADDC FED)     Olmedo Malagon (CENSUS/ADDC FED)       (CENSUS/ADDC FED)                       7/20/2020 17:58   R              OCX                          Deliberative    draft GAO statement of facts.        full           produced, for like reasons.




                                                        James L Dinwiddie (CENSUS/ADDC FED);
                                                        Cynthia Davis Hollingsworth
                                                        (CENSUS/DCMD FED); Jennifer W
                                                        Reichert(CENSUS/DCMD FED); Kathleen
                                                        M Styles (CENSUS/ADDC FED); Michael
                                                        T Thieme (CENSUS/ADDC FED); Albert
                                                        EFontenot (CENSUS/ADDC FED); Luis J    ara A Rosario Nieves (CENSUS/ADDC
                                                        Cano (CENSUS/DCEO FED); Deirdre        FED); Gerell L Smith (CENSUS/ADDC                                        FY19_ALL_STAFF-                             Draft document containing pre-
                                                        Bishop (CENSUS/GEO FED); Patrick       FED); Britney L Dockett(CENSUS/ADDC                                      _1765688-v3-                                decisional deliberations regarding
                                  Deborah Stempowski    JCantwell (CENSUS/DSSD FED); Maria     FED); Christopher M Denno                                 Hudon, Kerstin 4_2_104396_STATEME.D       Predecisional and reflecting Census comments on a      Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
263   DOC_0007036   DOC_0007053   (CENSUS/ADDC FED)     Olmedo Malagon (CENSUS/ADDC FED)       (CENSUS/ADDC FED)                       7/20/2020 17:58   R              OCX                          Deliberative    draft GAO statement of facts.        full           produced, for like reasons.


                                                                                                                                                                                                                    Email communication containing pre-
                                                                                                                                                                                                                    decisional deliberations regarding
                                  Kathleen M Styles                                                                                                                    Fwd_ Prep for Secretary     Predecisional and internal briefing material on proposed
264   DOC_0007054   DOC_0007057   (CENSUS/ADDC FED)     Albert E Fontenot (CENSUS/ADDC FED)                                            7/20/2020 18:06                 Call_.pdf                     Deliberative    Department action/decision/policy.     Redacted




                                                                                                                                                                                                                    Draft document containing pre-
                                                                                                                                                         James B Treat                                              decisional deliberations regarding
                                  Kathleen M Styles                                                                                                      (CENSUS/AD Post Data Collecxtion         Predecisional and internal briefing material on proposed Withheld in
265   DOC_0007058   DOC_0007062   (CENSUS/ADDC FED)     Albert E Fontenot (CENSUS/ADDC FED)                                            7/20/2020 18:06   DC FED)       Narravtive - Combined.docx   Deliberative    Department action/decision/policy. full

266
